Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 1 of 128




                        EXHIBIT 1
Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 2 of 128




            Hamer 2015-10-07

                                Colors
                           Plaintiff Affirmatives
                            Defense Objections
                             Defense Counters
                            Plaintiff Objections
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 3 of 128



  Designation                                                                             Objection                              Rulings
  1:12 - 1:20   Hamer 2015-10-07                                          Re: [1:12-1:20]                             DEFER RULING
      1 12       The videotaped deposition upon oral                      Def Obj Defendants object to the use of
      1 13       examination of JEFFREY LEE HAMER, a witness produced     this deposition transcript as unduly
      1 14       and sworn before me, Julie A. Rupprecht, RPR, CRR,       prejudicial because it is prior testimony
      1 15       Notary Public in and for the County of Hamilton, State   from a separate proceeding. Plaintiffs
      1 16       of Indiana, taken on behalf of the Plaintiff at the      deposed Mr. Hamer in this litigation on
      1 17       offices of Katz & Korin, The Emelie Building,            December 18, 2019. At that time,
      1 18       334 North Senate Avenue, Indianapolis, Indiana, on       Plaintiffs had the opportunity to cross
      1 19       October 7, 2015, at 9:44 a.m., pursuant to the Federal   examine Mr. Hamer with material from
      1 20       Rules of Civil Procedure.                                his prior testimony. Indeed, plaintiffs
                                                                          took that opportunity and used this
                                                                          deposition transcript with Mr. Hamer in
                                                                          that 2019 deposition on several different
                                                                          occasions. Plaintiffs should not now be
                                                                          allowed to present prior testimony from
                                                                          a separate proceeding when they had
                                                                          every opportunity to develop the
                                                                          testimony they now designate during
                                                                          Mr. Hamer's deposition in this case.
  7:8 - 7:10 Hamer 2015-10-07
       78      Q Sir, would you state your name for the record,
       79      please?
       7 10     A Jeffrey Lee Hamer.
  9:17 - 10:17 Hamer 2015-10-07
       9 17     Q And can you summarize briefly for me your
       9 18     employment history?
       9 19     A Yes. Started at what was EAR division of Cabot
       9 20     Corporation in 1984, hired as applications
       9 21     engineer, worked my way up through that
       9 22     organization in noise control engineering,
       9 23     basically applying noise control to OEM products
       9 24     for manufacturers, worked my way up over the next
       9 25     13 years to the manager of the laboratory there.
      10 1      In 1997, moved to a company in southern
      10 2      Indiana by the name of PRD, Incorporated, as the
      10 3      manager of engineering there. They're an injection
      10 4      molding firm primarily in automotive design and
      10 5      molding components. In 2007, moved back to what


Hamer 2015-10-07                                                                                                                           2
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 4 of 128



     10 6       was at the time Aearo Corporation on the safety
     10 7       products side of the business rather than the noise
     10 8       control as the senior technical director and have
     10 9       worked there ever since 3M acquired Aearo in 2008.
     10 10       Q Thank you. So for 13 years while you were at
     10 11       Cabot, you worked your way up to various ranks as
     10 12       an engineer?
     10 13       A As an engineer and a manager and engineering
     10 14       manager.
     10 15       Q And that was in -- and you said that at the end of
     10 16       that period, you had -- you had become the lab
     10 17       manager, too?
  10:19 - 10:22 Hamer 2015-10-07                                        Re: [10:19-10:22]
     10 19       Q And by lab, do you mean the E-A-RCAL Lab?            Pltf Obj improper clarification
                                                                                                                 OBJECTION WITHDRAWN,
     10 20       A No. I mean the acoustics lab for what was the        testimony, outside the scope of PTO 64
                                                                                                                 3/11/2021
     10 21       noise control products division at the time, not
     10 22       safety division.
  10:25 - 11:8 Hamer 2015-10-07                                         Re: [10:25-11:8]
     10 25       be asking just for the record. What's the              Pltf Obj improper clarification
     11 1       difference between noise control and noise              testimony, outside the scope of PTO 64
     11 2       protection or safety?
     11 3       A Noise control is the application of materials and                                              OBJECTION WITHDRAWN,
     11 4       designed to reduce noise in a -- in a device or                                                  3/11/2021
     11 5       machine.
     11 6       Q Uh-huh.
     11 7       A Hearing protection is protecting a user from
     11 8       excessive noise.
  17:1 - 17:3 Hamer 2015-10-07
     17 1       Q So what have your responsibilities been at Aearo
     17 2       and 3M since you rejoined the company in 2007?
     17 3       A Manage the development laboratory as a whole with
  17:4 - 17:5 Hamer 2015-10-07                                          Re: [17:4-17:5]
                                                                                                                 OBJECTION WITHDRAWN,
     17 4       respect to new product development, new technology      Pltf Obj no objection- clarification
                                                                                                                 3/11/2021
     17 5       initiatives, and personnel associated with that.
  17:11 - 17:13 Hamer 2015-10-07                                        Re: [17:11-17:13]
     17 11       And the development lab, that -- is that               Pltf Obj no objection- clarification     OBJECTION WITHDRAWN,
     17 12       Mr. Berger's lab or a different lab or some                                                     3/11/2021
     17 13       combination?




Hamer 2015-10-07                                                                                                                        3
                                 Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 5 of 128



  17:14 - 17:21    Hamer 2015-10-07
     17 14         A The product development lab is under -- is under my
     17 15         responsibility. Mr. Berger manages the E-A-RCAL
     17 16         testing facility.
     17 17         Q And they're different?
     17 18         A They're within the same building, but they have
     17 19         different functions, yes.
     17 20         Q And -- but he reports to you; correct?
     17 21         A Yes, he does.
  41:4 - 41:19    Hamer 2015-10-07
     41 4         And 3M believes that the NRR they put on their
     41 5         hearing protection devices is important; correct?
     41 6         A Yes.
     41 7         Q You try to be as accurate as you can?
     41 8         A Yes.
     41 9         Q You try to communicate information truthfully?
     41 10         A Yes.
     41 11         Q I'm sure you do.
     41 12         A noise reduction rating is the measure of
     41 13         attenu- -- it's a way of representing measurements
     41 14         done on a hearing protection device to see how much
     41 15         it attenuates or reduces the noise that would
     41 16         otherwise reach the wearer or user of the product;
     41 17         correct?
     41 18         A It's a single-number rating meant to indicate
     41 19         potential hearing damage.
  41:20 - 42:6    Hamer 2015-10-07                                         Re: [41:20-42:6]
     41 20         Q Okay. And when you say it's a single-number           Pltf Obj no objection- clarification
     41 21         rating, the point is sound is made up of different
     41 22         components with different frequencies and different
     41 23         amplitudes. And you could measure them all
     41 24         separately, but this rating pulls them all together
                                                                                                                  OBJECTION WITHDRAWN,
     41 25        under a certain standard; correct?
                                                                                                                  3/11/2021
     42 1         A Correct.
     42 2         Q And that standard is an ANSI standard, right,
     42 3         A-N-S-I?
     42 4         A Correct.
     42 5         Q And it's often referred to as the 1974 standard?
     42 6         A Correct.


Hamer 2015-10-07                                                                                                                         4
                                 Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 6 of 128



  48:14 - 49:17    Hamer 2015-10-07
     48 14         In any event, the way the noise reduction
     48 15         rating is determined based on, I believe, some
     48 16         EPA -- first of all, the EPA passes regulations
     48 17         that control the noise reduction rating protocol,
     48 18         right, or the -- how you state it?
     48 19         A The -- yes. The EPA is the regulatory body for
     48 20         hearing protection.
     48 21         Q And they pass rules about how manufacturers of
     48 22         hearing protection devices should list the NRR for
     48 23         those products; correct?
     48 24         A Yes.
     48 25         Q And they require that all hearing protection
     49 1         devices carry an NRR?
     49 2         A They do.
     49 3         Q They require that it be measured using the ANSI
     49 4         1974 standard, if you would; correct?
     49 5         A Yes.
     49 6         Q And then they determine -- they instruct that
     49 7         the -- after the measurements are done under the
     49 8         ANSI standards, certain adjustments are to be made
     49 9         to arrive at the NRR calculation; correct?
     49 10         A Yes.
     49 11         Q And they do that by, among other things, reducing
     49 12         the mean or the average attenuation that's measured
     49 13         with various people two standard deviations down in
     49 14         order to make sure that 98 percent of the
     49 15         population gets at least that level of protection
     49 16         from the device or more; correct?
     49 17         A That's the intent.
  49:18 - 50:2    Hamer 2015-10-07                                        Re: [49:18-50:2]                         OVERRULED as to 49:18-49:23
     49 18         Q What -- why -- you say that's the intent. Is there   Pltf Obj improper clarification
     49 19         a qualification, like it doesn't always work, or       testimony, outside the scope of PTO 64   SUSTAINED as to 49:24-50:2
     49 20         you're just saying that's the intent?
     49 21         A The -- that -- the NRR is an ideal reduction.
     49 22         Q Okay. I understand. It's not always attained?
     49 23         A Correct.
     49 24         Q And in fact, I think there's a disclaimer on some
     49 25         products that says cut it in half?


Hamer 2015-10-07                                                                                                                                 5
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 7 of 128



     50 1        A There's some OSHA guidance that deals with derating
     50 2        the NRR to obtain real world attenuation.
  87:5 - 87:24   Hamer 2015-10-07                                         Re: [87:5-87:24]                          OVERRULED
     87 5        Q But don't you also use your own judgment and           Def Obj Relevance (401, 402);
     87 6        sometimes decide there's something wrong with the        Prejudice (403); foundation (602)
     87 7        test and we should redo the test?
     87 8        A No.
     87 9        Q You never do that?
     87 10        A Not for a label test.
     87 11        Q Huh. What does that mean? What do you mean? You
     87 12        never stop a label test?
     87 13        A We do not.
     87 14        Q Is it against the policy of 3M to stop a label test
     87 15        because --
     87 16        A Not -- so we have stopped a label test in the
     87 17        past --
     87 18        Q Uh-huh.
     87 19        A -- I think. I believe we have. And then modified
     87 20        the product. We never -- never started a new test
     87 21        on the same product.
     87 22        Q Why is that?
     87 23        A Because we didn't -- we were not meeting our
     87 24        objectives in development.
  88:6 - 88:22   Hamer 2015-10-07                                         Re: [88:6-88:22]                          OVERRULED
     88 6        If the experimenters or Mr. Kieper or someone            Pltf Obj improper clarification
     88 7        is running a labeling test and they start seeing,        testimony, outside the scope of PTO 64;
     88 8        say, highly variable results, do they ever stop the      cumulative
     88 9        test and redo it?
     88 10        A No, they do not -- not redo the same product
     88 11        with -- that -- we would modify the product
     88 12        before --
     88 13        Q So -- I'm sorry. I didn't mean to stop you. You
     88 14        would modify the product -- were you done?
     88 15        A Yes.
     88 16        Q And -- I'm sorry. I didn't mean to cut you off. I
     88 17        apologize.
     88 18        And what I think you're also saying is the
     88 19        only time we would redo a labeling test is if we
     88 20        made a change to a product or some aspect of it; is


Hamer 2015-10-07                                                                                                                6
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 8 of 128



      88 21      that correct?
      88 22      A Yes.
  88:23 - 89:9 Hamer 2015-10-07                                         Re: [88:23-89:9]                        OVERRULED
      88 23      Q Okay. And is it your practice if you either change   Def Obj Relevance (401, 402);
      88 24      a product or change the way it's being, for            Prejudice (403); foundation (602)
      88 25      example, fitted, then you would do a retest?
      89 1      A Fitted?
      89 2      Q Yeah.
      89 3      A Explain fitted to me.
      89 4      Q How -- how the person's being instructed to put it
     89 5       in or --
     89 6       A No.
     89 7       Q No what?
     89 8       A We would not redo a label test due to new fitting
      89 9      instructions.
  101:10 - 101:17 Hamer 2015-10-07                                      Re: [101:10-101:17]                     OVERRULED
     101 10       Q So how does the lab know when the test it's doing   Def Obj Relevance (401, 402);
     101 11       is a labeling test? Is it instructed in that          Prejudice (403); foundation (602)
     101 12       regard?
     101 13       A Yes.
     101 14       Q By whom?
     101 15       A Myself and/or Elliott.
     101 16       Q Elliott Berger?
     101 17       A Yes.
  120:10 - 120:14 Hamer 2015-10-07                                      Re: [120:10-120:14]                     120:10 DESIGNATION
     120 10       A Yes.                                                Def Obj incomplete designation.         WITHDRAWN, 3/11/2021
     120 11       Q Okay. Don't you think that it's not fair to         Answer with no question then question
     120 12       soldiers to not tell them that this thing actually    with no answer                          SUSTAINED as to 120:11-120:14
     120 13       has more attenuation in some tests than the zero
     120 14       that you listed on the package?
  120:17 - 121:3 Hamer 2015-10-07                                       Re: [120:17-121:3]                      SUSTAINED
     120 17       Q Yeah. Don't you think that it's not fair to         Def Obj Relevance (401, 402);
     120 18       soldiers to not tell them that you did later tests    Prejudice (403); foundation (602)
     120 19       on the Combat Arms Version 2 and you got a higher
     120 20       NRR in the open than what you're putting on the
     120 21       package when you know that the lower attenuation is
     120 22       what they're looking for?
     120 23       MS. HUNTER: Same objection.
     120 24       A I don't know how to answer that. I mean, I -- I


Hamer 2015-10-07                                                                                                                                7
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 9 of 128



     120 25        don't believe it's unfair, no.
     121 1        Q Why not? Wouldn't you want to give them the
     121 2        information that we did later tests and we got an
     121 3        NRR of five or six or whatever it is?
  121:5 - 121:9   Hamer 2015-10-07                                        Re: [121:5-121:9]                   OVERRULED
     121 5        A I believe, again, that the rating of NRR is a         Def Obj Relevance (401, 402);
     121 6        measure of sound protection, how well we're             Prejudice (403); foundation (602)
     121 7        protecting the soldier from incident sound energy.
     121 8        And to tell them we were giving them more
     121 9        protection than we potentially are would be wrong.
  162:3 - 163:3   Hamer 2015-10-07                                        Re: [162:3-163:3]                   OVERRULED
     162 3        Q We'll take our time and get there. That's all         Def Obj Relevance (401, 402);
     162 4        right. Look at Exhibit 5201, the --                     Prejudice (403); foundation (602)
     162 5        A Got it.
     162 6        Q -- development of the Combat Arms earplug document
     162 7        we've been looking at all morning.
     162 8        A Okay, the same table.
     162 9        Q Yeah. And if you'll look, you'll see it lists the
     162 10        labeling test for the closed end of the Combat Arms
     162 11        as test number 213017. Do you see that?
     162 12        A Yes.
     162 13        Q And when we look at Exhibit 5211, we see the -- it
     162 14        discloses that for labeling test 213017, the yellow
     162 15        flange was rolled back before the test was
     162 16        conducted; correct?
     162 17        A That's what the notes say on that test data, yes.
     162 18        Q Well, and also the memorandum that accompanies it
     162 19        that was written by Kieper and Berger says, For
     162 20        test 203017, the yellow flanges, the
     162 21        level-dependent end of the plug, were folded back
     162 22        prior to the green solid plug being inserted in the
     162 23        subject's ears. Do you see that?
     162 24        A Yes.
     162 25        Q And the reason they were doing that was so the
     163 1        yellow end wouldn't cause the plug to come out;
     163 2        right?
     163 3        A So it wouldn't interfere with insertion, yes.




Hamer 2015-10-07                                                                                                          8
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 10 of 128



  163:19 - 164:8     Hamer 2015-10-07                                      Re: [163:19-164:8]                       OVERRULED
     163 19         Q So what was happening is when you put the plug in    Def Obj Relevance (401, 402);
     163 20         with one end, the other end's flanges were causing     Prejudice (403); foundation (602)
     163 21         the plug sometimes to come out at least partially;
     163 22         correct?
     163 23         A That's what this document says, yes.
     163 24         Q And so the labeling test that 3M is using for the
     163 25         closed end of the Combat Arms Version 2 actually
     164 1         involves using the plug in a different
     164 2         configuration than is advertised or shown in the
     164 3         plug; right? It involves folding back that flange.
     164 4         A It appears so.
     164 5         Q So really, the labeling test that 3M's using for
     164 6         Combat Arms Version 2 for the green end is not the
     164 7         appropriate test; isn't that true?
     164 8         A It appears so.
  165:6 - 165:11     Hamer 2015-10-07                                      Re: [165:6-165:11]                       SUSTAINED
     165 6         Q And do you know why 3M redid the test on the closed   Pltf Obj improper clarification
     165 7         end to fold back the flange and get a higher NRR,       testimony, outside the scope of PTO 64
     165 8         but it did not roll back the flange when it tested
     165 9         the same plug in the open mode?
     165 10         A I do not know that they didn't. And I wasn't there
     165 11         at the time.
  165:20 - 166:1     Hamer 2015-10-07                                      Re: [165:20-166:1]                       OVERRULED
     165 20         Q Okay. Would it be fair to say that if they did not   Def Obj Relevance (401, 402);
     165 21         test the open mode with the flange rolled back, but    Prejudice (403); foundation (602)
     165 22         they did test the closed end with the flange rolled
     165 23         back, that that would be improper because the two
     165 24         tests were using the product in two different ways?
     165 25         A My opinion is that testing the product with the
     166 1         flange rolled back is improper.
  173:8 - 173:14     Hamer 2015-10-07                                      Re: [173:8-173:14]                       OVERRULED
     173 8         Q There are only eight subjects in test number 213015   Def Obj Relevance (401, 402);
     173 9         because they stopped the test; isn't that true?         Prejudice (403); foundation (602)
     173 10         A Apparently. I wasn't there.
     173 11         Q And isn't it your testimony that you're not
     173 12         supposed to stop a labeling test in the middle just
     173 13         because you're getting low numbers or variability?
     173 14         A Yes.


Hamer 2015-10-07                                                                                                                9
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 11 of 128



  173:15 - 173:16 Hamer 2015-10-07                                        Re: [173:15-173:16]
     173 15       Q Was it improper of them to stop the test in your      Pltf Obj no objection- clarification
     173 16       opinion?
  173:18 - 174:3 Hamer 2015-10-07                                         Re: [173:18-174:3]
     173 18       A I don't know why they did it, so -- there's reasons   Pltf Obj no objection- clarification
     173 19       that they -- it could have been during design and
     173 20       they decided to change something in the product.
     173 21       Q Well, it was during the same day that they were
     173 22       testing the other end of the plug for labeling;
     173 23       right?
     173 24       A Yes.
     173 25       Q Okay.
     174 1       A Doesn't mean that they didn't change the design.
     174 2       Q Are you aware of any change in the design?
     174 3       A I wasn't there.
  174:7 - 174:13 Hamer 2015-10-07                                         Re: [174:7-174:13]                       OVERRULED
     174 7       Q Okay. And again, if test number 213015 was a           Def Obj Relevance (401, 402);
     174 8       labeling test, then shouldn't they have completed        Prejudice (403); foundation (602)
     174 9       the test and listed the NRR on the packaging?
     174 10       A I do not know.
     174 11       Q Wouldn't it be a big problem for 3M if it had to
     174 12       list the NRR on the closed end of its Combat Arms
     174 13       Version 2 as being 11 rather than 22?
  175:16 - 175:18 Hamer 2015-10-07                                        Re: [175:16-175:18]                      OVERRULED
     175 16       Q And don't you think that you should stop selling it   Pltf Obj improper clarification
     175 17       until you figure out whether or not this is a           testimony, outside the scope of PTO 64
     175 18       problem?
  175:20 - 175:21 Hamer 2015-10-07                                        Re: [175:20-175:21]                      OVERRULED
     175 20       A I do not know that this is the design that we have    Pltf Obj improper clarification
     175 21       on the market.                                          testimony, outside the scope of PTO 64
  175:24 - 176:7 Hamer 2015-10-07                                         Re: [175:24-176:7]                       OVERRULED
     175 24       you think in 2000 when 3M found this problem with       Def Obj Relevance (401, 402);
     175 25       this plug pulling out, they should have stopped and     Prejudice (403); foundation (602)
     176 1       figured out what it was and stopped selling it
     176 2       until they solved it?
     176 3       A I don't know that they didn't.
     176 4       Q If they didn't, don't you think that would have
     176 5       been wrong?




Hamer 2015-10-07                                                                                                               10
                          Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 12 of 128



     176 6     MS. HUNTER: Object to form.
     176 7     A If they did not, yes.




Hamer 2015-10-07                                                                                   11
           Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 13 of 128




               Ronald Kieper 12/19/2019
NOTE: Defendants have objected to affirmative designations included
            in this report as untimely under PTO 66.
                                            Colors
                                       Plaintiff Affirmatives
                                        Defense Objections
                                         Defense Counters
                                        Plaintiff Objections
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 14 of 128



  Designation                                                                 Objection                  Rulings
  8:21 - 9:11    Ronald Kieper 12/19/2019
      8 21         Q. Good morning, Mr. Kieper. Could you state
      8 22         your full name for the record?
      8 23         A. Ronald William Kieper.
      8 24         Q. Great.
      8 25         My name is Dave Buchanan. I represent
      91          certain service members and others who have been
      92          injured as a result of their use of the Combat Arms
      93          Earplug.
      94          Do you have that understanding, sir, that
      95          you are here today in a deposition in connection with
      96          litigation relating to the Combat Arms Earplug?
      97          A. Yes.
      98          Q. For a period of time, sir, you were
      99          employed by the Aearo Company or an Aearo affiliate,
      9 10         is that fair?
      9 11         A. Yes.
  11:5 - 11:25     Ronald Kieper 12/19/2019
     11 5          Q. When did you start with Aearo?
     11 6          A. June of 1981.
     11 7          Q. And you stayed there until the date of
     11 8          your retirement, is that right?
     11 9          A. Yes.
     11 10          Q. Okay. And when did you retire, sir?
     11 11          A. June of 2016.
     11 12          Q. So 35 years?
     11 13          A. Yes.
     11 14          Q. Is that right?
     11 15          A. That's correct.
     11 16          Q. A full career with Aearo?
     11 17          A. Yes.
     11 18          Q. And there -- the company had a series of
     11 19          transactions over the years. It was at one point
     11 20          Cabot, it was at one point Aearo, at a later point it
     11 21          was 3M, but have you always gone to a location with a
     11 22          sign over the door that said Aearo?
     11 23          A. It -- initially it was E-A-R, Division of




Ronald Kieper 12/19/2019                                                                                           2
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 15 of 128



     11 24         Cabot, and then, as you said, it transitioned through
     11 25         several names, but I was always in the same building.
  12:9 - 12:12    Ronald Kieper 12/19/2019
     12 9         Q. During the entire time that you worked for
     12 10         Aearo in the laboratory, was it called the E-A-RCAL
     12 11         Laboratory?
     12 12         A. Yes.
  13:10 - 13:15    Ronald Kieper 12/19/2019
     13 10         Q. Okay. And so in 1988 you move over into
     13 11         the E-A-RCAL Lab, is that right?
     13 12         A. Yes.
     13 13         Q. And what was your function when you moved
     13 14         over there, sir?
     13 15         A. My title was Acoustic Technician.
  13:20 - 13:24    Ronald Kieper 12/19/2019                                 Re: [13:20-13:24]              OVERRULED
     13 20         Q. And please tell us, sir, kind of the                  Def Obj Relevance (401, 402)
     13 21         training process that you went through before you
     13 22         moved into the lab?
     13 23         A. Before I moved into the lab, I had no
     13 24         training.
  14:4 - 14:13    Ronald Kieper 12/19/2019
     14 4         Q. And then it was kind of an on-the-job
     14 5         training where you became familiar with the tests that
     14 6         were done, became, if you will, skilled in how to run
     14 7         those tests?
     14 8         A. Yes.
     14 9         Q. Okay. Certainly throughout your career,
     14 10         sir, you've conducted a series of different I'll call
     14 11         them acoustic or audiologic tests in that lab.
     14 12         Would that be fair?
     14 13         A. Yes.
  14:21 - 15:4    Ronald Kieper 12/19/2019
     14 21         Q. Mr. Kieper, I'm passing you Exhibit 1 to
     14 22         your deposition. It's a copy of a PowerPoint from
     14 23         2012, or a portion of a PowerPoint. This being
     14 24         e-mailed from Mr. Berger to a Jeff Hamer, and it says:
     14 25         "Subject: Updated capabilities file.
     15 1         E-A-RCAL overview 2012 PowerPoint."
     15 2         It is internally numbered P 221.


Ronald Kieper 12/19/2019                                                                                               3
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 16 of 128



     15 3       Do you see that first page, sir?
     15 4       A. Yes, I do.
  15:19 - 15:21 Ronald Kieper 12/19/2019
     15 19      Q. It says: "Staff, Indianapolis Acoustics."
     15 20      Quickly, sir, and we'll see on the top
     15 21      left, is that an individual who headed the lab?
  16:9 - 17:2 Ronald Kieper 12/19/2019
     16 9       Q. Do you see the heading: "Staff,
     16 10      Indianapolis Acoustics"?
     16 11      A. Yes, I do.
     16 12      Q. Okay. And there's pictures of four
     16 13      individuals there?
     16 14      A. Yes.
     16 15      Q. Without the names in this version.
     16 16      Top left, would that be Elliott Berger?
     16 17      A. Yes, that is Elliott.
     16 18      Q. Okay. And he is the person who brought
     16 19      you into the lab in 1988?
     16 20      A. Yes.
     16 21      Q. Okay. And you worked under him for your
     16 22      entire time?
     16 23      A. Yes.
     16 24      Q. You retired before he retired, fair?
     16 25      A. That's correct.
     17 1       Q. Okay. Bottom left, that would be you?
     17 2       A. Yes.
  17:7 - 17:12 Ronald Kieper 12/19/2019
     17 7       Q. "Acoustics" -- "Acoustics Technician, B.S.
     17 8       Computer Technology," at that point "24 years in
     17 9       E-A-RCAL," and "responsible for all label/NRR tests,
     17 10      expert in REAT, MIRE, and ATF tests."
     17 11      Did I read that correctly?
     17 12      A. Yes, you did.
  17:13 - 17:15 Ronald Kieper 12/19/2019                               Re: [17:13-17:15]              SUSTAINED
     17 13      Q. And at what point in time did you complete          Pltf Obj Beyond the scope of
     17 14      your B.S. in computer technology?                      clarification counter.
     17 15      A. It was in the 1990s.




Ronald Kieper 12/19/2019                                                                                          4
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 17 of 128



  17:19 - 17:21    Ronald Kieper 12/19/2019                                 Re: [17:19-17:21]
     17 19         Q. And where did you obtain your degree from,            Pltf Obj Beyond the scope of
     17 20         sir?                                                     clarification counter.
     17 21         A. Purdue University.
  17:22 – 18:3    Ronald Kieper 12/19/2019                                  Re: [17:22-18:3]
     17 22         Q. Okay. And did you obtain any certificates             Pltf Obj Beyond the scope of
     17 23         or other training, you know, formal training outside     clarification counter.
     17 24         of on-the-job training in audiology or acoustics?
     17 25         A. I -- right after I was hired, I took a
     18 1         20-hour course given by Larry and Julie Royster on a
     18 2         hearing conservation program, how to run a hearing
     18 3         conservation program.
  18:4 – 18:14    Ronald Kieper 12/19/2019                                  Re: [18:4-18:14]
     18 4         Q. Okay. And what is a hearing conservation               Pltf Obj Beyond the scope of
     18 5         program?                                                  clarification counter.
     18 6         A. In workplaces where the employees are
     18 7         exposed to hazardous noise levels, the -- my
     18 8         understanding is they -- they maybe legally have to
     18 9         have a hearing conservation program which monitors --
     18 10         well, it -- they give audiograms to the employees,
     18 11         typically annually, they monitor and measure the noise
     18 12         levels that the employees are exposed to, there is
     18 13         education of the employees, and there may be one or
     18 14         two other facets of the hearing conservation program.
  23:6 - 23:25    Ronald Kieper 12/19/2019
     23 6         Q. And we saw on the screen a few minutes ago
     23 7         that, you know, you were familiar and had involvement
     23 8         for running all label/NRR tests for the E-A-RCAL Lab,
     23 9         right?
     23 10         A. Yes, for many years I was.
     23 11         Q. Certainly as of the point of time of this
     23 12         PowerPoint, a point in time you were still at the
     23 13         company, or with Aearo, you were responsible for all
     23 14         label/NRR tests, right?
     23 15         A. Yes.
     23 16         Q. Okay. So when we are talking about
     23 17         hearing protection devices and I was talking about a
     23 18         characteristic of them, one of the outputs of the test
     23 19         that you ran while you were at Aearo were tests that


Ronald Kieper 12/19/2019                                                                                   5
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 18 of 128



     23 20         would generate an NRR, correct?
     23 21         A. Yes, an NRR could be calculated.
     23 22         Q. And that's what it says on the screen here
     23 23         in Exhibit 1 that you were responsible for all of the
     23 24         label/NRR tests, right?
     23 25         A. Yes, that's what it says right here.
  24:9 - 24:12    Ronald Kieper 12/19/2019                                  Re: [24:9-24:12]                OVERRULED
     24 9         Q. Are you familiar, sir, that the EPA                    Def Obj Relevance (401, 402)
     24 10         specifies a label that is to accompany the sale of
     24 11         hearing protection devices in this country?
     24 12         A. That -- that sounds right, yes.
  26:16 - 26:19    Ronald Kieper 12/19/2019
     26 16         Q. Some hearing protection devices provide
     26 17         more attenuation or more protection from sound -- loud
     26 18         noises than others, right?
     26 19         A. I think that's accurate, yes.
  26:20 - 27:1    Ronald Kieper 12/19/2019                                  Re: [26:20-27:1]                OVERRULED
     26 20         Q. And that's really one of the things that              Def Obj Vague (611, 403)
     26 21         you were measuring when you were doing label and NRR
     26 22         tests is the extent of attenuation or protection that
     26 23         the hearing protection device provided, right?
     26 24         MS. ELIZABETH: Objection; form.
     26 25         BY THE WITNESS:
     27 1         A. Yes.
  27:19 - 28:3    Ronald Kieper 12/19/2019                                  Re: [27:19-28:3]                OVERRULED
     27 19         One of the goals of generating an NRR was                Def Obj Misstates (611, 403);
     27 20         to provide a measure that people could use in            foundation (602)
     27 21         assessing the protection that your hearing protection
     27 22         devices provided.
     27 23         Would that be fair?
     27 24         MS. ELIZABETH: Objection; form, foundation.
     27 25         BY THE WITNESS:
     28 1         A. Yes, you could use the NRR of a variety of
     28 2         products to assess their comparative protective
     28 3         ability.
  28:4 - 28:11    Ronald Kieper 12/19/2019
     28 4         BY MR. BUCHANAN:
     28 5         Q. And so just so we understand, if you will,
     28 6         the scheme correctly, higher NRRs convey greater


Ronald Kieper 12/19/2019                                                                                                6
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 19 of 128



     28 7      attenuation or protection, correct?
     28 8      A. Yes.
     28 9      Q. Lower NRRs convey less attenuation or less
     28 10      protection, correct?
     28 11      A. Yes.
  46:15 - 47:1 Ronald Kieper 12/19/2019
     46 15      Q. Okay. So in terms of protection afforded
     46 16      by the Combat Arms Version 2, to the extent there was
     46 17      testing done on it by Aearo, your function would have
     46 18      been around real-ear attenuation data, is that fair?
     46 19      A. That's correct.
     46 20      Q. So-called REAT testing?
     46 21      A. Yes.
     46 22      Q. I've seen it written out like that. Is
     46 23      that how you pronounced it in your day-to-day
     46 24      practice?
     46 25      A. The letters stand for real-ear attenuation
     47 1      at threshold.
  47:2 - 47:8 Ronald Kieper 12/19/2019                                  Re: [47:2-47:8]                        OVERRULED
     47 2      Q. Okay. And those are tests that can be                 Def Obj Vague (611, 403); foundation
     47 3      done in different ways, but those are tests the output   (602)
     47 4      of which can be an NRR, correct?
     47 5      MS. ELIZABETH: Objection; form.
     47 6      BY THE WITNESS:
     47 7      A. Yes, the real-ear test can result in an
     47 8      NRR being computed.
  58:5 - 58:14 Ronald Kieper 12/19/2019
     58 5      Q. Sir, we spent some time talking about the
     58 6      difference between the green end and the yellow end?
     58 7      A. Yes.
     58 8      Q. Just so the record is clear, you did what
     58 9      you called real-ear attenuation at threshold testing
     58 10      or REAT testing on the green end, correct?
     58 11      A. I tested both ends, yes.
     58 12      Q. Okay. You tested both ends for the
     58 13      attenuation using REAT tests, correct?
     58 14      A. Yes, I did.




Ronald Kieper 12/19/2019                                                                                                   7
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 20 of 128



  58:15 - 58:16 Ronald Kieper 12/19/2019                                 Re: [58:15-58:16]              SUSTAINED
     58 15       Q. We also talked about impulse noise                   Pltf Obj beyond the scope of
     58 16       testing.                                                completeness counter
  91:4 - 92:6 Ronald Kieper 12/19/2019
     91 4       Q. Okay. So going back, please, to
     91 5       Exhibit 1, and we went down that, if you will, fork in
     91 6       the road while we were talking about NVLAP
     91 7       accreditation on this -- on this particular slide
     91 8       talking about your E-A-RCAL facility.
     91 9       "Established 1978 and NVLAP accredited in
     91 10       1992."
     91 11       Do you see that?
     91 12       A. Yes.
     91 13       Q. Okay. It says: "Real-ear attenuation at
     91 14       threshold per ANSI S3.19 and S12.6."
     91 15       Do you see that, sir?
     91 16       A. Yes.
     91 17       Q. Okay. What do those ANSI numbers
     91 18       represent?
     91 19       A. Those are test standards.
     91 20       Q. Okay. And the jury may have already heard
     91 21       about these, but maybe you could help us out, sir.
     91 22       ANSI S3.19, what is that?
     91 23       A. It's a document, I believe, that was
     91 24       created in 1974 and it outlines test procedures and a
     91 25       number of other things that are required to do
     92 1       real-ear testing on people. I believe it also talks
     92 2       about insertion loss testing.
     92 3       Q. Okay. And with regard to real attenuation
     92 4       at threshold (REAT) per ANSI S3.19, is that referring
     92 5       to so-called human testing in that standard?
     92 6       A. Yes.
  92:7 - 92:13 Ronald Kieper 12/19/2019                                  Re: [92:7-92:13]               OVERRULED
     92 7       Q. Okay. And that would be if you are doing              Def Obj Vague (611, 403)
     92 8       label testing on most US products under ANSI S3.19,
     92 9       you'd be using a particular subpart of that standard,
     92 10       right?
     92 11       MS. ELIZABETH: Objection; form.




Ronald Kieper 12/19/2019                                                                                            8
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 21 of 128



     92 12       BY THE WITNESS:
     92 13       A. Yes.
  92:14 - 92:18 Ronald Kieper 12/19/2019
     92 14       BY MR. BUCHANAN:
     92 15       Q. You'd be using what's been called
     92 16       Experimenter-Fit as the procedure, is that right?
     92 17       A. Yes, for labeling tests we would use
     92 18       Experimenter-Fit.
  92:19 - 93:1 Ronald Kieper 12/19/2019
     92 19       Q. And then am I correct then if you were
     92 20       doing Experimenter-Fit on labeling tests under that
     92 21       particular standard, you would be the experimenter?
     92 22       A. I would be the experimenter.
     92 23       Q. And you would be then the one doing the
     92 24       fit?
     92 25       A. Yes, I would.
     93 1       Q. How many hundreds or thousands of label
  93:1 - 93:6 Ronald Kieper 12/19/2019                                   Re: [93:1-93:6]                        SUSTAINED
     93 1       Q. How many hundreds or thousands of label               Def Obj Relevance (401, 402)
     93 2       tests, sir, have you done in your career?
     93 3       A. I have no idea.
     93 4       Q. Hundreds?
     93 5       A. I -- possibly, but I don't know. I really
     93 6       don't know.
  93:7 - 93:14 Ronald Kieper 12/19/2019                                  Re: [93:7-93:14]                       OVERRULED
     93 7       Q. I mean, were you running them most of the             Def Obj Vague; misstates (611, 403);
     93 8       weeks you were there in the lab?                         relevance (401, 402)
     93 9       MS. ELIZABETH: Objection; form.
     93 10       BY THE WITNESS:
     93 11       A. I would say not -- not most of the weeks.
     93 12       You know, it is hard to quantify. I did a lot of
     93 13       label tests, a lot of product development tests, and
     93 14       as it says here, I conducted over 2200 full tests.
  95:21 - 96:5 Ronald Kieper 12/19/2019
     95 21       Q. Okay. Can we go to .5.
     95 22       I'm wondering, sir, if you can help us
     95 23       understand this REAT test by looking at the pictures.
     95 24       The pictures show a gentleman left sitting
     95 25       in a room. There is a -- obviously a plastic head on


Ronald Kieper 12/19/2019                                                                                                    9
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 22 of 128



     96 1        the right, bot -- lower right, and some kind of
     96 2        apparatus at the top right.
     96 3        Which of these three testing scenarios or
     96 4        four testing scenarios concern REAT testing?
     96 5        A. The picture on the left.
  97:2 - 98:10   Ronald Kieper 12/19/2019
     97 2        Q. Okay. And so the gentleman that's sitting
     97 3        in the chair, would that be the test subject in that
     97 4        particular example?
     97 5        A. That would -- that's where a test subject
     97 6        would sit, yes.
     97 7        Q. And so how does that work, sir? He is
     97 8        sitting there and how does the test run?
     97 9        A. In the room there are three sets of loud
     97 10        speakers, and for real-ear testing, the person sits
     97 11        there, sits in the chair and responds to the test
     97 12        tones when they are presented in the room.
     97 13        Q. Okay. And he is holding something in his
     97 14        hand. What's that?
     97 15        A. We call that our -- the hand switch.
     97 16        Q. And what's that?
     97 17        A. It has a light that goes -- that a person
     97 18        can place his or her thumb or finger in and that --
     97 19        that allows the person to control the loudness of the
     97 20        test tones.
     97 21        Q. Okay. And how does the person control
     97 22        that?
     97 23        A. When the test is begun, the -- the test
     97 24        tones are generated and they begin below the person's
     97 25        level of hearing sensitivity, and when the person just
     98 1        begins to hear the tone, they -- he or she would put
     98 2        his finger or thumb in the hand switch, and by
     98 3        blocking the light, that would cause the level -- the
     98 4        volume level to decrease. And when they could no --
     98 5        the person could no longer -- when the person could no
     98 6        longer hear the tone, he or she would lift their
     98 7        finger or thumb up and then the -- the sound level
     98 8        would increase until they hear it again and then they




Ronald Kieper 12/19/2019                                                                                10
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 23 of 128



      98 9      press. So it would be a series of: I hear it, I
      98 10      don't hear it; I hear it, I don't hear it.
  98:18 - 99:12 Ronald Kieper 12/19/2019
     98 18       Q. But before they are actually, you know,
     98 19       starting this test, I guess if you are measuring a
     98 20       hearing protection device, and you are running let's
     98 21       call it an Experimenter-Fit, this ANSI S3.12 standard
     98 22       you were talking about before, S3.19 standard, what do
     98 23       you do before you start the test?
     98 24       A. Well, our normal procedure would be to
     98 25       talk to the person outside the room, explain what --
     99 1       what device we are testing, and then we'd go into the
     99 2       room and get the person situated, and we would either
     99 3       begin to test with an open condition of their ears,
     99 4       meaning there is nothing in their ears, or covering
     99 5       their ears, or a protected condition with the hearing
     99 6       protector either inserted if it's a plug or over their
     99 7       ears if it's an earmuff, so.
     99 8       Q. Now, are they actually sitting in that
     99 9       chair that we are looking at on the screen when you as
     99 10       the experimenter fit them with hearing protection to
     99 11       test?
      99 12      A. Yes.
  99:13 - 99:16 Ronald Kieper 12/19/2019
     99 13       Q. So if they are in the open position, as I
     99 14       understand it, an open position means they don't have
     99 15       any hearing protection on them, right?
      99 16      A. Yes.
  99:17 - 100:12 Ronald Kieper 12/19/2019
     99 17       Q. And so what you are doing when you run
     99 18       these tests is you are measuring the open position,
     99 19       you know, how -- what's the earliest point in time
     99 20       they can hear versus not hear particular tones, right?
     99 21       A. Yes.
     99 22       Q. And then you put the hearing protection on
     99 23       and you see what's the earlier point in time that they
     99 24       can hear or not hear particular tones when they have
     99 25       the hearing protection on, right?
     100 1       A. Yes.


Ronald Kieper 12/19/2019                                                                               11
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 24 of 128



     100 2       Q. And then what you do is you measure -- you
     100 3       subtract those two sound levels and compute an
     100 4       attenuation at that given tone for that particular
    100 5        test observation?
    100 6        A. That's accurate, yes.
    100 7        Q. And if you were running, as you said, an
    100 8        ANSI '74 test for labeling purposes, you would
    100 9        actually do three tests like that, open and closed,
    100 10        for each test subject, correct?
    100 11        A. Yes, three repetitions of the open and
     100 12       closed testing.
  100:13 - 101:3 Ronald Kieper 12/19/2019
     100 13       Q. And so when you go in to fit the hearing
     100 14       protection device to test the closed attenuation value
     100 15       for somebody, describe that process for me?
     100 16       A. I would go into the room and insert the
     100 17       hearing protector in their ears. If it's a foam plug,
     100 18       we'd let it expand until it is fully expanded, then
     100 19       the person can turn on what we call fitting noise.
     100 20       This -- the room itself is soundproof, it is very low
     100 21       level, there is no HVAC noises or other machinery
     100 22       noises. It is very quiet. So we would -- we'd turn
     100 23       on the fitting noise and the person, the test subject
     100 24       has been trained on using the fitting noise to assess
     100 25       the fit of the hearing protector. And they would
     101 1       cover and uncover their ears and do other things to
     101 2       confirm that the hearing protector was donned
     101 3       appropriately, that we were getting a good fit.
  101:9 - 101:15 Ronald Kieper 12/19/2019
     101 9       Q. -- the person sitting in the chair, we see
     101 10       the picture on the screen, you would walk in and say,
     101 11       Okay. Now we are going to do the closed end. Here is
     101 12       the hearing protection device I am going to insert.
     101 13       And then you would insert it in the subject's ears for
     101 14       them, is that correct?
     101 15       A. Yes.
  101:16 - 101:18 Ronald Kieper 12/19/2019
     101 16       Q. And then you would play what you called




Ronald Kieper 12/19/2019                                                                                12
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 25 of 128



     101 17       "fitting noise," is that right?
     101 18       A. Yes.
  102:1 - 102:7 Ronald Kieper 12/19/2019                                   Re: [102:1-102:7]                     OVERRULED
     102 1       Q. And so the goal then is you fit them.                  Def Obj Vague; misstates (611, 403)
     102 2       Do you visually check to make sure they
     102 3       are seated the way they are supposed to be seated from
     102 4       your perspective as an expert fitter?
     102 5       MS. ELIZABETH: Objection; form.
     102 6       BY THE WITNESS:
     102 7       A. I -- I do a visual check, yes.
  102:9 - 102:15 Ronald Kieper 12/19/2019
     102 9       Q. And do you use a flashlight, do you just
     102 10       use your eyes, how do you do it, or does it vary?
     102 11       A. Normally I -- there -- as you can see,
     102 12       there are -- there are lights in the room. We turn
     102 13       the lights off when the testing is done, but when I'm
     102 14       in the room fitting the plug, the lights are on so I
     102 15       can see how the plugs are fitting in the ears.
  102:16 - 102:20 Ronald Kieper 12/19/2019
     102 16       Q. So step one is you go in, you insert the
     102 17       earplugs, you assure yourself to your satisfaction
     102 18       that you have a good fit from optical inspection, from
     102 19       you looking at the fit in the ear, fair?
     102 20       A. Yes.
  102:21 - 102:23 Ronald Kieper 12/19/2019
     102 21       Q. Then either you turn on the fitting noise
     102 22       or the subject turns on the fitting noise and they can
     102 23       check to see whether they are discerning attenuation?
  103:1 - 103:3 Ronald Kieper 12/19/2019
     103 1       A. They -- yes, they can assess how well the
     103 2       hearing protector is fitting them by listening to the
     103 3       fitting noise.
  103:5 - 103:12 Ronald Kieper 12/19/2019                                  Re: [103:5-103:12]                    OVERRULED
     103 5       Q. And after you determine that the subject               Def Obj Misstates (611, 403)
     103 6       has a good or an adequate fit, then you step out and
     103 7       administer the test?
     103 8       MS. ELIZABETH: Objection; form.
     103 9       BY THE WITNESS:
     103 10       A. If it's the first test, as you were


Ronald Kieper 12/19/2019                                                                                                     13
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 26 of 128



     103 11       talking about, we would let them sit in the room for
     103 12       five minutes before the test began.
  103:13 - 103:21 Ronald Kieper 12/19/2019
     103 13       BY MR. BUCHANAN:
     103 14       Q. Okay. And you can see them when they are
     103 15       in the room, right?
     103 16       A. Yes. There is a window through which I
     103 17       can see them.
     103 18       Q. And you'd be sitting kind of on the other
     103 19       side of that window administering the test from the
     103 20       other side of the glass, so to speak?
     103 21       A. Yes.
  103:25 - 104:3 Ronald Kieper 12/19/2019
     103 25       Q. Are the instructions to the subject to sit
     104 1       still and don't touch the hearing protectors after
     104 2       they've been fit?
     104 3       A. Yes.
  104:4 - 104:16 Ronald Kieper 12/19/2019                                  Re: [104:4-104:16]                     OVERRULED
     104 4       Q. Okay. And so the conducting a test,                    Pltf Obj beyond the scope of counter
     104 5       according to the ANSI '74 standard, you would fit the     and actually makes the designation
     104 6       device, you would check with the subject to make sure     cumulative as asked and answered
     104 7       the subject discerned an appropriate fit, you would       previously
    104 8        turn on the fitting noise, and then you would leave
    104 9        the room and let the person sit there for a period of
    104 10        time. Five minutes, I think you said?
    104 11        A. Before the first test, five minutes, yes.
    104 12        Q. Okay. And so then you play the tones and
    104 13        you describe the process of the person's thumb going
    104 14        up and down to discern when they heard or didn't hear
    104 15        particular tones, right?
     104 16       A. Yes.
  104:17 - 104:22 Ronald Kieper 12/19/2019
     104 17       Q. Then as I understand it, there are -- the
     104 18       subject has as part of an ANSI '74 test, they'll go
     104 19       through these series of tones three times, right, open
     104 20       and closed?
     104 21       A. A total of six times, yes, three open,
     104 22       three closed, correct.




Ronald Kieper 12/19/2019                                                                                                      14
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 27 of 128



  105:18 - 106:9 Ronald Kieper 12/19/2019
     105 18       Q. You don't run the tests if you don't think
     105 19       they are adequately fit, right?
     105 20       A. I -- I fit them to the -- for best fit and
     105 21       then we run the test.
     105 22       Q. Right.
     105 23       And the way you check and confirm the fit
     105 24       is both visually, right, that's one way?
     105 25       A. That's one way, yes.
     106 1       Q. Through the use of fitting noise is
     106 2       another way, right?
     106 3       A. Yes.
     106 4       Q. And then through confirmation with the
     106 5       subject, right?
     106 6       A. Yes.
     106 7       Q. Each of those three ways each time you run
     106 8       a closed test, right?
     106 9       A. Yes, a combination.
  106:15 - 106:22 Ronald Kieper 12/19/2019                             Re: [106:15-106:22]                    OVERRULED
     106 15       Q. I'm advised through searching for your            Def Obj Vague (611, 403); foundation
     106 16       initials in that database, sir, we identify almost   (602)
     106 17       2,000 tests that you ran over the years, 1924.
     106 18       Does that sound about right to you?
     106 19       MS. ELIZABETH: Objection; form.
     106 20       BY THE WITNESS:
     106 21       A. That's as good an estimate as I could
     106 22       make, yes.
  106:23 - 106:23 Ronald Kieper 12/19/2019
     106 23       BY MR. BUCHANAN:
  106:24 - 107:4 Ronald Kieper 12/19/2019                              Re: [106:24-107:4]                     OVERRULED
     106 24       Q. It kind of feels like you ran that many           Def Obj Vague; argumentative (611,
     106 25       tests over the years, hundreds and hundreds or at    403); foundation (602)
     107 1       least thousands of tests?
     107 2       MS. ELIZABETH: Objection; form.
     107 3       BY THE WITNESS:
     107 4       A. I ran a lot of tests, yes.
  111:25 - 112:10 Ronald Kieper 12/19/2019                             Re: [111:25-112:10]                    OVERRULED
     111 25       Q. Okay. And Mr. Berger would come down from         Def Obj Relevance (401, 402)
     112 1       time to time and watch the test being conducted?


Ronald Kieper 12/19/2019                                                                                                  15
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 28 of 128



     112 2       A. Yes, he could, sure.
     112 3       Q. Come down from time to time and talk to
     112 4       you when you were conducting tests?
     112 5       A. Yes.
     112 6       Q. And he was the lab director?
     112 7       A. That -- yeah, I think that may be what he
    112 8        was called in -- in the NVLAP, but, yes, that's a --
    112 9        he was the -- he oversaw the construction and -- and
     112 10       was, yeah, the lab director.
  112:11 - 112:17 Ronald Kieper 12/19/2019                                Re: [112:11-112:17]                       SUSTAINED as to [112:14-112:17]
     112 11       Q. And he -- he guided the tests that you               Pltf Obj beyond the scope of a
     112 12       conducted, fair?                                        clarification counter and answer is non   OVERRULED in all other respects
     112 13       MS. ELIZABETH: Objection; form.                         responsive beyond the answer "no"
     112 14       BY THE WITNESS:
     112 15       A. No. The -- the tests, if you are talking
     112 16       about a labeling test, a real-ear test, I was guided
     112 17       by the ANSI standard.
  112:21 - 113:6 Ronald Kieper 12/19/2019
     112 21       In terms of telling you what product you
     112 22       were going to test or what testing was going to be
     112 23       done this week, I mean, he would essentially marshal
     112 24       out the testing for you to do, fair?
     112 25       A. He -- yes, he guided -- he told me what he
     113 1       wanted done, yes.
     113 2       Q. Right.
     113 3       This week we are going to test Combat Arms
     113 4       Version 2, he'd tell you that, and it's a labeling
     113 5       test, and you would go about doing so, fair?
     113 6       A. Sure.
  116:3 - 116:17 Ronald Kieper 12/19/2019                                 Re: [116:3-116:17]                        OVERRULED
     116 3       Q. Okay. When you were doing label testing               Def Obj Relevance (401, 402)
     116 4       for the company's products, were you allowed to use
     116 5       company employees in the testing?
     116 6       A. Yes.
     116 7       Q. Your procedures permitted that?
     116 8       A. Yes.
     116 9       Q. Did your policy and procedure manual
     116 10       describe that you would use company employees to test
     116 11       your own products?


Ronald Kieper 12/19/2019                                                                                                                              16
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 29 of 128



     116 12      MS. ELIZABETH: Objection; form.
     116 13      BY THE WITNESS:
     116 14      A. I don't recall specifically what it says
     116 15      in the -- in the manual regarding that, but some of
     116 16      the test subjects were employees or relatives of
     116 17      employees.
  116:9 - 116:17 Ronald Kieper 12/19/2019                                Re: [116:9-116:17]                    OVERRULED
     116 9       Q. Did your policy and procedure manual                 Def Obj Foundation (602); relevance
     116 10      describe that you would use company employees to test   (401, 402)
     116 11      your own products?
     116 12      MS. ELIZABETH: Objection; form.
     116 13      BY THE WITNESS:
     116 14      A. I don't recall specifically what it says
     116 15      in the -- in the manual regarding that, but some of
     116 16      the test subjects were employees or relatives of
     116 17      employees.
  117:13 - 117:17 Ronald Kieper 12/19/2019                               Re: [117:13-117:17]                   OVERRULED
     117 13      Q. Who -- who created the policies for the              Def Obj Vague (611, 403)
     117 14      lab?
     117 15      MS. ELIZABETH: Objection; vague as to time.
     117 16      BY THE WITNESS:
     117 17      A. Elliott Berger.
  117:18 - 117:21 Ronald Kieper 12/19/2019
     117 18      BY MR. BUCHANAN:
     117 19      Q. He created the policies for the lab at all
     117 20      times you were there?
     117 21      A. As far as I remember, yes.
  117:22 - 118:1 Ronald Kieper 12/19/2019                                Re: [117:22-118:1]                    OVERRULED
     117 22      Q. So when you were running testing in the              Def Obj Relevance (401, 402)
     117 23      Aearo lab, it was your understanding there was no
     117 24      prohibition against using company employees to do
     117 25      labeling tests for company products, is that right?
     118 1       A. That's correct.
  119:18 - 119:20 Ronald Kieper 12/19/2019
     119 18      Q. Exhibit 10. I'd like to direct your
     119 19      attention to ratings. It is on .19 -- .16. Excuse
     119 20      me.
  119:24 - 120:4 Ronald Kieper 12/19/2019
     119 24      Q. "HPD Ratings," .16.


Ronald Kieper 12/19/2019                                                                                                   17
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 30 of 128



     119 25       It says: "How are attenuation data used
     120 1       and calculated" -- "to calculate a single numbered
     120 2       rating?"
     120 3       Do you see that?
     120 4       A. Yes.
  120:19 - 120:24 Ronald Kieper 12/19/2019
     120 19       Q. It says: "The Goal: The rating is
     120 20       intended to be subtracted from noise exposure
     120 21       information to determine if attenuation is adequate
     120 22       for each worker."
     120 23       Do you see that?
     120 24       A. I see that.
  120:25 - 121:4 Ronald Kieper 12/19/2019                                Re: [120:25-121:4]                    OVERRULED
     120 25       Q. Do you agree with that?                             Def Obj Foundation (602); 702
     121 1       MS. ELIZABETH: Objection; form, foundation.
     121 2       BY THE WITNESS:
     121 3       A. That's -- that's one way to -- to use the
     121 4       NRR.
  121:7 - 121:14 Ronald Kieper 12/19/2019
     121 7       "Rating should represent most users."
     121 8       Do you see that?
     121 9       A. I see that, yes.
     121 10       Q. Okay. And then on the next page we
     121 11       actually see example of some attenuation data from a
    121 12        test, right?
    121 13        A. Yes.
     121 14       Q. And this is the .17.
  121:15 - 121:19 Ronald Kieper 12/19/2019                               Re: [121:15-121:19]                   OVERRULED
     121 15       These -- the subject initials are actually             Def Obj Foundation (602); relevance
     121 16       folks from your E-A-RCAL Lab, right?                   (401, 402)
     121 17       MS. ELIZABETH: Objection; foundation.
     121 18       BY THE WITNESS:
     121 19       A. I recognize the initials, yes.
  121:21 - 122:16 Ronald Kieper 12/19/2019                               Re: [121:21-122:16]                   OVERRULED
     121 21       Q. Okay. Any of those folks Aearo employees            Def Obj Relevance (401, 402)
     121 22       during your time at Aearo, sir?
     121 23       A. One, two --
     121 24       Q. To your memory?
     121 25       A. -- three. Three were employees that I


Ronald Kieper 12/19/2019                                                                                                   18
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 31 of 128



     122 1       recall.
     122 2       Q. Three. Who were they?
     122 3       A. GWG, TLS and BAK.
     122 4       Q. Any of those folks on the list family
     122 5       members of employees?
     122 6       A. Yes.
     122 7       Q. Who?
     122 8       A. I could be wrong, but I believe KJC was
     122 9       married to an employee, whoever she was married to
     122 10       they divorced, but she wasn't married at the time that
     122 11       I worked with her. She was on the test panel before I
     122 12       came. And DVF is the wife of an employee.
     122 13       Q. Who is the employee?
     122 14       A. Robert Falco.
     122 15       CRF is my stepson. CRR is Christopher
     122 16       Rowland of whom we spoke earlier.
  122:22 - 122:25 Ronald Kieper 12/19/2019                                 Re: [122:22-122:25]                     OVERRULED
     122 22       Q. Okay. So from the -- of the ten people on             Def Obj Relevance (401, 402)
     122 23       this example attenuation report, there are three
     122 24       employees and four family members of employees?
     122 25       A. Yes.
  124:12 - 124:21 Ronald Kieper 12/19/2019                                 Re: [124:12-124:21]                     OVERRULED
     124 12       Q. So you'd reuse -- excuse the language --              Def Obj Relevance (401, 402)
     124 13       but these test subjects could be used over and over
     124 14       and over again to test Aearo products?
     124 15       A. They could test Aearo products and
     124 16       other -- other products also, yes.
     124 17       Q. And did that happen, did any of these
     124 18       people participate in multiple tests, these employees
     124 19       and family members?
     124 20       A. Well, all of the -- all of the test
     124 21       subjects participated in multiple tests, yes.
  132:23 - 133:5 Ronald Kieper 12/19/2019                                  Re: [132:23-133:5]                      OVERRULED
     132 23       Q. Okay. I'm just wondering, sir, in                     Def Obj Foundation (602); vague (611,
     132 24       connection with these tests, when you were composing     403); prejudicial (403)
     132 25       your test panels, did you attempt to get a random
     133 1       sample of the users who would be using the product as
     133 2       your test subjects?
     133 3       MS. ELIZABETH: Objection; form.


Ronald Kieper 12/19/2019                                                                                                       19
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 32 of 128



     133 4       BY THE WITNESS:
     133 5       A. No.
  133:7 - 133:13 Ronald Kieper 12/19/2019                                 Re: [133:7-133:13]                        OVERRULED
     133 7       Q. What measures did you take, sir, to ensure            Def Obj Vague (611, 403); prejudicial
     133 8       that the test subjects actually represented a normal     (403)
     133 9       distribution of the population that would be exposed
     133 10       to the product?
     133 11       MS. ELIZABETH: Objection; form.
     133 12       BY THE WITNESS:
     133 13       A. I didn't do anything like that.
  133:15 - 133:17 Ronald Kieper 12/19/2019
     133 15       Q. Mr. Berger never instructed you to do
     133 16       that?
     133 17       A. I don't recall that, no.
  133:18 - 134:1 Ronald Kieper 12/19/2019                                 Re: [133:18-134:1]                        OVERRULED
     133 18       Q. You understand for this to work, sir, for            Def Obj Foundation (602); 702;
     133 19       the NRRs to have real-world implications, the test      prejudicial (403); vague; argumentative
    133 20        subjects have -- actually have to be sampled in a       (611, 403)
     133 21       manner that represents a normal sample of the
     133 22       population that's going to be exposed to the product.
     133 23       Did you know that?
     133 24       MS. ELIZABETH: Objection; form, foundation.
     133 25       BY THE WITNESS:
     134 1       A. No, I didn't know that.
  134:3 - 134:10 Ronald Kieper 12/19/2019                                 Re: [134:3-134:10]                        OVERRULED
     134 3       Q. What assurance, sir, do we have then if               Def Obj Foundation (602); 702; vague;
     134 4       you didn't do that that the NRRs the company put on      misstates; argumentative (611, 403)
     134 5       its products would indeed provide that minimum level
     134 6       of protection to 98 percent of the people that used
     134 7       it?
     134 8       MS. ELIZABETH: Objection; form, foundation.
     134 9       BY THE WITNESS:
     134 10       A. I don't know.
  136:12 - 136:19 Ronald Kieper 12/19/2019
     136 12       Moving beyond some of the preliminary
     136 13       issues, as I understand your testimony to this point,
     136 14       your -- your testing with regard to the Combat Arms
     136 15       involved really three areas: REAT testing, insertion
     136 16       loss testing and I'll call it acoustic resistance


Ronald Kieper 12/19/2019                                                                                                        20
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 33 of 128



     136 17       measurement of the Combat Arms.
     136 18       Fair?
     136 19       A. Yes.
  136:20 - 136:25 Ronald Kieper 12/19/2019                                Re: [136:20-136:25]                   OVERRULED
     136 20       Q. Okay. With regard to human testing or                Def Obj Vague; misstates (611, 403)
     136 21       gold standard testing, what type of tests would those
     136 22       be?
     136 23       MS. ELIZABETH: Objection; form.
     136 24       BY THE WITNESS:
     136 25       A. Human testing is real-ear testing.
  136:26 - 137:7 Ronald Kieper 12/19/2019
     137 1       BY MR. BUCHANAN:
     137 2       Q. Is what testing, sir? I'm sorry.
     137 3       A. Real-ear.
    137 4        Q. Real-ear testing.
    137 5        We've seen the acronym in documents "REAT"
    137 6        testing?
     137 7       A. Yes.
  137:21 - 138:6 Ronald Kieper 12/19/2019                                 Re: [137:21-138:6]                    SUSTAINED
     137 21       Q. Okay. I'll represent to you, sir, that               Def Obj Misstates (611, 403);
     137 22       the first sales of the Combat Arms Version 2 occurred   foundation (602)
     137 23       in late summer of 1999.
     137 24       Have you seen any testing by you
     137 25       concerning the Combat Arms prior to the first sale?
     138 1       MS. ELIZABETH: Objection to form. You do not
     138 2       have to accept that premise, otherwise you can answer
     138 3       the question.
     138 4       BY THE WITNESS:
     138 5       A. The question was have I -- have I seen the
     138 6       test reports on the Combat Arms earplugs?
  138:7 - 138:9 Ronald Kieper 12/19/2019
     138 7       BY MR. BUCHANAN:
     138 8       Q. No, sir.
     138 9       A. Okay.
  138:10 - 138:19 Ronald Kieper 12/19/2019                                Re: [138:10-138:19]                   OVERRULED
     138 10       Q. I said I'll represent to you that first              Def Obj Misstates (611, 403);
     138 11       sales of the Combat Arms as testified to by Mr. Myers   foundation (602)
     138 12       last week were in the summer of 1999.
     138 13       Do you have a different understanding?


Ronald Kieper 12/19/2019                                                                                                    21
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 34 of 128



     138 14       MS. ELIZABETH: Objection.
     138 15       A. I don't know --
     138 16       MS. ELIZABETH: Objection to form, foundation.
     138 17       BY THE WITNESS:
     138 18       A. I don't know when the plugs were first
     138 19       sold.
  138:21 - 138:23 Ronald Kieper 12/19/2019
     138 21       Q. Okay. And when did you start -- when did
     138 22       you first start testing Combat Arms?
     138 23       A. I'm not sure. Sometime in 1999, perhaps.
  142:6 - 142:10 Ronald Kieper 12/19/2019                                 Re: [142:6-142:10]                 OVERRULED
     142 6       Q. Okay. In fact, the product went to market             Def Obj Foundation (602); vague;
     142 7       with no REAT testing, right?                             misstates (611, 403)
     142 8       MS. ELIZABETH: Objection; form, foundation.
     142 9       BY THE WITNESS:
     142 10       A. I don't know that.
  144:15 - 144:19 Ronald Kieper 12/19/2019
     144 15       Q. I'm passing you Exhibit 12, sir.
     144 16       This is an e-mail from Mr. Berger at his,
    144 17        I guess his personal e-mail account to Brian Myers.
    144 18        Do you see that?
     144 19       A. Yes.
  145:4 - 145:6 Ronald Kieper 12/19/2019
     145 4       Q. Okay. And you see the heading "Combat
     145 5       Arms plug"?
     145 6       A. Yes, that's under subject, yes.
  145:17 - 145:22 Ronald Kieper 12/19/2019
     145 17       Q. And it is an e-mail to a -- addressed in
     145 18       the body to an Armand.
     145 19       Did you ever deal with an Armand Dancer
     145 20       from ISL concerning the Combat Arms plug?
     145 21       A. I may have met Mr. Dancer, but I don't
     145 22       recall.
  146:25 - 147:7 Ronald Kieper 12/19/2019                                 Re: [146:25-147:7]                 OVERRULED
     146 25       Q. Okay. This e-mail drafted to an Armand,              Def Obj Foundation (602)
     147 1       it says:
     147 2       "It recently occurred to us that we have
     147 3       no data on the actual version of the nonlinear earplug
     147 4       that we are now selling in the US, namely, the


Ronald Kieper 12/19/2019                                                                                                 22
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 35 of 128



     147 5       dual-ended Combat Arms plug."
     147 6       Do you see that, sir?
     147 7       A. I see that.
  147:8 - 147:15 Ronald Kieper 12/19/2019                                  Re: [147:8-147:15]                 OVERRULED
     147 8       Q. Does that help clarify for you, sir, that              Def Obj Foundation (602); asked;
     147 9       at least as of this point in time in November 19,         argumentative (611, 403)
     147 10       1999, the company was already selling the plug?
     147 11       MS. ELIZABETH: Objection; form, foundation,
     147 12       asked and answered.
     147 13       BY THE WITNESS:
     147 14       A. I don't know. That's -- that's what this
     147 15       says.
  147:16 - 147:16 Ronald Kieper 12/19/2019
     147 16       BY MR. BUCHANAN:
  147:17 - 147:23 Ronald Kieper 12/19/2019                                 Re: [147:17-147:23]                OVERRULED
     147 17       Q. Okay. I mean, you worked with Mr. Berger.             Def Obj Foundation (602); asked;
     147 18       Do you have a reason to disagree with him on it?         argumentative (611, 403)
     147 19       MS. ELIZABETH: Objection; form, foundation,
     147 20       asked and answered.
     147 21       BY THE WITNESS:
     147 22       A. I don't have a reason to agree or disagree
     147 23       with him.
  148:12 - 148:25 Ronald Kieper 12/19/2019                                 Re: [148:12-148:25]                OVERRULED
     148 12       Q. Okay.                                                 Def Obj Relevance (401, 402)
     148 13       "It recently occurred to us that we have
     148 14       no data on the actual version of the nonlinear earplug
     148 15       that we are now selling."
     148 16       Are you aware of any data the company had
     148 17       on the Combat Arms Earplug that you were selling
     148 18       November 19, 1999, concerning testing on humans?
     148 19       A. I'm not aware of -- of any.
     148 20       Q. Okay. All right. So that's helpful, sir.
     148 21       So you'd agree with me that you are not
     148 22       aware of any testing that had been conducted, REAT
     148 23       testing concerning the Combat Arms Earplug prior to
     148 24       November 19, 1999, right?
     148 25       A. No, I'm not aware of any.
  148:26 - 149:1 Ronald Kieper 12/19/2019
     149 1       Q. Okay. And then it continues:


Ronald Kieper 12/19/2019                                                                                                  23
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 36 of 128



  149:1 - 149:6 Ronald Kieper 12/19/2019                                  Re: [149:1-149:6]                      OVERRULED
     149 1       Q. Okay. And then it continues:                          Def Obj Relevance (401, 402)
     149 2       "Therefore, we will be conducting REAT
     149 3       evaluations in the near future on both ends of the
     149 4       plug."
     149 5       Do you see that?
     149 6       A. I see that, yes.
  149:16 - 149:20 Ronald Kieper 12/19/2019                                Re: [149:16-149:20]                    SUSTAINED
     149 16       "Therefore, we will be conducting REAT                  Def Obj Relevance (401, 402)
     149 17       evaluations in the near future on both ends of the
     149 18       plug."
     149 19       Do you see that?
     149 20       A. Yes, I see that.
  149:21 - 149:24 Ronald Kieper 12/19/2019
     149 21       Q. And did you, in fact, conduct REAT
     149 22       evaluations in the near future on both ends of the
     149 23       plug, you, sir?
     149 24       A. I did.
  150:22 - 151:2 Ronald Kieper 12/19/2019                                 Re: [150:22-151:2]                     OVERRULED
     150 22       Q. Okay. And you first conducted those tests            Def Obj Foundation (602); asked;
     150 23       after this e-mail, November 19, 1999, right?            argumentative (611, 403)
    150 24        MS. ELIZABETH: Objection; form.
    150 25        BY THE WITNESS:
    151 1        A. I tested the Combat Arms plug in de --
     151 2       starting in December of 1999.
  151:4 - 151:9 Ronald Kieper 12/19/2019                                  Re: [151:4-151:9]                      OVERRULED
     151 4       Q. Okay. So that would obviously be after                Def Obj Asked (611, 403); foundation
     151 5       this and consistent with the fact that there had not     (602)
     151 6       been a REAT test done prior to this e-mail, right?
     151 7       MS. ELIZABETH: Objection; form, foundation.
     151 8       BY THE WITNESS:
     151 9       A. That's what this says.
  151:11 - 151:16 Ronald Kieper 12/19/2019                                Re: [151:11-151:16]                    OVERRULED
     151 11       Q. Okay. Does that concern you a little bit,            Def Obj Foundation (602); misstates;
     151 12       sir, that you are selling a hearing protection device   asked; argumentative (611, 403)
     151 13       without having conducted testing on it before?
     151 14       MS. ELIZABETH: Objection; form, assumes facts,
     151 15       foundation, asked and answered.
     151 16       BY THE WITNESS:


Ronald Kieper 12/19/2019                                                                                                     24
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 37 of 128



  151:17 - 151:18 Ronald Kieper 12/19/2019                               Re: [151:17-151:18]                      OVERRULED
     151 17       A. No, I have no opinion on that. That's               Def Obj Foundation (602); misstates;
     151 18       beyond my -- the scope of my job.                      asked; argumentative (611, 403)
  152:16 - 152:22 Ronald Kieper 12/19/2019                               Re: [152:16-152:22]                      SUSTAINED
     152 16       Q. Okay. And so that had to be a little                Def Obj Foundation (602); asked;
     152 17       concerning, right?                                     misstates (611, 403)
     152 18       MS. ELIZABETH: Objection; form, asked and
     152 19       answered.
     152 20       BY THE WITNESS:
     152 21       A. I wasn't aware of it, so I couldn't be
     152 22       concerned.
  157:18 - 157:24 Ronald Kieper 12/19/2019                               Re: [157:18-157:24]                      OVERRULED
     157 18       Q. And you started that testing, sir, and you          Def Obj Vague (611, 403)
     157 19       started on the open end in December of 1999, right?
     157 20       MS. ELIZABETH: Objection; form.
     157 21       BY THE WITNESS:
     157 22       A. My recollection is that I tested both
     157 23       ends. I may have begun the same day or in
     157 24       approximately the same timeframe, yes.
  158:1 - 158:8 Ronald Kieper 12/19/2019
     158 1       Q. Okay. You tested both ends. When you say
     158 2       "the ends," there is the open end or the yellow end,
     158 3       the nonlinear end, right?
     158 4       A. Yes.
     158 5       Q. And you tested the closed end or the green
     158 6       end or the continuous noise end in a separate set of
     158 7       tests, right?
     158 8       A. Yes.
  159:15 - 159:20 Ronald Kieper 12/19/2019                               Re: [159:15-159:20]                      OVERRULED
     159 15       You started running this test in December              Def Obj Misstates; argumentative (611,
     159 16       of 1999, and who killed the study on the closed end?   403)
     159 17       MS. ELIZABETH: Objection; form.
     159 18       BY THE WITNESS:
     159 19       A. Elliott would have told me to stop the
     159 20       test on the closed end.
  162:11 - 162:15 Ronald Kieper 12/19/2019                               Re: [162:11-162:15]                      OVERRULED
     162 11       Q. You didn't test your products that way,             Def Obj Misstates; vague;
     162 12       did you?                                               argumentative (611, 403); 3M MIL No.
     162 13       MS. ELIZABETH: Objection; form.                        18


Ronald Kieper 12/19/2019                                                                                                      25
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 38 of 128



     162 14       BY THE WITNESS:
     162 15       A. Yes.
  162:16 - 162:16 Ronald Kieper 12/19/2019
     162 16       BY MR. BUCHANAN:
  162:17 - 163:3 Ronald Kieper 12/19/2019                                Re: [162:17-163:3]                        OVERRULED
     162 17       Q. The way you did it, you would test a                Def Obj Argumentative; misstates (611,
     162 18       subject, you would see what the NRR was for that       403); foundation (602); 3M MIL No. 18
     162 19       particular subject, you would then test another
     162 20       subject, run your calculation to see what that NRR
     162 21       was, you'd be in real-time communication with
    162 22        Mr. Berger on what direction the test was going in,
    162 23        and then sometimes Mr. Berger would say, Kill the
    162 24        study, right?
    162 25        MS. ELIZABETH: Objection; form.
    163 1        BY THE WITNESS:
    163 2        A. There were times when Elliott would stop a
     163 3       test.
  163:17 - 163:24 Ronald Kieper 12/19/2019                               Re: [163:17-163:24]                       OVERRULED
     163 17       Q. You were keeping the lab director updated           Def Obj Misstates; argumentative (611,
     163 18       at his request, at Mr. Berger's request, on the NRRs   403); 3M MIL No. 18
     163 19       you were getting as the study was going along, isn't
     163 20       that right?
     163 21       MS. ELIZABETH: Objection; form.
     163 22       BY THE WITNESS:
     163 23       A. My recollection is that I would update him
     163 24       on how many people I had tested.
  164:1 - 164:5 Ronald Kieper 12/19/2019                                 Re: [164:1-164:5]                         OVERRULED
     164 1       Q. And the NRR you were getting, right?                 Def Obj Misstates; argumentative (611,
     164 2       MS. ELIZABETH: Objection; form.                         403); 3M MIL No. 18
     164 3       BY THE WITNESS:
     164 4       A. I would show him the results that we were
     164 5       getting, yes.
  164:7 - 164:10 Ronald Kieper 12/19/2019                                Re: [164:7-164:10]                        OVERRULED
     164 7       Q. And you were computing the NRRs as each              Pltf Obj beyond the scope of
     164 8       subject went through the tests, right?                  clarification counter and the answer is
     164 9       A. That wasn't my normal way to do things,              non-responsive
     164 10       no.




Ronald Kieper 12/19/2019                                                                                                       26
                             Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 39 of 128



  164:18 - 164:25 Ronald Kieper 12/19/2019                                Re: [164:18-164:25]                      OVERRULED
     164 18       Q. And providing him with where you were in             Def Obj Misstates; argumentative;
     164 19       the NRRs on the studies that were ongoing and not yet   asked (611, 403)
     164 20       final, correct?
     164 21       MS. ELIZABETH: Objection; form, asked and
     164 22       answered.
     164 23       BY THE WITNESS:
     164 24       A. I would -- yes, I would communicate with
     164 25       him.
  165:2 - 165:7 Ronald Kieper 12/19/2019                                  Re: [165:2-165:7]                        OVERRULED
     165 2       Q. And Elliott if he didn't like the NRR you             Def Obj Foundation (602); misstates;
     165 3       were getting would sometimes kill the study, right?      argumentative; asked (611, 403); 3M
     165 4       MS. ELIZABETH: Objection; form.                          MIL No. 18
     165 5       BY THE WITNESS:
     165 6       A. I don't recall why -- I don't know why he
     165 7       would stop studies. He didn't tell me.
  165:9 - 165:15 Ronald Kieper 12/19/2019                                 Re: [165:9-165:15]                       OVERRULED
     165 9       Q. Who stopped 213015, the study you started             Def Obj Foundation (602); 3M MIL
     165 10       in December of 2000 -- excuse me -- December of 1999?   No. 18; asked (611, 403)
     165 11       Who gave the order?
     165 12       MS. ELIZABETH: Objection; form.
     165 13       BY THE WITNESS:
     165 14       A. I would assume it was Elliott that told me
     165 15       to stop the test.
  165:17 - 165:19 Ronald Kieper 12/19/2019                                Re: [165:17-165:19]                      OVERRULED
     165 17       Q. Please tell the jury how many subjects you           Def Obj 3M MIL No. 18
     165 18       had already tested in that 10-person study?
     165 19       A. I believe we had tested eight people.
  166:10 - 166:16 Ronald Kieper 12/19/2019                                Re: [166:10-166:16]                      OVERRULED
     166 10       Please tell the jury the NRR you had                    Def Obj Misstates; argumentative (611,
     166 11       computed for the eight people in the study that was     403); 3M MIL No. 18
     166 12       killed or terminated by Mr. Berger?
     166 13       MS. ELIZABETH: Objection; form.
     166 14       BY THE WITNESS:
     166 15       A. For the eight subjects we had tested, the
     166 16       NRR would compute to around an 11.
  167:7 - 167:12 Ronald Kieper 12/19/2019                                 Re: [167:7-167:12]                       OVERRULED
     167 7       At the point in time Mr. Berger killed                   Def Obj Misstates; asked (611, 403);
     167 8       study 213015, you had already tested eight people,       3M MIL No. 18


Ronald Kieper 12/19/2019                                                                                                       27
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 40 of 128



     167 9       right?
     167 10       MS. ELIZABETH: Objection; form.
     167 11       BY THE WITNESS:
     167 12       A. Yes, we tested eight people.
  167:14 - 167:19 Ronald Kieper 12/19/2019                            Re: [167:14-167:19]                    SUSTAINED
     167 14       Q. There was a need to get data out because         Def Obj Asked; misstates (611, 403);
     167 15       the product was already being sold, right?          foundation (602)
     167 16       MS. ELIZABETH: Objection; form, foundation,
     167 17       asked and answered.
     167 18       BY THE WITNESS:
     167 19       A. I wasn't aware of it.
  167:23 - 167:23 Ronald Kieper 12/19/2019
     167 23       A. I wasn't aware of that.
  167:25 - 168:5 Ronald Kieper 12/19/2019                             Re: [167:25-168:5]                     OVERRULED
     167 25       Q. You see that certainly in Mr. Berger's           Def Obj Misstates; asked (611, 403);
     168 1       correspondence that the product was already being    foundation (602)
     168 2       sold, correct?
     168 3       MS. ELIZABETH: Objection; form, foundation.
     168 4       BY THE WITNESS:
     168 5       A. This e-mail says that, yes.
  168:7 - 168:13 Ronald Kieper 12/19/2019                             Re: [168:7-168:13]                     OVERRULED
     168 7       Q. Okay. So rather than get that data in             Def Obj Misstates; asked;
     168 8       January of 2000 with the NRR of 11, Mr. Berger did   argumentative (611, 403); foundation
     168 9       what?                                                (602); 3M MIL No. 18
     168 10       MS. ELIZABETH: Objection; form.
     168 11       BY THE WITNESS:
     168 12       A. Mr. Berger told me to stop the test after
     168 13       eight subjects.
  168:14 - 168:14 Ronald Kieper 12/19/2019
     168 14       BY MR. BUCHANAN:
  168:14 - 168:14 Ronald Kieper 12/19/2019
     168 14       BY MR. BUCHANAN:
  168:15 - 168:20 Ronald Kieper 12/19/2019                            Re: [168:15-168:20]                    OVERRULED
     168 15       Q. He was happy with the numbers he was             Def Obj Misstates (611, 403);
     168 16       getting on the open end?                            foundation (602)
     168 17       MS. ELIZABETH: Objection; form, foundation.
     168 18       BY THE WITNESS:
     168 19       A. I don't recall him saying anything about
     168 20       it.


Ronald Kieper 12/19/2019                                                                                                 28
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 41 of 128



  168:21 - 168:21 Ronald Kieper 12/19/2019
     168 21       BY MR. BUCHANAN:
  168:21 - 168:21 Ronald Kieper 12/19/2019
     168 21       BY MR. BUCHANAN:
  168:22 - 168:24 Ronald Kieper 12/19/2019                                Re: [168:22-168:24]                    OVERRULED
     168 22       Q. Well, did he -- did he terminate the study           Def Obj Argumentative (611, 403); 3M
     168 23       on the open end?                                        MIL No. 18
     168 24       A. No.
  169:17 - 170:1 Ronald Kieper 12/19/2019                                 Re: [169:17-170:1]                     OVERRULED
     169 17       Q. Okay. So with your testimony, sir, and in            Def Obj Foundation (602);
     169 18       absence of any memory of a difference in the way you    argumentative (611, 403); 3M MIL No.
     169 19       were fitting the yellow end from the green end, why     18
     169 20       did Mr. Berger, to your understanding, allow the
     169 21       yellow end of the study to continue but not the green
     169 22       end?
     169 23       MS. ELIZABETH: Objection; foundation.
     169 24       BY THE WITNESS:
     169 25       A. He just allowed me to finish the test.
     170 1       I -- I don't recall specifically.
  170:2 - 170:2 Ronald Kieper 12/19/2019
     170 2       BY MR. BUCHANAN:
  170:3 - 170:6 Ronald Kieper 12/19/2019                                  Re: [170:3-170:6]                      SUSTAINED
     170 3       Q. Did he like that NRR better?                          Def Obj Foundation (602); misstates;
     170 4       MS. ELIZABETH: Objection; foundation, form.              argumentative; vague (611, 403)
     170 5       BY THE WITNESS:
     170 6       A. I don't know.
  171:24 - 172:3 Ronald Kieper 12/19/2019                                 Re: [171:24-172:3]                     OVERRULED
     171 24       Q. So Mr. Berger in January of 1999 allows              Def Obj 3M MIL No. 18
     171 25       you to continue to conclusion the study on the yellow
     172 1       end, right?
     172 2       A. I believe that was completed in January,
     172 3       yes.
  172:4 - 172:9 Ronald Kieper 12/19/2019                                  Re: [172:4-172:9]                      SUSTAINED
     172 4       Q. But he killed the one on the closed end,              Def Obj Misstates; asked;
     172 5       right?                                                   argumentative (611, 403); foundation
     172 6       MS. ELIZABETH: Objection; form.                          (602); 3M MIL No. 18
     172 7       BY THE WITNESS:
     172 8       A. He stopped -- he told me to stop the test,
     172 9       yes.


Ronald Kieper 12/19/2019                                                                                                     29
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 42 of 128



  190:21 - 191:6     Ronald Kieper 12/19/2019                               Re: [190:21-191:6]                     SUSTAINED
     190 21         Sir, before the break we were talking                   Def Obj Misstates (611, 403)
     190 22         about this situation in the fall of 1999 where your
     190 23         company was selling the Combat Arms, at least
     190 24         according to Mr. Berger, with no REAT data, testing
     190 25         data on people.
     191 1         Do you recall that discussion?
     191 2         MS. ELIZABETH: Objection; form. There is not a
     191 3         question pending. Oh, I misspoke. Objection; form.
     191 4         BY MR. BUCHANAN:
     191 5         Q. You can answer.
     191 6         A. Yes.
  191:7 - 191:14     Ronald Kieper 12/19/2019                               Re: [191:7-191:14]                     OVERRULED
     191 7         Q. Okay. And we were talking about how you               Def Obj Misstates; vague (611, 403);
     191 8         got the call sometime November, December 1999, had to    foundation (602)
     191 9         get some REAT data on the Combat Arms.
     191 10         Do you remember that?
     191 11         MS. ELIZABETH: Objection; form.
     191 12         BY THE WITNESS:
     191 13         A. I don't remember the conversation, but I
     191 14         remember us talking about it today.
  191:15 - 192:2     Ronald Kieper 12/19/2019
     191 15         BY MR. BUCHANAN:
     191 16         Q. Okay. And you started two tests. You
     191 17         started a test called 015 that was testing the closed
     191 18         end of the Combat Arms. That was one of those tests,
     191 19         right?
     191 20         A. Yes.
     191 21         Q. I said 015. That's 213015 is the test
     191 22         number of the closed end, first closed end test you
     191 23         ran, right?
     191 24         A. Yes.
     191 25         Q. You were separately running a test 213016
     192 1         on the open end of the plug, correct, sir?
     192 2         A. Yes.
  193:2 - 193:11     Ronald Kieper 12/19/2019
     193 2         Q. Okay, sir. Let's just be clear. In
     193 3         December 1999, January 2000, you shared data from your
     193 4         first test on the closed end of the plug with


Ronald Kieper 12/19/2019                                                                                                       30
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 43 of 128



     193 5       Mr. Berger, right?
     193 6       A. That sounds right, yes.
     193 7       Q. He told you to stop the study, right?
    193 8        A. That's my recollection, yes.
    193 9        Q. He allowed the study or allowed you to
    193 10        continue the study with the open end, right?
     193 11       A. Yes, I finished that study.
  193:12 - 193:20 Ronald Kieper 12/19/2019                                Re: [193:12-193:20]                      OVERRULED
     193 12       Q. Two studies going on at the same time, one           Def Obj Misstates; argumentative (611,
     193 13       on the open end, one on the closed end, and you show    403)
     193 14       the data to Mr. Berger before you've completed either
     193 15       of them, he said, Terminate the study on the closed
     193 16       end, right?
     193 17       MS. ELIZABETH: Objection; form.
     193 18       BY THE WITNESS:
     193 19       A. That's -- I stopped the test at his
     193 20       direction, yes.
  193:25 - 194:6 Ronald Kieper 12/19/2019                                 Re: [193:25-194:6]                       OVERRULED
     193 25       You had observed some problems with the                 Def Obj Vague; asked; misstates (611,
     194 1       closed end of the plug, right, with your testing of      403)
     194 2       the closed end of the plug, isn't that right, sir?
     194 3       MS. ELIZABETH: Objection; form, asked and
     194 4       answered.
     194 5       BY THE WITNESS:
     194 6       A. I don't recall that.
  194:7 - 194:9 Ronald Kieper 12/19/2019
     194 7       BY MR. BUCHANAN:
     194 8       Q. You had some problems with it. It
     194 9       wouldn't stay sealed, right?
  194:12 - 194:15 Ronald Kieper 12/19/2019
     194 12       A. No.
     194 13       BY MR. BUCHANAN:
     194 14       Q. You don't recall that, sir?
     194 15       A. I don't recall this specific test, no.
  194:16 - 195:1 Ronald Kieper 12/19/2019                                 Re: [194:16-195:1]                       SUSTAINED as to “In you meetings
     194 16       Q. In your meetings over five days with                 Def Obj Argumentative; vague (611,       over five days with lawyers”
     194 17       lawyers, sir, are you telling us that you didn't have   403)
     194 18       an opportunity to review your report concerning these                                            OVERRULED in all other respects
     194 19       two tests?


Ronald Kieper 12/19/2019                                                                                                                             31
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 44 of 128



     194 20       MS. ELIZABETH: Objection; form with respect to
     194 21       anything he did with his lawyers, otherwise you can
     194 22       answer.
     194 23       BY MR. BUCHANAN:
     194 24       Q. I'm just asking whether you had a chance
     194 25       to review it, sir?
     195 1       A. I looked at both 015, 016, yes.
  195:2 - 195:7 Ronald Kieper 12/19/2019                                 Re: [195:2-195:7]                  SUSTAINED
     195 2       Q. Okay. When you just say you don't recall             Def Obj Argumentative (611, 403)
     195 3       the studies, sir, you spent five days with lawyers, I
     195 4       think you told us.
     195 5       Do you remember that?
     195 6       MS. ELIZABETH: Objection; form.
     195 7       BY THE WITNESS:
  195:8 - 195:8 Ronald Kieper 12/19/2019                                 Re: [195:8-195:8]                  SUSTAINED
     195 8       A. Yes.                                                 Def Obj Argumentative (611, 403)
  195:10 - 195:16 Ronald Kieper 12/19/2019                               Re: [195:10-195:16]                OVERRULED
     195 10       Q. You could agree, sir, that you looked at            Def Obj Relevance (401, 402);
     195 11       your report of these studies before you came in to     cumulative (403)
     195 12       talk to the jury today, right?
     195 13       A. I didn't look at them today, no.
     195 14       Q. Not today. Before you came in today as
     195 15       part of your preparation?
     195 16       A. Yes.
  195:17 - 195:19 Ronald Kieper 12/19/2019
     195 17       Q. You saw the reports of these studies,
     195 18       didn't you, sir?
     195 19       A. Yes.
  195:23 - 196:4 Ronald Kieper 12/19/2019
     195 23       (WHEREUPON, a certain document was
     195 24       marked Ron Kieper Deposition Exhibit
     195 25       No. 14, for identification, as of
     196 1       12/19/2019.)
     196 2       BY MR. BUCHANAN:
     196 3       Q. I'm passing you Exhibit 14 to your
     196 4       deposition, sir.
  196:12 - 197:16 Ronald Kieper 12/19/2019
     196 12       Q. Sir, before you is Exhibit 14. It is a
     196 13       memo from yourself to Mr. Elliott Berger.


Ronald Kieper 12/19/2019                                                                                                32
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 45 of 128



     196 14       Do you see that?
     196 15       A. Yes, I do.
     196 16       Q. He was your boss at this point in time,
     196 17       right?
     196 18       A. Yes, he was.
     196 19       Q. It says: "Results of short-stemmed
     196 20       UltraFit Plug tests."
     196 21       Do you see that?
     196 22       A. Yes.
     196 23       Q. Okay. It says: "A short-stemmed UltraFit
     196 24       plug evaluated in tests 213015 and 213017 is the
     196 25       opposite end of the Combat Arms plug." It says:
     197 1       "(See attached drawing)." He continues further in the
     197 2       paragraph.
     197 3       Do you see where it talks about the
     197 4       initial test results?
     197 5       A. The initial test 213015.
     197 6       Q. Do you see that?
     197 7       A. I do.
     197 8       Q. Okay. "The initial test 213015 was
     197 9       stopped after eight subjects..."
     197 10       Do you see that?
     197 11       A. Yes.
     197 12       Q. And it says why, right?
     197 13       A. It says -- yes, it says "because."
     197 14       Q. "...because the results were variable and
     197 15       the NRR was" what, sir?
     197 16       A. It says "quite low."
  197:21 - 197:25 Ronald Kieper 12/19/2019                               Re: [197:21-197:25]                      OVERRULED
     197 21       In your words, sir, an NRR of 11 for a                 Def Obj Misstates; argumentative (611,
     197 22       plug like this was quite low, right, sir?              403)
     197 23       MS. ELIZABETH: Objection; form.
     197 24       BY THE WITNESS:
     197 25       A. That's what I wrote in the memo, yes.
  197:26 - 198:1 Ronald Kieper 12/19/2019
     198 1       BY MR. BUCHANAN:
  198:2 - 198:7 Ronald Kieper 12/19/2019                                 Re: [198:2-198:7]                        OVERRULED
     198 2       Q. And that test was stopped by Mr. Berger              Def Obj Misstates; argumentative (611,
     198 3       with knowledge of that, right, sir?                     403); foundation (602); 3M MIL No. 18


Ronald Kieper 12/19/2019                                                                                                      33
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 46 of 128



     198 4       MS. ELIZABETH: Objection; form.
     198 5       BY THE WITNESS:
     198 6       A. I don't know what his knowledge was, but
     198 7       he is the one that stopped the test, yes.
  198:8 - 199:1 Ronald Kieper 12/19/2019
     198 8       BY MR. BUCHANAN:
     198 9       Q. Okay. And then you did a retest, right?
     198 10       A. Yes, we tested the plug again.
     198 11       Q. Okay. And you note there at the bottom:
     198 12       "For test 213017," again, you're testing the green end
     198 13       in test 213017, the closed end, right?
     198 14       A. Yes, that's correct.
     198 15       Q. And what you wrote, sir, was for that
     198 16       test: "The yellow flanges of the Combat Arms end of
     198 17       the plug were folded back prior to the plug being
     198 18       fit."
     198 19       Do you see that, sir?
     198 20       A. This is down at the bottom of Paragraph 2,
     198 21       yes.
     198 22       Q. That's correct, right?
     198 23       A. "The folded black" -- "The folded-back
     198 24       flanges provided a longer stem for the experimenter to
     198 25       grasp and allowed for a deeper and more consistent fit
     199 1       of the plugs for test 213017."
  199:2 - 199:8 Ronald Kieper 12/19/2019                                   Re: [199:2-199:8]                   OVERRULED
     199 2       Q. And my question to you, sir, is that is                Def Obj Vague (611, 403)
     199 3       what you did when you fit the plugs for test 213017,
     199 4       correct, sir?
     199 5       MS. ELIZABETH: Objection; form, vague.
     199 6       BY THE WITNESS:
     199 7       A. That's what it says here. I don't recall
     199 8       the specific test.
  199:9 - 199:9 Ronald Kieper 12/19/2019
     199 9       BY MR. BUCHANAN:
  199:10 - 199:14 Ronald Kieper 12/19/2019                                 Re: [199:10-199:14]                 SUSTAINED
     199 10       Q. Well, you're not fussing with what you                Def Obj Argumentative (611, 403);
     199 11       wrote, right?                                            cumulative ( 403)
     199 12       MS. ELIZABETH: Objection; form.




Ronald Kieper 12/19/2019                                                                                                   34
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 47 of 128



     199 13       BY THE WITNESS:
     199 14       A. I'm saying that that's what I wrote, yes.
  199:15 - 199:15 Ronald Kieper 12/19/2019
     199 15       BY MR. BUCHANAN:
  199:16 - 199:22 Ronald Kieper 12/19/2019                                Re: [199:16-199:22]                OVERRULED
     199 16       Q. Right.                                               Def Obj Argumentative (611, 403)
     199 17       And I take it, sir, sitting here today
     199 18       you'd defer to what you wrote several years ago in a
     199 19       formal memo to your boss about what you did?
     199 20       MS. ELIZABETH: Objection; form.
     199 21       BY THE WITNESS:
     199 22       A. I don't recall.
  199:23 - 200:12 Ronald Kieper 12/19/2019
     199 23       BY MR. BUCHANAN:
     199 24       Q. Sir, what you -- this was a memo to your
     199 25       boss, correct?
     200 1       A. Yes.
     200 2       Q. About what you did, right?
     200 3       A. Yes.
     200 4       Q. In part about study 213017, correct, sir?
     200 5       A. Yes.
     200 6       Q. And what you wrote was for that test, "the
     200 7       yellow flanges of the Combat Arms end of the plug were
     200 8       folded back prior to the plug being fit."
     200 9       Did I read that correctly?
     200 10       A. Yes, you did.
     200 11       Q. Okay. And then you note what the benefits
     200 12       of that were, right?
  200:15 - 200:23 Ronald Kieper 12/19/2019
     200 15       A. I wrote -- yeah, I wrote this last
     200 16       sentence.
     200 17       BY MR. BUCHANAN:
     200 18       Q. Right.
     200 19       And the benefits you wrote were that the
     200 20       folded-back flanges provided a longer stem for you to
    200 21        grasp first, right, that's the first point you made,
    200 22        right?
     200 23       A. Yes.




Ronald Kieper 12/19/2019                                                                                                 35
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 48 of 128



  200:24 - 201:2 Ronald Kieper 12/19/2019                                  Re: [200:24-201:2]                  OVERRULED
     200 24       Q. And in doing that allowed for a deeper and            Def Obj Cumulative (403)
     200 25       more consistent fit of the plugs for test 213017,
     201 1       right, sir?
     201 2       A. That's what I wrote, yes.
  201:3 - 201:3 Ronald Kieper 12/19/2019
     201 3       Q. Okay. And that's what you did?
  201:6 - 201:7 Ronald Kieper 12/19/2019
     201 6       A. I don't recall, but that's what -- that's
     201 7       what I wrote.
  201:6 - 201:7 Ronald Kieper 12/19/2019
     201 6       A. I don't recall, but that's what -- that's
     201 7       what I wrote.
  201:18 - 201:19 Ronald Kieper 12/19/2019                                 Re: [201:18-201:19]                 SUSTAINED
     201 18       A. I have no recollection on either side,                Pltf Obj beyond the scope of
     201 19       yes.                                                     confirmation counter
  201:22 - 202:5 Ronald Kieper 12/19/2019                                  Re: [201:22-202:5]                  OVERRULED
     201 22       Q. All right. And the problem that you had               Def Obj Argumentative (611, 403);
     201 23       observed when you didn't fold back the flanges is also   cumulative (403)
     201 24       noted in this memo, right?
     201 25       MS. ELIZABETH: Objection; form.
     202 1       BY THE WITNESS:
     202 2       A. Let me look.
     202 3       Yes, it -- it lists some of the -- it
    202 4        says: "It was difficult to fit the plug deeply in
     202 5       some subjects' ear canals."
  202:6 - 202:12 Ronald Kieper 12/19/2019
     202 6       BY MR. BUCHANAN:
     202 7       Q. Right.
     202 8       And so you had difficulty fitting the plug
     202 9       deeply in some subjects' ear canals, especially
     202 10       subjects with what size ear canals, sir?
     202 11       A. This states: "Especially those subjects
     202 12       with medium and larger ear canals."
  202:13 - 202:19 Ronald Kieper 12/19/2019                                 Re: [202:13-202:19]                 OVERRULED
     202 13       Q. Right.                                                Def Obj Cumulative (403)
     202 14       So you had difficulty fitting the plug
     202 15       deeply in subjects who had ear canals that were medium
     202 16       size, right?


Ronald Kieper 12/19/2019                                                                                                   36
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 49 of 128



     202 17       MS. ELIZABETH: Objection; form.
     202 18       BY THE WITNESS:
     202 19       A. It -- yeah, that's what it states here.
  202:20 - 202:20 Ronald Kieper 12/19/2019
     202 20       BY MR. BUCHANAN:
  202:21 - 202:25 Ronald Kieper 12/19/2019                                 Re: [202:21-202:25]        OVERRULED
     202 21       Q. Large size?                                           Def Obj Foundation (602)
     202 22       MS. ELIZABETH: Objection; form.
     202 23       BY THE WITNESS:
     202 24       A. Yes. It says "medium and larger ear
     202 25       canals."
  202:26 - 203:1 Ronald Kieper 12/19/2019
     203 1       BY MR. BUCHANAN:
  203:2 - 203:7 Ronald Kieper 12/19/2019                                   Re: [203:2-203:7]          OVERRULED
     203 2       Q. And that would also include extra large,               Def Obj Cumulative (403)
     203 3       right?
     203 4       MS. ELIZABETH: Objection; form.
     203 5       BY THE WITNESS:
     203 6       A. Larger would, yes, it would include large
     203 7       and extra large.
  203:8 - 203:8 Ronald Kieper 12/19/2019
     203 8       BY MR. BUCHANAN:
  203:9 - 203:15 Ronald Kieper 12/19/2019                                  Re: [203:9-203:15]         SUSTAINED
     203 9       Q. And, please, sir, I mean, you fit a lot of             Def Obj Foundation (602)
     203 10       folks over the years, what is it, about 70, 80 percent
     203 11       of the people have medium, large, extra large ear
     203 12       canals?
     203 13       MS. ELIZABETH: Objection; foundation.
     203 14       BY THE WITNESS:
     203 15       A. I -- I don't know that data.
  203:15 - 203:18 Ronald Kieper 12/19/2019                                 Re: [203:15-203:18]        SUSTAINED
     203 15       A. I -- I don't know that data.                          Def Obj Foundation (602)
     203 16       BY MR. BUCHANAN:
     203 17       Q. You don't have those stats, sir?
     203 18       A. No, I don't.
  203:19 - 204:2 Ronald Kieper 12/19/2019
     203 19       Q. You also noted here in your memo, sir --
     203 20       and you wrote this memo, right?
     203 21       A. Yes, I believe I did.


Ronald Kieper 12/19/2019                                                                                          37
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 50 of 128



     203 22       Q. Okay. You also wrote: "Additionally, the
     203 23       geometry of the ear canal opening sometimes inhibited
     203 24       the deep plug insertion required for maximum
     203 25       attenuation values."
     204 1       Did I read that correctly?
     204 2       A. You did.
  204:3 - 204:7 Ronald Kieper 12/19/2019                                   Re: [204:3-204:7]                      OVERRULED
     204 3       Q. And that was true, right?                              Def Obj Argumentative (611, 403);
     204 4       MS. ELIZABETH: Objection; form.                           cumulative (403)
     204 5       BY THE WITNESS:
     204 6       A. That's what I wrote, so I believed that to
     204 7       be true at that time, yes.
  204:8 - 204:8 Ronald Kieper 12/19/2019
     204 8       BY MR. BUCHANAN:
  204:9 - 204:14 Ronald Kieper 12/19/2019                                  Re: [204:9-204:14]                     OVERRULED
     204 9       Q. You wrote it because it happened, right?               Def Obj Asked; misstates;
     204 10       MS. ELIZABETH: Objection; form.                          argumentative (611, 403); cumulative
     204 11       BY THE WITNESS:                                          (403)
     204 12       A. Yes, sometimes the plug -- sometimes the
     204 13       geometry of the ear canal opening would inhibit the
     204 14       deep insertion of the plug.
  204:15 - 204:20 Ronald Kieper 12/19/2019
     204 15       BY MR. BUCHANAN:
     204 16       Q. And you note that: "When this plug was
     204 17       fitted," and when we are talking about this plug, we
     204 18       are talking about the Combat Arms plug, right?
     204 19       A. We are talking about the green end of the
     204 20       Combat Arms plug.
  205:2 - 205:7 Ronald Kieper 12/19/2019
     205 2       Q. It speaks to the situation when the third
     205 3       flange isn't folded back, right?
     205 4       A. It says: "The third flange of the Combat
     205 5       Arms plug could press against the subject's ear canal
     205 6       opening and fold up."
     205 7       Q. Right.
  205:8 - 205:14 Ronald Kieper 12/19/2019                                  Re: [205:8-205:14]                     OVERRULED
     205 8       You understand that to be referring to the                Def Obj Vague (611, 403)
     205 9       opposite side of the Combat Arms, in this case the
     205 10       yellow, the third yellow flange when you are inserting


Ronald Kieper 12/19/2019                                                                                                      38
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 51 of 128



     205 11       the green flanges in?
     205 12       MS. ELIZABETH: Objection; form.
     205 13       BY THE WITNESS:
     205 14       A. Yes, I think that's -- that's true.
  205:15 - 205:15 Ronald Kieper 12/19/2019
     205 15       BY MR. BUCHANAN:
  205:16 - 205:20 Ronald Kieper 12/19/2019                                Re: [205:16-205:20]                  SUSTAINED
     205 16       Q. And that was in fact true, right, that's             Def Obj Asked; argumentative (611,
     205 17       what happened?                                          403); cumulative (403)
     205 18       MS. ELIZABETH: Objection; form.
     205 19       BY THE WITNESS:
     205 20       A. That's what I wrote, yes.
  205:21 - 205:21 Ronald Kieper 12/19/2019
     205 21       BY MR. BUCHANAN:
  205:22 - 205:25 Ronald Kieper 12/19/2019                                Re: [205:22-205:25]                  SUSTAINED through 206:1
     205 22       Q. And you wrote it because it happened?                Def Obj Argumentative (611, 403);
     205 23       MS. ELIZABETH: Objection; form.                         foundation (602)
     205 24       BY THE WITNESS:
     205 25       A. I -- I don't recall, but I probably
  205:26 - 206:8 Ronald Kieper 12/19/2019
     206 1       observed that, that's why I would write that, yes.
     206 2       BY MR. BUCHANAN:
     206 3       Q. Okay. And then it continues: "When the
     206 4       inward pressure to the UltraFit Plug was released, the
     206 5       Combat Arms flanges tended to return to their original
     206 6       shape."
     206 7       That was an observation you had when you
     206 8       were working with this product in people, sir?
  206:11 - 206:13 Ronald Kieper 12/19/2019
     206 11       A. I probably saw it and that's why I wrote
     206 12       it down. I don't recall specifically.
     206 13       BY MR. BUCHANAN:
  206:14 - 206:18 Ronald Kieper 12/19/2019                                Re: [206:14-206:18]                  OVERRULED
     206 14       Q. Well, you certainly memorialized that                Def Obj cumulative (403)
     206 15       observation in a memo that you sent to your boss,
     206 16       true, sir?
     206 17       A. I wrote down what I observed in this memo
     206 18       and gave it to my boss.




Ronald Kieper 12/19/2019                                                                                                                 39
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 52 of 128



  207:2 - 207:4 Ronald Kieper 12/19/2019
     207 2       Q. You also characterized what could happen
     207 3       as a result of inserting the plug without folding back
     207 4       the flanges on the opposing side, right?
  207:7 - 207:8 Ronald Kieper 12/19/2019
     207 7       A. This could happen in some -- in some
     207 8       cases.
  207:10 - 207:19 Ronald Kieper 12/19/2019
     207 10       Q. What you said was that this third flan --
     207 11       flange pressing against the user's ear could loosen
     207 12       the plug.
     207 13       Didn't you write that, sir?
     207 14       A. Let's see.
    207 15        "The third flange could press against the
     207 16       subject's ear canal opening and fold up. When inward
     207 17       pressure on the plug was released, the flanges tended
     207 18       to return to their original shape and this could
     207 19       loosen the plugs," yes.
  207:20 - 207:23 Ronald Kieper 12/19/2019                                Re: [207:20-207:23]                      OVERRULED
     207 20       Q. Okay. And that's not a good thing, right?            Def Obj vague; argumentative (611,
     207 21       MS. ELIZABETH: Objection; form.                         403)
     207 22       BY THE WITNESS:
     207 23       A. You want the plug to be in securely, yes.
  207:24 - 208:4 Ronald Kieper 12/19/2019
     207 24       BY MR. BUCHANAN:
     207 25       Q. Right, because you want to provide
     208 1       protection with a hearing protection device, right?
     208 2       A. My goal was to obtain a best fit and get
     208 3       the most protection that the person could get with
     208 4       that plug.
  208:5 - 208:11 Ronald Kieper 12/19/2019                                 Re: [208:5-208:11]                       OVERRULED
     208 5       Q. And what you found, sir, is that if you               Def Obj argumentative; misstates (611,
     208 6       didn't flip back the flanges, the plug or the opposing   403)
     208 7       flanges would press against the ear and loosen the
     208 8       plug, right?
     208 9       MS. ELIZABETH: Objection; form.
     208 10       BY THE WITNESS:
     208 11       A. In some cases that happened.




Ronald Kieper 12/19/2019                                                                                                       40
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 53 of 128



  208:12 - 208:17 Ronald Kieper 12/19/2019
     208 12       BY MR. BUCHANAN:
     208 13       Q. You don't have any recollection of your
     208 14       results apart from your memos, right, sir?
     208 15       A. No, that's correct.
     208 16       Q. And what you wrote is that this could
     208 17       happen imperceptibly to the test subject, right?
  208:19 - 208:20 Ronald Kieper 12/19/2019
     208 19       BY THE WITNESS:
     208 20       A. Yes, that's what I wrote.
  210:12 - 210:25 Ronald Kieper 12/19/2019                               Re: [210:12-210:25]                     SUSTAINED
     210 12       Q. Okay. And the observation you noted in              Def Obj asked; argumentative (611,
     210 13       your memo at the time, and before, frankly, this       403), cumulative (403)
     210 14       became a bit of a situation for the company, is that
     210 15       this issue with the opposing flanges pressing on the
     210 16       ears could cause the plugs to loosen in an
     210 17       imperceptible way to the subjects, right, sir?
     210 18       A. That's what is written, yes.
     210 19       Q. Okay. And you don't disagree with that,
     210 20       do you, sir?
     210 21       MS. ELIZABETH: Objection; form.
     210 22       BY THE WITNESS:
     210 23       A. That it sometimes happened and it was
     210 24       imperceptible to the subjects, no, I don't disagree
     210 25       with that.
  210:26 - 211:1 Ronald Kieper 12/19/2019
     211 1       BY MR. BUCHANAN:
  211:2 - 211:8 Ronald Kieper 12/19/2019                                 Re: [211:2-211:8]                       OVERRULED
     211 2       Q. People were unaware that hearing                     Def Obj foundation (602); vague (611,
     211 3       protection that they thought was seated was not         403)
     211 4       seated, correct?
     211 5       MS. ELIZABETH: Objection; form, foundation.
     211 6       BY THE WITNESS:
     211 7       A. They were not aware that the plug had
     211 8       loosened.
  211:25 - 212:2 Ronald Kieper 12/19/2019
     211 25       Q. And there were two ends to the Combat
     212 1       Arms, right, there was a yellow end and a green end?
     212 2       A. Yes.


Ronald Kieper 12/19/2019                                                                                                     41
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 54 of 128



  212:3 - 212:9 Ronald Kieper 12/19/2019                                Re: [212:3-212:9]                      OVERRULED
     212 3       Q. This situation about the opposing flange            Def Obj foundation (602); misstates
     212 4       pressing against the ear and imperceptibly loosening   (611, 403)
     212 5       applies to both ends, right?
     212 6       MS. ELIZABETH: Objection; form, foundation.
     212 7       BY THE WITNESS:
     212 8       A. I don't know. This -- this memo is
     212 9       talking about the testing of the green end.
  212:10 - 212:14 Ronald Kieper 12/19/2019
     212 10       BY MR. BUCHANAN:
     212 11       Q. Oh, I understand that's what it's talking
     212 12       about, but the designs are mirror images of one
     212 13       another, right, in terms of the flanges, correct?
     212 14       A. Yes.
  213:7 - 213:15 Ronald Kieper 12/19/2019                               Re: [213:7-213:15]                     OVERRULED
     213 7       Q. Can you think of any reason why it                  Def Obj 701; foundation (602); asked
     213 8       wouldn't?                                              (611, 403)
     213 9       MS. ELIZABETH: Objection.
     213 10       BY MR. BUCHANAN:
     213 11       Q. The flanges are the same?
     213 12       MS. ELIZABETH: Objection; form.
     213 13       BY THE WITNESS:
     213 14       A. No, I don't know.
     213 15       BY MR. BUCHANAN:
  213:16 - 213:21 Ronald Kieper 12/19/2019                              Re: [213:16-213:21]                    OVERRULED
     213 16       Q. You can't think of any reason why the              Def Obj argumentative, asked (611,
     213 17       problem wouldn't exist with both ends of the plug,    403); foundation (602)
     213 18       right, sir?
     213 19       MS. ELIZABETH: Objection; form.
     213 20       BY THE WITNESS:
     213 21       A. It could -- it could be a problem, yes.
  214:6 - 214:7 Ronald Kieper 12/19/2019                                Re: [214:6-214:7]                      OVERRULED
     214 6       A. I don't recall seeing a problem when I was          Pltf Obj beyond the scope of
     214 7       fitting the yellow end.                                clarification counter and is non
                                                                        responsive to the question
  214:9 - 214:11 Ronald Kieper 12/19/2019
     214 9      Q. Well, I'm wondering, sir, you got a 0 NRR
     214 10      on the yellow end, right?
     214 11      A. Yes.


Ronald Kieper 12/19/2019                                                                                                   42
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 55 of 128



  214:12 - 214:16 Ronald Kieper 12/19/2019                               Re: [214:12-214:16]                    SUSTAINED
     214 12       Q. Your boss was happy with that one, wasn't           Def Obj foundation (602);
     214 13       he?                                                    argumentative (611, 403)
     214 14       MS. ELIZABETH: Objection; foundation, form.
     214 15       BY THE WITNESS:
     214 16       A. I don't know.
  219:25 - 220:6 Ronald Kieper 12/19/2019                                Re: [219:25-220:6]                     SUSTAINED
     219 25       Q. Okay. You know you had a situation, sir,            Def Obj asked; misstates;
     220 1       when this memo is put together in May of 2000 talking   argumentative (611, 403); foundation
     220 2       about imperceptible loosening with your Combat Arms     (602)
     220 3       because you had all already been selling it, right?
     220 4       MS. ELIZABETH: Objection; form, foundation.
     220 5       BY THE WITNESS:
     220 6       A. I don't know that it was being sold.
  220:7 - 220:12 Ronald Kieper 12/19/2019                                                                       EXCLUDED because objections to
     220 7       BY MR. BUCHANAN:                                                                               [214:12-220:6] were sustained.
     220 8       Q. Well, didn't you see the e-mail from
    220 9        Mr. Berger your boss? We looked at it this morning.
    220 10        Do you remember that?
    220 11        A. I looked at that -- yes, you showed me
     220 12       that memo this morning.
  220:13 - 220:17 Ronald Kieper 12/19/2019                               Re: [220:13-220:17]                    SUSTAINED
     220 13       Q. Do you think he was lying about it being            Def Obj argumentative (611, 403);
     220 14       sold at that point in time?                            foundation (602)
     220 15       MS. ELIZABETH: Objection; form.
     220 16       BY THE WITNESS:
     220 17       A. I don't know.
  220:18 - 220:18 Ronald Kieper 12/19/2019
     220 18       BY MR. BUCHANAN:
  220:18 - 220:18 Ronald Kieper 12/19/2019
     220 18       BY MR. BUCHANAN:
  220:19 - 220:25 Ronald Kieper 12/19/2019                               Re: [220:19-220:25]                    SUSTAINED
     220 19       Q. You didn't have any awareness, sir, that            Def Obj asked; argumentative (611,
     220 20       this product was being sold and used with service      403); foundation (602)
     220 21       members at this point in time with no testing having
     220 22       been done?
     220 23       MS. ELIZABETH: Objection; form, foundation.
     220 24       BY THE WITNESS:
     220 25       A. No, I wasn't aware of that.


Ronald Kieper 12/19/2019                                                                                                                         43
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 56 of 128



  220:26 - 221:5 Ronald Kieper 12/19/2019
     221 1       BY MR. BUCHANAN:
     221 2       Q. Okay. Did your boss express to you that
     221 3       you clearly had a problem with this product?
     221 4       A. I don't recall him -- I don't recall any
     221 5       conversations about this product.
  221:6 - 221:11 Ronald Kieper 12/19/2019                            Re: [221:6-221:11]                        SUSTAINED
     221 6       Q. There was a problem with the product. Did        Def Obj argumentative; misstates (611,
     221 7       you know it was perceived that way by your boss?    403); foundation (602)
     221 8       MS. ELIZABETH: Objection; form, foundation.
     221 9       BY THE WITNESS:
     221 10       A. No, I didn't know that was what his
     221 11       thinking was.
  221:13 - 221:17 Ronald Kieper 12/19/2019
     221 13       (WHEREUPON, a certain document was
     221 14       marked Ron Kieper Deposition Exhibit
     221 15       No. 15, for identification, as of
     221 16       12/19/2019.)
     221 17       BY MR. BUCHANAN:
  221:18 - 222:1 Ronald Kieper 12/19/2019                            Re: [221:18-222:1]                        OVERRULED
     221 18       Q. I am passing you, sir, Exhibit 15 to your       Def Obj relevance (401, 402); Prejudice
     221 19       deposition.                                        (403)
     221 20       Exhibit 15, sir, is an e-mail from
    221 21        Mr. Berger. That's your boss at the time, right?
    221 22        A. Yes.
    221 23        Q. To Brian Myers.
    221 24        Who is he, sir?
    221 25        A. Another employee of 3M. He may have been
     222 1       Elliott's boss at that time. I don't recall.
  222:2 - 222:8 Ronald Kieper 12/19/2019                             Re: [222:2-222:8]                         OVERRULED
     222 2       Q. Okay. And the lab was actually reporting         Def Obj vague (611, 403); foundation
     222 3       in to Mr. Myers at this point in time, isn't that   (602)
     222 4       true?
     222 5       MS. ELIZABETH: Objection; foundation.
     222 6       BY THE WITNESS:
     222 7       A. If he was Elliott's boss, that -- that
     222 8       could be the case, yes.




Ronald Kieper 12/19/2019                                                                                                   44
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 57 of 128



  222:10 - 222:14 Ronald Kieper 12/19/2019                                 Re: [222:10-222:14]                       OVERRULED
     222 10       Q. And he was a business guy, right?                     Def Obj vague (611, 403); foundation
     222 11       MS. ELIZABETH: Objection; foundation.                    (602)
     222 12       BY THE WITNESS:
     222 13       A. I'm -- I don't know what his background or
     222 14       what his specific job was.
  222:15 - 222:15 Ronald Kieper 12/19/2019
     222 15       BY MR. BUCHANAN:
  222:16 - 223:1 Ronald Kieper 12/19/2019                                  Re: [222:16-223:1]                        OVERRULED
     222 16       Q. The memo from -- or the e-mail from                   Def Obj relevance (401, 402); Prejudice
    222 17        Mr. Berger to Mr. Myers dated the day after the memo     (403)
    222 18        we just looked at, the one you wrote, do you see that?
    222 19        A. Yes, I see that.
    222 20        Q. Okay. It says: "Here are data on the
    222 21        UltraFit end of the Combat Arms. Note the original
    222 22        study was stopped with eight subjects. The second
    222 23        study was with the folded-back flanges on the end
    222 24        sticking out of the ear."
    222 25        Did I read that correctly?
     223 1       A. Yes, you did.
  223:20 - 223:21 Ronald Kieper 12/19/2019
     223 20       Q. You hadn't seen this before today?
     223 21       A. I don't believe so.
  223:22 - 224:6 Ronald Kieper 12/19/2019
     223 22       Q. Okay. It says: "The second" -- "The
     223 23       second study was with the folded-back flanges on the
     223 24       end sticking out of the ear."
     223 25       Do you see that?
     224 1       A. Yes.
     224 2       Q. And then there is a question to Mr. Myers
     224 3       from Mr. Berger.
     224 4       "Should I share this with Ohlin?"
     224 5       Do you see that?
     224 6       A. Yes.
  224:7 - 224:14 Ronald Kieper 12/19/2019                                  Re: [224:7-224:14]                        OVERRULED
     224 7       Q. And then it continues.                                 Def Obj prejudice (403); foundation
     224 8       "It looks like the existing product has                   (602); vague; misstates (611, 403)
     224 9       problems." Let's pause there.
     224 10       Did Mr. Berger ever share with you his


Ronald Kieper 12/19/2019                                                                                                         45
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 58 of 128



     224 11       view that the existing product had problems?
     224 12       MS. ELIZABETH: Objection; asked and answered.
     224 13       BY THE WITNESS:
     224 14       A. Not that I recall.
  224:16 - 224:22 Ronald Kieper 12/19/2019                                Re: [224:16-224:22]                     OVERRULED
     224 16       Q. Did he ever share with you at this point             Def Obj vague; misstates; asked (611,
     224 17       in time that you were already selling this version of   403); foundation (602)
     224 18       the product?
     224 19       MS. ELIZABETH: Objection; form, asked and
     224 20       answered.
     224 21       BY THE WITNESS:
     224 22       A. No.
  225:4 - 225:10 Ronald Kieper 12/19/2019                                 Re: [225:4-225:10]                      OVERRULED
     225 4       Q. Did you direct anybody, sir, that the                 Def Obj misstates (611, 403); MIL No.
     225 5       Combat Arms when worn should have the flanges folded     18
     225 6       back in the same manner that you tested them?
     225 7       MS. ELIZABETH: Objection; form.
     225 8       BY THE WITNESS:
     225 9       A. I didn't have any input on the
     225 10       instructions or...
  226:4 - 226:13 Ronald Kieper 12/19/2019
     226 4       (WHEREUPON, a certain document was
     226 5       marked Ron Kieper Deposition Exhibit
     226 6       No. 16, for identification, as of
     226 7       12/19/2019.)
     226 8       BY MR. BUCHANAN:
     226 9       Q. Before you now, sir, is Exhibit --
    226 10        Exhibit 16 to your examination. It's a technical
    226 11        report. It's got a number in the middle. Do you see
    226 12        that? E-A-R 00-12/HP. Do you see that?
     226 13       A. Yes.
  226:19 - 227:12 Ronald Kieper 12/19/2019
     226 19       Q. Okay. And you are the lead author on
     226 20       this?
     226 21       A. Yes.
     226 22       Q. Okay. For the record, Exhibit 16 is a
     226 23       report entitled: "How Folding the Flanges Back
     226 24       Affects REAT Results of the UltraFit Earplug End of
     226 25       the Combat Arms Plug."


Ronald Kieper 12/19/2019                                                                                                      46
                             Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 59 of 128



     227 1       Do you see that, sir?
     227 2       A. Yes.
     227 3       Q. It is dated July 10, 2000?
     227 4       A. Yes.
     227 5       Q. And we are looking at Version 1.2, right?
     227 6       A. That's -- yes, that's what it states.
     227 7       Q. And was that your practice, sir, when you
     227 8       were doing technical report -- reports to start with a
     227 9       Version 1 and then make changes and make a Version 1.1
     227 10       and then you'd make changes and go to a Version 1.2,
     227 11       for example?
     227 12       A. Yes.
  227:13 - 227:19 Ronald Kieper 12/19/2019                                Re: [227:13-227:19]                  OVERRULED
     227 13       Q. Okay. And so seeing that numbering there,            Def Obj foundation (602)
     227 14       I take it your testimony would be there was a
     227 15       Version 1, right?
     227 16       MS. ELIZABETH: Objection; foundation.
     227 17       BY THE WITNESS:
     227 18       A. There was probably a Version 1.0 and a
     227 19       Version 1.1.
  227:21 - 227:22 Ronald Kieper 12/19/2019
     227 21       Q. Okay. And where are those?
     227 22       A. I don't know.
  228:15 - 228:20 Ronald Kieper 12/19/2019
     228 15       Q. I take it, sir, that before you came in to
     228 16       talk to us today on the record with our jury, you had
     228 17       a chance to review this?
     228 18       A. Yes, I've looked at this.
     228 19       Q. As part of your preparation for today?
     228 20       A. Yes.
  228:21 - 229:3 Ronald Kieper 12/19/2019                                 Re: [228:21-229:3]                   OVERRULED
     228 21       Q. Okay. Let's look at this.                            Def Obj argumentative; vague (611,
     228 22       And this is kind of a beefed up version of              403)
     228 23       that memo that we looked at from May of 2000 that you
     228 24       wrote yourself to Mr. Berger, is that right?
     228 25       MS. ELIZABETH: Objection; form.
     229 1       BY THE WITNESS:
     229 2       A. There is -- there is more to it than just
     229 3       the memo, yes.


Ronald Kieper 12/19/2019                                                                                                   47
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 60 of 128



  229:4 - 229:24 Ronald Kieper 12/19/2019
     229 4       BY MR. BUCHANAN:
     229 5       Q. Okay. And I'd like to -- this -- I'd like
     229 6       to start with the test procedure, okay?
     229 7       A. Okay.
     229 8       Q. Under the heading Test Procedure, you are
     229 9       talking about these two tests 213015 and 213017,
     229 10       correct, sir?
     229 11       A. Yes.
     229 12       Q. Okay. It says: "Both tests followed the
     229 13       S3.19-1974, Experimenter-Fit, protocol."
     229 14       Do you see that?
     229 15       A. Yes.
     229 16       Q. And you described what you did.
     229 17       They were tested three times each on the
     229 18       subjects from your lab test panel, right?
    229 19        A. Yes.
    229 20        Q. Okay. So that means these are those folks
    229 21        that you have already prescreened and qualified, not
    229 22        some sample from the general population, right?
     229 23       A. Yes, these were test subjects on our test
     229 24       panel.
  229:25 - 230:4 Ronald Kieper 12/19/2019                                Re: [229:25-230:4]             OVERRULED
     229 25       Q. Okay. Some of whom were employees, right?           Def Obj relevance (401, 402)
     230 1       A. Yes.
     230 2       Q. Some of whom were relatives of employees,
     230 3       right?
     230 4       A. Yes.
  232:12 - 232:19 Ronald Kieper 12/19/2019
     232 12       Q. "Because the stem of the green, solid end
     232 13       of the plug is so short, it was difficult for the
     232 14       experimenter to insert the plug deeply into some
     232 15       subjects' ear canals, especially those subjects with
     232 16       medium and larger canals," right?
     232 17       A. That's what it says, yes.
     232 18       Q. Okay. And that was true, of course,
     232 19       right?
  232:22 - 233:1 Ronald Kieper 12/19/2019
     232 22       A. That's -- that's what I wrote.


Ronald Kieper 12/19/2019                                                                                            48
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 61 of 128



     232 23       BY MR. BUCHANAN:
     232 24       Q. And you wrote it because it was --
     232 25       A. So I -- at that time I believed that, yes.
     233 1       Q. And you still believe it, don't you?
  233:4 - 233:6 Ronald Kieper 12/19/2019
     233 4       A. I believe that it -- it was difficult for
     233 5       me to insert the plug deeply into some subjects' ear
     233 6       canals.
  233:18 - 234:17 Ronald Kieper 12/19/2019
     233 18       Q. And then it continues.
     233 19       "Additionally, the geometry of the ear
     233 20       canal opening sometimes prevented the deep plug
     233 21       insertion required for maximum attenuation values,"
     233 22       right?
     233 23       A. That's -- that's -- you read that right.
     233 24       Q. And then you continue to describe the
     233 25       observation you had in your memo from a few months
     234 1       earlier. You state:
     234 2       "When the solid plug was fitted during the
     234 3       first test, the basal edge of the third flange of the
     234 4       yellow level-dependent plug sometimes pressed against
     234 5       the subject's ear canal opening and folded up."
     234 6       Did I read that correctly?
     234 7       A. Yes, you did.
     234 8       Q. "When the inward pressure on the plug was
     234 9       released, the yellow plug's flanges tended to return
     234 10       to their original shape and this sometimes loosened
     234 11       the plug."
     234 12       Do you see that?
     234 13       A. I see that.
     234 14       Q. Okay. And this loosening, sir, was often
     234 15       imperceptible to the subject, isn't that true?
     234 16       A. That's what it says here.
     234 17       Q. And that was true?
  234:20 - 235:7 Ronald Kieper 12/19/2019
     234 20       A. That's what I believed, yes.
     234 21       BY MR. BUCHANAN:
     234 22       Q. That's what you wrote contemporaneous --
     234 23       A. That's what I wrote.


Ronald Kieper 12/19/2019                                                                               49
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 62 of 128



     234 24       Q. -- with the study?
     234 25       A. That's correct.
     235 1       Q. When you ran test 213017, as you
     235 2       documented in this report, "the yellow flanges of a
     235 3       level-dependent end of the plug were folded back prior
    235 4        to the green, solid plug being inserted into the
    235 5        subjects' ears."
    235 6        Do you see that, sir?
     235 7       A. Yes.
  235:8 - 235:13 Ronald Kieper 12/19/2019                                 Re: [235:8-235:13]                  OVERRULED
     235 8       Q. And that's how you ran test 213017, right,            Def Obj foundation (602)
     235 9       sir?
     235 10       MS. ELIZABETH: Objection; form.
     235 11       BY THE WITNESS:
     235 12       A. I don't recall. I hold -- I wrote that
     235 13       here, so that's -- that's what I wrote at that time.
  235:14 - 235:14 Ronald Kieper 12/19/2019
     235 14       BY MR. BUCHANAN:
  235:15 - 235:19 Ronald Kieper 12/19/2019                                Re: [235:15-235:19]                 OVERRULED
     235 15       Q. You don't doubt that's what you did,                 Def Obj argumentative (611, 403);
     235 16       right?                                                  cumulative (403)
     235 17       MS. ELIZABETH: Objection; form.
     235 18       BY THE WITNESS:
     235 19       A. No, I don't doubt that.
  235:25 - 236:8 Ronald Kieper 12/19/2019
     235 25       "The folded-back flanges and the hard
     236 1       plastic stem provided a long, stiff quasi-stem for the
    236 2        experimenter to grasp and allowed for a deeper and
    236 3        more consistent fit of the solid plugs for test
    236 4        213017."
    236 5        Do you see that, sir?
    236 6        A. I see that.
    236 7        Q. And that's also a true statement when you
     236 8       wrote it, right, sir?
  236:10 - 236:11 Ronald Kieper 12/19/2019
     236 10       BY THE WITNESS:
     236 11       A. Yes.




Ronald Kieper 12/19/2019                                                                                                  50
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 63 of 128



  236:13 - 236:17 Ronald Kieper 12/19/2019                                Re: [236:13-236:17]                       SUSTAINED
     236 13       Q. True then, true now, right?                          Pltf Obj it is cumulative and therefore
     236 14       MS. ELIZABETH: Objection; form.                         not clarification counter
     236 15       BY THE WITNESS:
     236 16       A. I don't know. I haven't done any
     236 17       experimenting in the last several years.
  238:9 - 238:11 Ronald Kieper 12/19/2019
     238 9       Q. Before the break, sir, we were looking at
     238 10       this e-mail which followed the memo you sent to
     238 11       Mr. Berger by a day.
  238:12 - 239:22 Ronald Kieper 12/19/2019                                Re: [238:12-239:22]                       SUSTAINED
     238 12       Do you recall us discussing Exhibit 15?                 Def Obj cumulative (403); asked (611,
     238 13       A. Yes.                                                 403)
     238 14       Q. Okay. This is the one talking about the
     238 15       original study being stopped with eight subjects.
     238 16       Remind us, sir, what was the NRR when the
     238 17       subject was stopped -- that was stopped?
     238 18       MS. ELIZABETH: Objection; form.
     238 19       BY THE WITNESS:
     238 20       A. The eight subject NRR was 11.
     238 21       BY MR. BUCHANAN:
     238 22       Q. Okay. And then the second study
     238 23       referenced here was the one with the folded-back
     238 24       flanges on the end sticking out of the ear, that's
     238 25       what's written, right?
     239 1       A. Yes, that's what's written.
     239 2       Q. And from our discussion, sir, you know
     239 3       that to be study 213017, correct?
     239 4       A. Yes.
     239 5       Q. The original study that was stopped with
     239 6       the eight subjects when there was an NRR of 11, that
     239 7       was study 213015, correct?
     239 8       MS. ELIZABETH: Objection; form.
     239 9       BY THE WITNESS:
     239 10       A. Yes.
     239 11       BY MR. BUCHANAN:
     239 12       Q. All right. And then we saw that portion
     239 13       of the e-mail at the bottom that said: "It looks like
     239 14       the existing product has problems."


Ronald Kieper 12/19/2019                                                                                                        51
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 64 of 128



     239 15       Do you see that?
     239 16       A. I see that.
     239 17       Q. But there were, in fact, bigger problems
     239 18       at this point in time with regard to this product and
     239 19       this issue, right, sir?
     239 20       MS. ELIZABETH: Objection; form.
     239 21       BY THE WITNESS:
     239 22       A. I don't know to what you are referring.
  238:14 - 238:20 Ronald Kieper 12/19/2019                                Re: [238:14-238:20]                   SUSTAINED
     238 14       Q. Okay. This is the one talking about the              Def Obj misstates (611, 403)
     238 15       original study being stopped with eight subjects.
     238 16       Remind us, sir, what was the NRR when the
     238 17       subject was stopped -- that was stopped?
     238 18       MS. ELIZABETH: Objection; form.
     238 19       BY THE WITNESS:
     238 20       A. The eight subject NRR was 11.
  239:5 - 239:10 Ronald Kieper 12/19/2019                                 Re: [239:5-239:10]                    SUSTAINED
     239 5       Q. The original study that was stopped with              Def Obj asked; misstates (611, 403)
     239 6       the eight subjects when there was an NRR of 11, that
     239 7       was study 213015, correct?
     239 8       MS. ELIZABETH: Objection; form.
     239 9       BY THE WITNESS:
     239 10       A. Yes.
  239:17 - 239:22 Ronald Kieper 12/19/2019                                Re: [239:17-239:22]                   SUSTAINED
     239 17       Q. But there were, in fact, bigger problems             Def Obj vague; asked (611, 403);
     239 18       at this point in time with regard to this product and   foundation (602)
     239 19       this issue, right, sir?
     239 20       MS. ELIZABETH: Objection; form.
     239 21       BY THE WITNESS:
     239 22       A. I don't know to what you are referring.
  240:3 - 240:8 Ronald Kieper 12/19/2019                                  Re: [240:3-240:8]                     SUSTAINED
     240 3       Q. Mr. Myers was the project manager for the             Def Obj foundation (602)
     240 4       Combat Arms, wasn't he, sir?
     240 5       MS. ELIZABETH: Objection; form.
     240 6       BY THE WITNESS:
     240 7       A. I don't -- I don't know that. I don't
     240 8       recall that.




Ronald Kieper 12/19/2019                                                                                                    52
                             Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 65 of 128



  240:21 - 241:13 Ronald Kieper 12/19/2019                               Re: [240:21-241:13]             SUSTAINED
     240 21       Q. Do you have Exhibit 17 before you, sir?             Def Obj relevance (401, 402);
     240 22       A. Yes.                                                foundation (602)
     240 23       Q. All right. It is an e-mail from a Delana
     240 24       Kinnaman to a Brian Myers.
     240 25       Do you see that?
     241 1       A. Yes.
     241 2       Q. That's actually dated Friday, November 19,
     241 3       1999, right?
     241 4       A. Yes.
     241 5       Q. Remember that e-mail we were looking at
     241 6       earlier today between Mr. Berger and I think it was
     241 7       internally addressed to Armand? Remember the one from
     241 8       November 1999? Let's pull it up. You can give me the
     241 9       stack.
     241 10       A. Sure.
     241 11       Q. I'll identify it for you to make life
     241 12       easy.
     241 13       A. Okay. Sure.
  241:22 - 243:19 Ronald Kieper 12/19/2019                               Re: [241:22-243:19]             SUSTAINED
     241 22       Q. We've got Exhibit 12 on the left on the             Def Obj relevance (401, 402);
     241 23       screen and we've got Exhibit 17, I think we are        foundation (602)
     241 24       putting on the right.
     241 25       They are both dated the same day, right?
     242 1       A. Yes.
     242 2       Q. And so this Exhibit 17 -- or Exhibit 12,
     242 3       excuse me, on the left, that's that e-mail we were
    242 4        talking about, We are already selling the product, we
    242 5        don't have any REAT data on the product, we are going
    242 6        to have to start doing some testing.
    242 7        Do you remember us looking at Exhibit 12,
    242 8        sir?
    242 9        MS. ELIZABETH: Objection; form.
    242 10        BY THE WITNESS:
    242 11        A. I remember us looking at this, yes.
    242 12        BY MR. BUCHANAN:
    242 13        Q. Okay. And so on this same day, Mr. Myers
    242 14        is getting updated project summary sheets and bubble
     242 15       charts and some business stuff.


Ronald Kieper 12/19/2019                                                                                             53
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 66 of 128



     242 16         I take it you didn't ordinarily get
     242 17         financial planning and sales forecasts, did you?
     242 18         A. I did not.
     242 19         Q. Okay. Let's go to the project summary
    242 20          sheet for the Combat Arms. This should be .12.
    242 21          Do you see the heading Project Summary
    242 22          Sheet?
    242 23          A. Yes.
    242 24          Q. It says: "Project Name: E-A-R UltraFit
    242 25          'Combat Arms' Plug," right?
    243 1          A. Yes.
    243 2          Q. The product description and positioning:
    243 3          "Nonlinear plug to be sold to the military and as a
    243 4          shooter's plug."
    243 5          Do you see that, sir?
    243 6          A. Yes.
    243 7          Q. Okay. It talks about a probability of
    243 8          success of 90 percent.
    243 9          Do you see that?
    243 10          A. Yes.
    243 11          Q. And you see that due date of 7/99, middle,
    243 12          the due date?
    243 13          A. I see that, yes.
    243 14          Q. The product was already being sold in the
    243 15          summer of 1999, isn't that true, sir?
    243 16          MS. ELIZABETH: Objection; foundation, asked and
    243 17          answered.
    243 18          BY THE WITNESS:
     243 19         A. I don't know that.
  243:1 - 244:24     Ronald Kieper 12/19/2019                            Re: [243:1-244:24]                     SUSTAINED
     243 1         A. Yes.                                               Def Obj asked (611, 403); foundation
     243 2         Q. The product description and positioning:           (602)
     243 3         "Nonlinear plug to be sold to the military and as a
     243 4         shooter's plug."
     243 5         Do you see that, sir?
     243 6         A. Yes.
     243 7         Q. Okay. It talks about a probability of
     243 8         success of 90 percent.
     243 9         Do you see that?


Ronald Kieper 12/19/2019                                                                                                    54
                             Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 67 of 128



     243 10      A. Yes.
     243 11      Q. And you see that due date of 7/99, middle,
     243 12      the due date?
     243 13      A. I see that, yes.
     243 14      Q. The product was already being sold in the
     243 15      summer of 1999, isn't that true, sir?
     243 16      MS. ELIZABETH: Objection; foundation, asked and
     243 17      answered.
     243 18      BY THE WITNESS:
     243 19      A. I don't know that.
     243 20      BY MR. BUCHANAN:
     243 21      Q. Okay. Who is the project manager for the
     243 22      product, sir?
     243 23      A. I don't know. I don't see that it says
     243 24      that on here.
     243 25      Q. I'll direct your attention right to the
     244 1      right of the due date, sir. Do you see project
     244 2      manager?
     244 3      A. Oh, there we are, yes. Brian Myers.
     244 4      Q. Brian Myers was the project manager?
     244 5      MS. ELIZABETH: Objection; form.
     244 6      BY MR. BUCHANAN:
     244 7      Q. According to this, sir?
     244 8      A. Yes, that's -- it says Brian Myers.
     244 9      Q. And we were looking at Exhibit 15 before.
     244 10      Can we get Exhibit 15 now side by side with this.
     244 11      Who is the person, sir, that Elliott
     244 12      Berger is e-mailing on May 12th, 2000, about the
     244 13      problem with the Combat Arms?
     244 14      A. This e-mail was sent to Brian Myers.
     244 15      Q. What we see, sir, on Exhibit 17, this
     244 16      product that has problems, you've already forecasted
     244 17      close to $5 million in profit for, isn't that right?
     244 18      MS. ELIZABETH: Objection; form.
     244 19      BY THE WITNESS:
     244 20      A. No, I didn't -- I didn't do any of this.
     244 21      BY MR. BUCHANAN:
     244 22      Q. You didn't -- you weren't aware of that?




Ronald Kieper 12/19/2019                                                                              55
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 68 of 128



     244 23       A. No.
     244 24       MS. ELIZABETH: Objection; form.
  243:14 - 243:19 Ronald Kieper 12/19/2019                                Re: [243:14-243:19]                     SUSTAINED
     243 14       Q. The product was already being sold in the            Def Obj asked; misstates (611, 403);
     243 15       summer of 1999, isn't that true, sir?                   foundation (602)
     243 16       MS. ELIZABETH: Objection; foundation, asked and
     243 17       answered.
     243 18       BY THE WITNESS:
     243 19       A. I don't know that.
  244:4 - 244:8 Ronald Kieper 12/19/2019                                  Re: [244:4-244:8]                       SUSTAINED
     244 4       Q. Brian Myers was the project manager?                  Def Obj foundation (602)
     244 5       MS. ELIZABETH: Objection; form.
     244 6       BY MR. BUCHANAN:
     244 7       Q. According to this, sir?
     244 8       A. Yes, that's -- it says Brian Myers.
  244:15 - 244:20 Ronald Kieper 12/19/2019                                Re: [244:15-244:20]                     SUSTAINED
     244 15       Q. What we see, sir, on Exhibit 17, this                Def Obj foundation (602); 3M MIL No.
     244 16       product that has problems, you've already forecasted    14
     244 17       close to $5 million in profit for, isn't that right?
     244 18       MS. ELIZABETH: Objection; form.
     244 19       BY THE WITNESS:
     244 20       A. No, I didn't -- I didn't do any of this.
  244:22 - 244:24 Ronald Kieper 12/19/2019                                Re: [244:22-244:24]                     SUSTAINED
     244 22       Q. You didn't -- you weren't aware of that?             Def Obj foundation (602)
     244 23       A. No.
     244 24       MS. ELIZABETH: Objection; form.
  245:1 - 245:9 Ronald Kieper 12/19/2019                                  Re: [245:1-245:9]                       OVERRULED
     245 1       Q. So when your results came out, sir, and               Def Obj argumentative; asked; vague
     245 2       you sent your memo to Mr. Berger in May of 2000, is      (611, 403)
     245 3       your testimony nobody came to you and said, Well, this
     245 4       is a bit of a problem. We've got -- we are expecting
     245 5       to sell a lot of these?
     245 6       MS. ELIZABETH: Objection; form.
     245 7       BY MR. BUCHANAN:
     245 8       Q. Did anybody share that with you?
     245 9       A. No.
  245:22 - 246:2 Ronald Kieper 12/19/2019                                 Re: [245:22-246:2]                      SUSTAINED
     245 22       Q. 4.8 million in profit first three years,             Def Obj foundation (602); asked (611,
     245 23       that's what was on the board, right?                    403); 3M MIL No. 14


Ronald Kieper 12/19/2019                                                                                                      56
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 69 of 128



     245 24       MS. ELIZABETH: Objection; form.
     245 25       BY THE WITNESS:
     246 1       A. That's what's in this e-mail or this
     246 2       report.
  258:18 - 258:23 Ronald Kieper 12/19/2019                               Re: [258:18-258:23]                      SUSTAINED
     258 18       Q. Do you know there is no evidence that your          Def Obj argumentative; misstates (611,
     258 19       research reports concerning folding back the flanges   403); foundation (602)
     258 20       was shared with Dr. Ohlin?
     258 21       MS. ELIZABETH: Objection; form.
     258 22       BY THE WITNESS:
     258 23       A. I'm sorry. With whom?
  258:24 - 259:1 Ronald Kieper 12/19/2019
     258 24       BY MR. BUCHANAN:
     258 25       Q. Do you know who Dr. Ohlin is?
     259 1       A. No.
  259:2 - 259:9 Ronald Kieper 12/19/2019                                 Re: [259:2-259:9]                        OVERRULED
     259 2       Q. In that document we looked at, sir, there            Def Obj foundation (602); relevance
     259 3       was a question: "Should we tell owe Ohlin?" between     (401, 402)
     259 4       Mr. Berger and Mr. Myers.
     259 5       Did you see that?
     259 6       MS. ELIZABETH: Objection; form.
    259 7        BY THE WITNESS:
    259 8        A. Yes, I remember doctor -- I didn't realize
     259 9       he was a doctor.
  259:10 - 259:12 Ronald Kieper 12/19/2019
     259 10       BY MR. BUCHANAN:
     259 11       Q. Were you ever instructed, sir, to share
     259 12       your report with Dr. Ohlin?
  259:15 - 259:15 Ronald Kieper 12/19/2019
     259 15       A. Not that I recall.
  271:14 - 271:25 Ronald Kieper 12/19/2019                               Re: [271:14-271:25]                      OVERRULED
     271 14       Q. I am passing you, sir, what we are marking          Def Obj asked; misstates;
     271 15       as Exhibit 22.                                         argumentative (611, 403); foundation
     271 16       The truth is, sir, that 22 that you HAD                (602)
     271 17       been putting on the package was a bit of a problem,
     271 18       wasn't it, sir?
     271 19       MS. ELIZABETH: Objection; form, asked and
     271 20       answered.
     271 21       BY MR. BUCHANAN:


Ronald Kieper 12/19/2019                                                                                                      57
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 70 of 128



     271 22       Q. Did you know that, sir?
     271 23       MS. ELIZABETH: Same objections.
     271 24       BY THE WITNESS:
     271 25       A. No.
  274:20 - 275:1 Ronald Kieper 12/19/2019                                Re: [274:20-275:1]                       SUSTAINED
     274 20       Q. As I remember your testimony, sir, you had          Def Obj misstates; asked;
     274 21       an NRR of 11 on study 015 at the point in time         argumentative (611, 403); cumulative
     274 22       Mr. Berger told you to stop testing, right?            (403)
     274 23       MS. ELIZABETH: Objection; asked and answered.
     274 24       BY THE WITNESS:
     274 25       A. Yes, he asked me to stop testing after
     275 1       eight subjects.
  275:2 - 275:2 Ronald Kieper 12/19/2019
     275 2       BY MR. BUCHANAN:
  275:3 - 275:9 Ronald Kieper 12/19/2019                                 Re: [275:3-275:9]                        SUSTAINED
     275 3       Q. And then you all flipped the flanges back,           Def Obj asked; misstates (611, 403);
     275 4       used that different technique we talked about in your   cumulative (403)
     275 5       documents from 2000, and when you retested you got a
     275 6       20 -- 22, right?
     275 7       MS. ELIZABETH: Objection; form.
     275 8       BY THE WITNESS:
     275 9       A. Yes, the 017 test result was 22.
  275:10 - 275:10 Ronald Kieper 12/19/2019
     275 10       BY MR. BUCHANAN:
  275:11 - 275:15 Ronald Kieper 12/19/2019                               Re: [275:11-275:15]                      SUSTAINED
     275 11       Q. Okay. Twice as high?                                Def Obj argumentative; misstates (611,
     275 12       MS. ELIZABETH: Objection; form.                        403)
     275 13       BY MR. BUCHANAN:
     275 14       Q. Right?
     275 15       A. Twice as high as 11.
  275:16 - 275:21 Ronald Kieper 12/19/2019                               Re: [275:16-275:21]                      SUSTAINED
     275 16       Q. Conveying substantially more protection?            Def Obj vague; asked; misstates (611,
     275 17       MS. ELIZABETH: Objection; form.                        403)
     275 18       BY MR. BUCHANAN:
     275 19       Q. Right?
     275 20       A. We got higher results on the 17 tests,
     275 21       yes.
  275:24 - 275:24 Ronald Kieper 12/19/2019
     275 24       BY MR. BUCHANAN:


Ronald Kieper 12/19/2019                                                                                                      58
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 71 of 128



  275:25 - 276:6 Ronald Kieper 12/19/2019                               Re: [275:25-276:6]                       SUSTAINED
     275 25       Q. You doubled it?                                    Def Obj asked; argumentative;
     276 1       A. The NRR --                                          misstates (611, 403)
     276 2       MS. ELIZABETH: Objection; form.
     276 3       BY THE WITNESS:
     276 4       A. The NRR was double for the ten subjects
     276 5       tested as compared to the eight subjects that were
     276 6       tested and got an 11.
  276:8 - 276:12 Ronald Kieper 12/19/2019                               Re: [276:8-276:12]                       OVERRULED
     276 8       Q. And in 2015, sir, you all stopped selling           Def Obj foundation (602); 3M MIL No.
     276 9       it with that 22, right?                                16
     276 10       MS. ELIZABETH: Objection; foundation.
     276 11       BY THE WITNESS:
     276 12       A. I don't know that.
  278:21 - 279:1 Ronald Kieper 12/19/2019
     278 21       Q. I understand you were just doing the tests
     278 22       the way Mr. Berger told you to, right?
     278 23       A. I was following the ANSI Standard and
     278 24       Elliott's directions, yes.
     278 25       Q. Elliott told you to fold the flanges back,
     279 1       right?
  279:3 - 279:5 Ronald Kieper 12/19/2019
     279 3       BY THE WITNESS:
     279 4       A. I don't recall him specifically saying
     279 5       that.
  279:15 - 279:17 Ronald Kieper 12/19/2019                              Re: [279:15-279:17]                      OVERRULED
     279 15       Q. Sir, you were also deposed in that other           Def Obj 3M MIL No. 6; relevance
     279 16       proceeding, right?                                    (401, 402)
     279 17       A. Yes, 2015.
  280:1 - 280:4 Ronald Kieper 12/19/2019                                Re: [280:1-280:4]                        OVERRULED
     280 1       Q. Sir, is that you I guess four or five               Def Obj 3M MIL No. 6; relevance
     280 2       years ago at the time of your deposition in that       (401, 402)
     280 3       proceeding?
     280 4       A. Yes.
  280:5 - 280:12 Ronald Kieper 12/19/2019                               Re: [280:5-280:12]                       OVERRULED
     280 5       Q. I guess four years ago there.                       Def Obj 3M MIL No. 6; asked;
     280 6       Whose -- whose idea was it to roll the                 misstates (611, 403); foundation (602)
     280 7       flange back and run 017 the way you did, sir? Was it
     280 8       Mr. Berger?


Ronald Kieper 12/19/2019                                                                                                     59
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 72 of 128



     280 9       MS. ELIZABETH: Objection; asked and answered.
     280 10       BY THE WITNESS:
     280 11       A. That would be my understanding, yes. I
     280 12      don't recall specifically.
  280:11 - 281:6 Ronald Kieper 12/19/2019                               Re: [280:11-281:6]                       OVERRULED
     280 11       A. That would be my understanding, yes. I             Def Obj cumulative (403); asked (611,
     280 12      don't recall specifically.                             403)
     280 13       BY MR. BUCHANAN:
     280 14       Q. Okay. Let's see what you said then.
     280 15       MR. BUCHANAN: Can you play 50.
     280 16      (Video played, as follows:
     280 17       "Q. Whose idea was it to roll
     280 18      back the flange and do this? Was it
     280 19       Mr. Berger?
     280 20       "A. I don't know, you know --
     280 21       "Q. Who told you to do it?
     280 22       "A. Mr. Berger.
     280 23       "Q. Did you ask why?
     280 24       "A. I don't recall.")
     280 25       BY MR. BUCHANAN:
     281 1       Q. Okay. Sir, you don't take exception to
    281 2        your prior testimony that it was Mr. Berger who told
    281 3        you to do it, do you, sir?
    281 4        MS. ELIZABETH: Objection; form.
    281 5        BY THE WITNESS:
     281 6       A. No.
  282:10 - 282:15 Ronald Kieper 12/19/2019                              Re: [282:10-282:15]                      OVERRULED
     282 10       Q. Overstating NRRs is a big deal, isn't it,          Def Obj argumentative; vague;
     282 11       sir?                                                  misstates (611, 403); foundation (602)
     282 12       MS. ELIZABETH: Objection; form.
     282 13       BY THE WITNESS:
     282 14       A. Not putting the actual NRR on a package
     282 15       would be, yeah, that would be a problem.
  282:17 - 282:22 Ronald Kieper 12/19/2019                              Re: [282:17-282:22]                      OVERRULED
     282 17       Q. Yeah, and -- and not putting down an NRR           Def Obj 701; vague; misstates;
     282 18       that you can support would be a problem, right?       argumentative (611, 403); foundation
     282 19       MS. ELIZABETH: Objection; form.                       (602)
     282 20       BY THE WITNESS:




Ronald Kieper 12/19/2019                                                                                                     60
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 73 of 128



     282 21       A. I can see how that would be a problem,
     282 22       yes.
  283:3 - 283:18 Ronald Kieper 12/19/2019                                 Re: [283:3-283:18]                     SUSTAINED
     283 3       Q. All right. I'm passing you over what we               Def Obj 3M MIL No. 8; foundation
     283 4       are marking as Exhibit 23 to your deposition, sir.       (602)
     283 5       This is a press release --
     283 6       MS. ELIZABETH: One second.
     283 7       Can I have the document, please?
     283 8       MR. BUCHANAN: Sorry about that.
     283 9       BY MR. BUCHANAN:
     283 10       Q. It is a press release, sir, from 1993 from
     283 11       the Department of Justice directed to I guess it was
     283 12       then Cabot Safety Corp.
     283 13       Was that the parent of Aearo many years
     283 14       ago, sir?
     283 15       MS. ELIZABETH: Objection; form.
     283 16       BY THE WITNESS:
     283 17       A. I believe that was just another name of
     283 18       E-A-R, Cabot Safety, Aearo, 3M.
  283:19 - 283:19 Ronald Kieper 12/19/2019
     283 19       BY MR. BUCHANAN:
  283:20 - 284:3 Ronald Kieper 12/19/2019                                 Re: [283:20-284:3]                     SUSTAINED
     283 20       Q. Okay. So here we are in 1993, sir, and we            Def Obj foundation (602); 3M MIL No.
     283 21       see this press release where your company -- under a    8
     283 22       different name then, but your company is going to pay
     283 23       a $900,000 civil penalty relating to alleged
     283 24       violations of the Noise Control Act.
     283 25       Do you see that, sir?
     284 1       MS. ELIZABETH: Objection; foundation.
     284 2       BY THE WITNESS:
     284 3       A. I see that.
  284:4 - 284:17 Ronald Kieper 12/19/2019                                 Re: [284:4-284:17]                     SUSTAINED
     284 4       BY MR. BUCHANAN:                                         Def Obj 3M MIL No. 8
     284 5       Q. Okay. At the bottom of the first page,
     284 6       the regulations, the EPA regulations is what they are
     284 7       referring to in the prior sentence, but:
     284 8       "The regulations also require hearing
     284 9       protection device manufacturers to test their products
     284 10       in accordance with EPA testing protocols and to label


Ronald Kieper 12/19/2019                                                                                                     61
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 74 of 128



     284 11       their products" with what, sir?
     284 12       A. "With an accurate rating."
     284 13       Q. Right.
     284 14       And when we go to the second page, we see
     284 15       the comments about that, that you all were quoting an
     284 16       NRR that when the EPA came in and checked it, you
     284 17       couldn't support, right?
  284:25 - 285:2 Ronald Kieper 12/19/2019                                  Re: [284:25-285:2]                     SUSTAINED
     284 25       Q. Do you see that, sir?                                 Def Obj foundation (602)
     285 1       A. Yeah, I see the -- yeah, I'm looking at
     285 2       Page 2.
  285:3 - 285:12 Ronald Kieper 12/19/2019                                  Re: [285:3-285:12]                     SUSTAINED
     285 3       Q. Okay. And do you recall, sir, that EPA                 Def Obj foundation (602); 3M MIL No.
     285 4       came in, supervised retesting of your product, these      8
     285 5       were foamies, not Combat Arms in 1990s, but supervised
     285 6       the retesting of your product, and when they did that
     285 7       your product provided about 50 percent of the noise
     285 8       reduction that was claimed on the label.
     285 9       Do you see that?
     285 10       MS. ELIZABETH: Objection; foundation.
     285 11       BY THE WITNESS:
     285 12       A. Yes, I see that.
  285:13 - 285:13 Ronald Kieper 12/19/2019
     285 13       BY MR. BUCHANAN:
  285:14 - 285:18 Ronald Kieper 12/19/2019                                 Re: [285:14-285:18]                    SUSTAINED
     285 14       Q. That's not a good thing, right?                       Def Obj vague; argumentative; (611,
     285 15       MS. ELIZABETH: Objection; form.                          403); foundation (602); 3M MIL No. 8
     285 16       BY THE WITNESS:
     285 17       A. I don't know. They were two different --
     285 18       obviously two different tests.
  285:19 - 285:20 Ronald Kieper 12/19/2019
     285 19       BY MR. BUCHANAN:
     285 20       Q. Right, right.
  285:21 - 286:3 Ronald Kieper 12/19/2019                                  Re: [285:21-286:3]                     OVERRULED
     285 21       So there was a test you all were using                   Def Obj foundation (602); 3M MIL No.
     285 22       that provided one measure and there was another test,    8
     285 23       a retest, that shows about 50 percent of what you were
     285 24       telling people publicly, right?
     285 25       MS. ELIZABETH: Objection; foundation.


Ronald Kieper 12/19/2019                                                                                                      62
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 75 of 128



     286 1       BY MR. BUCHANAN:
     286 2       Q. That's what this says?
     286 3       A. That's what this says.
  286:4 - 286:10 Ronald Kieper 12/19/2019                                 Re: [286:4-286:10]                    OVERRULED
     286 4       Q. Well, you were in the lab when this was               Def Obj 3M MIL No. 8
     286 5       all happening, right?
     286 6       A. I was in the lab in 1993, yes.
     286 7       Q. Did you do these tests that came up
     286 8       50 percent under what you were publicly stating?
     286 9       A. I did the labeling, the current labeling
     286 10       tests for the E-A-R foam plug.
  286:11 - 286:16 Ronald Kieper 12/19/2019                                Re: [286:11-286:16]                   OVERRULED
     286 11       Q. Are you aware you all got a $900,000 fine            Def Obj 3M MIL No. 8; foundation
     286 12       for putting forward an NRR that was twice as high as    (602)
     286 13       the one that could really be supported?
     286 14       MS. ELIZABETH: Objection; form, foundation.
     286 15       BY THE WITNESS:
     286 16       A. No, I wasn't aware of the fine.
  286:18 - 286:24 Ronald Kieper 12/19/2019                                Re: [286:18-286:24]                   SUSTAINED
     286 18       Q. The next paragraph continues:                        Def Obj 3M MIL No. 8; foundation
     286 19       "Acting Assistant Attorney General Myles                (602)
     286 20       Flint of the Environment and Natural Resources
     286 21       Division said, 'This is the largest civil penalty
     286 22       under the statute.'"
     286 23       Do you see that?
     286 24       A. Yes.
  286:25 - 287:7 Ronald Kieper 12/19/2019                                 Re: [286:25-287:7]                    SUSTAINED
     286 25       Q. "Correct labeling and adequate testing are           Def Obj 3M MIL No. 8; foundation
     287 1       absolutely necessary for the safety of the public."      (602); 701
     287 2       Let's pause.
     287 3       Do you agree?
     287 4       MS. ELIZABETH: Objection; form, foundation.
    287 5        BY THE WITNESS:
    287 6        A. That's -- that's his opinion. I don't --
     287 7       I don't have an opinion on it.
  288:4 - 288:10 Ronald Kieper 12/19/2019                                 Re: [288:4-288:10]                    OVERRULED
     288 4       Q. You just shouldn't kill tests because they            Def Obj 3M MIL No. 18; foundation
     288 5       are 50 percent of the level that you want them to come   (602); argumentative (611, 403); 3M
     288 6       in at.                                                   MIL No. 8


Ronald Kieper 12/19/2019                                                                                                    63
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 76 of 128



     288 7       You'd agree with me on that, right, sir?
     288 8       MS. ELIZABETH: Objection; form.
     288 9       BY THE WITNESS:
     288 10       A. I don't have an opinion on that.
  288:11 - 288:22 Ronald Kieper 12/19/2019                                 Re: [288:11-288:22]                       OVERRULED
     288 11       BY MR. BUCHANAN:                                         Def Obj 3M MIL No. 8; foundation
     288 12       Q. Do you think that's right?                            (602); 3M MIL No. 18; vague;
     288 13       MS. ELIZABETH: Objection; form.                          argumentative (611, 403)
     288 14       BY MR. BUCHANAN:
     288 15       Q. Shutting down tests so you don't get
     288 16       numbers that are a problem for you?
     288 17       MS. ELIZABETH: Objection; form.
     288 18       BY THE WITNESS:
     288 19       A. I didn't shut down the test.
     288 20       BY MR. BUCHANAN:
     288 21       Q. Who did?
     288 22       A. Mr. Berger.
  298:11 - 298:16 Ronald Kieper 12/19/2019                                 Re: [298:11-298:16]                       OVERRULED
     298 11       Q. Do you remember killing studies at the                Def Obj misstates; asked;
     298 12       eighth or the ninth person because the NRR wasn't high   argumentative (611, 403); foundation
     298 13       enough?                                                  (602); 3M MIL No. 18; cumulative
     298 14       MS. ELIZABETH: Objection; form.                          (403)
     298 15       BY THE WITNESS:
     298 16       A. I didn't -- I didn't make that decision.
  298:17 - 298:17 Ronald Kieper 12/19/2019
     298 17       BY MR. BUCHANAN:
  298:18 - 299:2 Ronald Kieper 12/19/2019                                  Re: [298:18-299:2]                        OVERRULED
     298 18       Q. I see.                                                Def Obj 3M MIL No. 18; foundation
     298 19       Do you remember Elliott Berger killing                   (602); asked; argumentative; misstates;
     298 20       studies or telling you to stop studies because the NRR   asked (611, 403); cumulative (403)
     298 21       wasn't high enough?
     298 22       MS. ELIZABETH: Objection; form, asked and
     298 23       answered.
     298 24       BY THE WITNESS:
     298 25       A. I don't know that he said that. He
     299 1       stopped -- you know, there were -- he stopped, you
     299 2       know, numerous tests over the years.




Ronald Kieper 12/19/2019                                                                                                         64
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 77 of 128



  310:8 - 310:22     Ronald Kieper 12/19/2019                                Re: [310:8-310:22]              DEFER RULING
     310 8         (WHEREUPON, a certain document was                        Def Obj relevance (401, 402);
     310 9         marked Ron Kieper Deposition Exhibit                      foundation (602)
     310 10         No. 25, for identification, as of
     310 11         12/19/2019.)
     310 12         BY MR. BUCHANAN:
     310 13         Q. It is Exhibit 25.
     310 14         Sir, Exhibit 25 is another exchange
     310 15         between these two marketing folks, Mr. Moses and
     310 16         Dr. Ohlin, now working for Aearo, 2009. The subject
     310 17         is "Re: The new NRR for the CAE."
     310 18         Do you see that, sir?
     310 19         A. Yes.
     310 20         Q. Okay. I'd like to take you back, if we
     310 21         could, sir, to your earliest in time e-mails. It's
     310 22         a -- I think it is .5.
  311:6 - 311:9    Ronald Kieper 12/19/2019                                  Re: [311:6-311:9]               DEFER RULING
     311 6         MR. BUCHANAN: We are on top of -- or at the               Def Obj relevance (401, 402);
     311 7         middle of the page on .5. Can you blow that -- do you     foundation (602)
     311 8         have it out?
     311 9         BY MR. BUCHANAN:
  311:10 - 312:1     Ronald Kieper 12/19/2019
     311 10         Q. It is from Doug Ohlin to Doug Moses. It
     311 11         begins:
     311 12         "I'd like this to be kept between you and
     311 13         me. There is already enough tension between the
     311 14         research and marketing groups and your shop without me
     311 15         adding to it."
     311 16         Do you see that, sir? And then it
     311 17         continues.
     311 18         A. I'm sorry. What was your question?
     311 19         Q. I was just asking whether you saw it?
     311 20         A. Yeah, I read through it.
     311 21         Q. Okay. Thank you.
     311 22         So this Doug Ohlin is working for you all
     311 23         in 2009 together with Doug Moses in the military
     311 24         strategic business unit.
     311 25         Did you know that, sir?
     312 1         A. I may have known that. I don't know that.


Ronald Kieper 12/19/2019                                                                                                    65
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 78 of 128



  312:8 - 312:14 Ronald Kieper 12/19/2019                                Re: [312:8-312:14]                     DEFER RULING
     312 8       Q. Were you aware, sir, that -- the                     Def Obj foundation (602);
     312 9       observation that there was tension between the          argumentative (611, 403)
     312 10      research and marketing groups concerning the
     312 11      development of products?
     312 12       MS. ELIZABETH: Objection; foundation.
     312 13       BY THE WITNESS:
     312 14       A. No, I wasn't aware of that.
  312:16 - 312:20 Ronald Kieper 12/19/2019                               Re: [312:16-312:20]                    DEFER RULING
     312 16       Q. In the next paragraph, it notes that:               Def Obj relevance (401, 402);
     312 17       "The lab would use every legal trick in                foundation (602)
     312 18       the book to get the highest NRRs possible."
     312 19       Do you see that, sir?
     312 20       A. I see that.
  312:21 - 312:22 Ronald Kieper 12/19/2019
     312 21       Q. Okay. You are in the lab, right?
     312 22       A. I was in the E-A-RCAL Lab, yes.
  312:23 - 313:1 Ronald Kieper 12/19/2019                                Re: [312:23-313:1]                     DEFER RULING
     312 23       Q. Right. What tricks were you all using?              Def Obj misstates; vague;
     312 24       MS. ELIZABETH: Objection; form.                        argumentative (611, 403); foundation
     312 25       BY THE WITNESS:                                        (602)
     313 1       A. I wasn't using any tricks.
  313:2 - 313:2 Ronald Kieper 12/19/2019
     313 2       BY MR. BUCHANAN:
  313:3 - 313:9 Ronald Kieper 12/19/2019                                 Re: [313:3-313:9]                      DEFER RULING
     313 3       Q. You didn't make the lab manual, did you?             Def Obj misstates; vague (611, 403)
     313 4       MS. ELIZABETH: I'm sorry. One second.
     313 5       BY THE WITNESS:
     313 6       A. I'm sorry. The --
     313 7       MS. ELIZABETH: Objection; form.
    313 8        BY THE WITNESS:
     313 9       A. The lab manual?
  313:10 - 313:10 Ronald Kieper 12/19/2019
     313 10       BY MR. BUCHANAN:
  313:11 - 313:18 Ronald Kieper 12/19/2019                               Re: [313:11-313:18]                    SUSTAINED
     313 11       Q. Yeah, all of the tricks, the legal tricks           Def Obj foundation (602);
     313 12      you guys would be using to get the highest NRRs         argumentative; asked (611, 403)
     313 13      possible, what did you all have in your bag of tricks
     313 14       in the lab, sir?


Ronald Kieper 12/19/2019                                                                                                       66
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 79 of 128



     313 15       MS. ELIZABETH: Objection; form.
     313 16       BY THE WITNESS:
     313 17       A. I don't know what this man is talking
     313 18       about.
  313:19 - 313:19 Ronald Kieper 12/19/2019
     313 19       BY MR. BUCHANAN:
  313:20 - 314:10 Ronald Kieper 12/19/2019                                Re: [313:20-314:10]                   SUSTAINED
     313 20       Q. Well, we have talked about some of them              Def Obj foundation (602);
     313 21       today, right?                                           argumentative; asked (611, 403); 3M
     313 22       MS. ELIZABETH: Objection; form.                         MIL No. 18
     313 23       BY MR. BUCHANAN:
     313 24       Q. One way to get high NRRs is to just keep
     313 25       running studies and don't let the ones you don't like
     314 1       finish, right?
     314 2       MS. ELIZABETH: Objection; form.
     314 3       BY MR. BUCHANAN:
     314 4       Q. That's one way to get a high NRR. Would
     314 5       you agree?
     314 6       MS. ELIZABETH: Same objection.
     314 7       BY THE WITNESS:
     314 8       A. One -- no. Each test is individual and
    314 9        the results are individual based on the subjects
     314 10       tested.
  313:24 - 314:21 Ronald Kieper 12/19/2019                                Re: [313:24-314:21]                   OVERRULED
     313 24       Q. One way to get high NRRs is to just keep             Def Obj 3M MIL No. 18;
     313 25       running studies and don't let the ones you don't like   argumentative; misstates (611, 403)
     314 1       finish, right?
     314 2       MS. ELIZABETH: Objection; form.
     314 3       BY MR. BUCHANAN:
     314 4       Q. That's one way to get a high NRR. Would
     314 5       you agree?
     314 6       MS. ELIZABETH: Same objection.
     314 7       BY THE WITNESS:
     314 8       A. One -- no. Each test is individual and
     314 9       the results are individual based on the subjects
     314 10       tested.
     314 11       BY MR. BUCHANAN:
     314 12       Q. Okay. Well, let's stay with my question.
     314 13       A. Okay.


Ronald Kieper 12/19/2019                                                                                                    67
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 80 of 128



     314 14       Q. One way to get a high NRR is just to keep
     314 15       running tests and stopping tests when you don't like
     314 16       those results and letting the tests that you think is
     314 17       going to get a good result go to conclusion.
     314 18       That's a trick, right?
     314 19       MS. ELIZABETH: Objection; form.
     314 20       BY THE WITNESS:
     314 21       A. That would be a trick.
  314:14 - 314:21 Ronald Kieper 12/19/2019                                Re: [314:14-314:21]                      SUSTAINED (repeat)
     314 14       Q. One way to get a high NRR is just to keep            Def Obj 3M MIL No. 18;
     314 15       running tests and stopping tests when you don't like    argumentative; misstates; asked (611,
     314 16       those results and letting the tests that you think is   403)
     314 17       going to get a good result go to conclusion.
    314 18        That's a trick, right?
    314 19        MS. ELIZABETH: Objection; form.
    314 20        BY THE WITNESS:
     314 21       A. That would be a trick.
  314:24 - 315:4 Ronald Kieper 12/19/2019                                 Re: [314:24-315:4]                       SUSTAINED
     314 24       And so we have some examples of that,                   Def Obj 3M MIL No. 18;
     314 25       right?                                                  argumentative; misstates; asked; vague
     315 1       MS. ELIZABETH: Objection; form, foundation.              (611, 403); foundation (602)
     315 2       BY THE WITNESS:
     315 3       A. No, I don't see that we have -- we have an
     315 4       example of that.
  314:24 - 315:4 Ronald Kieper 12/19/2019                                 Re: [314:24-315:4]                       SUSTAINED (repeat)
     314 24       And so we have some examples of that,                   Def Obj argumentative; vague;
     314 25       right?                                                  misstates (611, 403); 3M MIL No. 18
     315 1       MS. ELIZABETH: Objection; form, foundation.
     315 2       BY THE WITNESS:
     315 3       A. No, I don't see that we have -- we have an
     315 4       example of that.
  314:24 - 316:8 Ronald Kieper 12/19/2019                                 Re: [314:24-316:8]                       SUSTAINED (repeat)
     314 24       And so we have some examples of that,                   Def Obj 3M MIL No. 18
     314 25       right?
     315 1       MS. ELIZABETH: Objection; form, foundation.
     315 2       BY THE WITNESS:
     315 3       A. No, I don't see that we have -- we have an
     315 4       example of that.
     315 5       BY MR. BUCHANAN:


Ronald Kieper 12/19/2019                                                                                                                68
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 81 of 128



     315 6       Q. Okay. And we have one study you ran on
     315 7       the Combat Arms Version 2, you're monitoring the data
     315 8       as it's coming across and you are doing real-time
     315 9       computations of what the NRR looks like, and you are
     315 10       sharing that information with Mr. Berger because he
     315 11       wants you to, right?
     315 12       A. Yes, I communicated with Elliott
     315 13       regularly.
     315 14       Q. And Mr. Berger comes back to you and he
     315 15       terminates the study?
     315 16       MS. ELIZABETH: Objection; form.
     315 17       BY MR. BUCHANAN:
     315 18       Q. Right?
     315 19       A. Yes, he stopped the -- stopped the test.
     315 20       Q. And then you rerun it and you flip the
     315 21       flanges back and you got a 22 rather than the 11 you
     315 22       were going to get, right?
     315 23       MS. ELIZABETH: Objection; form.
     315 24       BY THE WITNESS:
     315 25       A. I don't know what the final NRR would have
     316 1       been.
     316 2       BY MR. BUCHANAN:
     316 3       Q. We know it was a number you didn't want to
     316 4       see -- or at least Mr. Berger didn't want to see,
     316 5       right?
     316 6       MS. ELIZABETH: Objection; form, foundation.
     316 7       BY THE WITNESS:
     316 8       A. I don't know why he stopped the test.
  315:6 - 315:13 Ronald Kieper 12/19/2019                                Re: [315:6-315:13]                 OVERRULED
     315 6       Q. Okay. And we have one study you ran on               Def Obj cumulative (403)
     315 7       the Combat Arms Version 2, you're monitoring the data
     315 8       as it's coming across and you are doing real-time
     315 9       computations of what the NRR looks like, and you are
     315 10       sharing that information with Mr. Berger because he
     315 11       wants you to, right?
     315 12       A. Yes, I communicated with Elliott
     315 13       regularly.
  315:14 - 315:19 Ronald Kieper 12/19/2019                               Re: [315:14-315:19]                OVERRULED
     315 14       Q. And Mr. Berger comes back to you and he             Def Obj foundation (602); asked;


Ronald Kieper 12/19/2019                                                                                                69
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 82 of 128



     315 15       terminates the study?                                  misstates; argumentative (611, 403); 3M
     315 16       MS. ELIZABETH: Objection; form.                        MIL No. 18
     315 17       BY MR. BUCHANAN:
     315 18       Q. Right?
     315 19       A. Yes, he stopped the -- stopped the test.
  315:20 - 316:1 Ronald Kieper 12/19/2019                                Re: [315:20-316:1]                        OVERRULED
     315 20       Q. And then you rerun it and you flip the              Def Obj argumentative; asked;
     315 21       flanges back and you got a 22 rather than the 11 you   misstates (611, 403); foundation (602);
     315 22       were going to get, right?                              3M MIL No. 18
     315 23       MS. ELIZABETH: Objection; form.
     315 24       BY THE WITNESS:
     315 25       A. I don't know what the final NRR would have
     316 1       been.
  316:3 - 316:8 Ronald Kieper 12/19/2019                                 Re: [316:3-316:8]                         SUSTAINED
     316 3       Q. We know it was a number you didn't want to           Def Obj argumentative; misstates;
     316 4       see -- or at least Mr. Berger didn't want to see,       asked (611, 403); foundation (602)
     316 5       right?
     316 6       MS. ELIZABETH: Objection; form, foundation.
     316 7       BY THE WITNESS:
     316 8       A. I don't know why he stopped the test.
  318:24 - 319:6 Ronald Kieper 12/19/2019                                Re: [318:24-319:6]                        OVERRULED
     318 24       Q. Okay. We could agree, sir, that based on            Def Obj asked (611, 403)
     318 25       what you just told us, you flipped back the flanges
     319 1       when you retested the green end, correct?
     319 2       MS. ELIZABETH: Objection; form, foundation.
     319 3       BY MR. BUCHANAN:
     319 4       Q. In study 017 to be specific?
     319 5       A. I believe that's -- those were the
     319 6       instructions that I followed.
  319:7 - 319:11 Ronald Kieper 12/19/2019                                Re: [319:7-319:11]                        OVERRULED
     319 7       Q. And you did not retest the yellow end at             Def Obj foundation (602); asked (611,
     319 8       the same time with the flipped back flanges, right?     403)
     319 9       MS. ELIZABETH: Objection; foundation.
     319 10       BY THE WITNESS:
     319 11       A. That's right.
  319:12 - 319:12 Ronald Kieper 12/19/2019
     319 12       BY MR. BUCHANAN:
  319:13 - 319:21 Ronald Kieper 12/19/2019                               Re: [319:13-319:21]                       OVERRULED
     319 13       Q. One fitting technique for one end of the            Def Obj cumulative (403)


Ronald Kieper 12/19/2019                                                                                                       70
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 83 of 128



     319 14       plug, a different fitting technique for the other end
     319 15       of the plug, that's your testimony, right, sir, that's
     319 16       what you did?
     319 17       A. That's my -- that's what I recall.
     319 18       Q. Mr. Berger never told you to retest the
     319 19       yellow end with the flanges flipped back so you could
     319 20       get that deep insertion?
     319 21       A. Not that I recall, no.
  319:22 - 320:3 Ronald Kieper 12/19/2019                                  Re: [319:22-320:3]                     SUSTAINED
     319 22       Q. Okay. So in this bag of tricks you all                Def Obj argumentative; asked; vague;
     319 23       had in the lab, what are some of the other things you    misstates (611, 403)
     319 24       did to ensure you got high NRRs?
     319 25       MS. ELIZABETH: Objection; form.
     320 1       BY THE WITNESS:
     320 2       A. I trained the subjects well and I followed
     320 3       the test standard when I did the tests.
  320:4 - 320:4 Ronald Kieper 12/19/2019
     320 4       BY MR. BUCHANAN:
  320:5 - 320:11 Ronald Kieper 12/19/2019                                  Re: [320:5-320:11]                     SUSTAINED
     320 5       Q. How about cherry-picking your test                     Def Obj argumentative; misstates;
     320 6       subjects to make sure you got the highest attenuating     vague; asked (611, 403); 3M MIL No.
     320 7       subjects for each type of product, that would be a        23
     320 8       trick, right?
     320 9       MS. ELIZABETH: Objection; form.
     320 10       BY THE WITNESS:
     320 11       A. I don't -- I don't recall ever doing that.
  320:12 - 320:12 Ronald Kieper 12/19/2019
     320 12       BY MR. BUCHANAN:
  320:13 - 320:24 Ronald Kieper 12/19/2019                                 Re: [320:13-320:24]                    OVERRULED
     320 13       Q. Didn't you all form test panels, sir,                 Def Obj asked; misstates;
     320 14       where certain people were categorized as plug testers    argumentative (611, 403); 3M MIL No.
     320 15       and other people were categorized as earmuff testers     23; relevance (401, 402)
     320 16       and other people were categorized as testers for other
     320 17       devices, didn't you sort your panels into those
     320 18       divisions, sir?
     320 19       MS. ELIZABETH: Objection; form.
     320 20       BY THE WITNESS:
     320 21       A. At a later date than the Combat Arms test
     320 22       that we were talking about, we did form test panels in


Ronald Kieper 12/19/2019                                                                                                      71
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 84 of 128



     320 23       the lab and a given subject could be on one or all of
     320 24       the panels.
  321:1 - 321:1 Ronald Kieper 12/19/2019
     321 1       Q. Right.
  321:2 - 321:9 Ronald Kieper 12/19/2019                                  Re: [321:2-321:9]                        OVERRULED
     321 2       And what you did was you identified people               Def Obj argumentative; asked;
     321 3       who were high attenuators, meaning you could get good    misstates (611, 403); 3M MIL No. 23;
     321 4       fits and good protection and good readings, and,         relevance (401, 402)
     321 5       therefore, boost NRRs, right?
     321 6       MS. ELIZABETH: Objection; form.
     321 7       BY THE WITNESS:
     321 8       A. The data were more consistent generally,
     321 9       yes.
  321:10 - 321:10 Ronald Kieper 12/19/2019
     321 10       BY MR. BUCHANAN:
  321:11 - 321:18 Ronald Kieper 12/19/2019                                Re: [321:11-321:18]                      OVERRULED
     321 11       Q. And boost NRRs?                                      Def Obj 3M MIL No. 23;
     321 12       MS. ELIZABETH: Were you finished with your              argumentative (611, 403)
     321 13       answer?
     321 14       BY THE WITNESS:
     321 15       A. I was saying that the -- when we formed
     321 16       the test panels, the test results tended to be less
     321 17       variable and less variability will increase the NRR,
     321 18       yes.
  321:19 - 321:19 Ronald Kieper 12/19/2019
     321 19       BY MR. BUCHANAN:
  321:20 - 322:4 Ronald Kieper 12/19/2019                                 Re: [321:20-322:4]                       OVERRULED
     321 20       Q. There you go. Right.                                 Def Obj 3M MIL No. 23; misstates;
     321 21       You formed test panels with people who                  argumentative; asked (611, 403);
     321 22       were good test takers to test your products, Aearo      foundation (602); relevance (401, 402)
     321 23       products, to raise NRRs.
     321 24       Isn't that what happened?
     321 25       MS. ELIZABETH: Objection; form.
     322 1       BY THE WITNESS:
     322 2       A. My recollection is that we formed the
     322 3       panels so that we would get more consistent results in
     322 4       the testing that we did.
  322:11 - 322:18 Ronald Kieper 12/19/2019                                Re: [322:11-322:18]                      SUSTAINED
     322 11       Q. Please tell the jury what happens if you             Def Obj misstates; vague;


Ronald Kieper 12/19/2019                                                                                                       72
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 85 of 128



     322 12      get more consistent results as it relates to these       argumentative (611, 403); 3M MIL No.
     322 13      NRRs that you are getting pressure about, what happens   23; foundation (602)
     322 14      to them?
     322 15      MS. ELIZABETH: Objection; form.
     322 16      BY THE WITNESS:
     322 17      A. In the first place, I didn't feel
     322 18      pressure.
  322:19 - 322:19 Ronald Kieper 12/19/2019
     322 19      BY MR. BUCHANAN:
  322:20 - 322:25 Ronald Kieper 12/19/2019                                Re: [322:20-322:25]                    SUSTAINED
     322 20      Q. I'm asking you what happens to the NRRs,              Def Obj 3M MIL No. 23; misstates;
     322 21      sir, when you form these test panels and get more        vague; asked (611, 403)
     322 22      consistent results?
     322 23      MS. ELIZABETH: Objection; form.
     322 24      BY THE WITNESS:
     322 25      A. The NRRs were good.
  322:20 - 322:25 Ronald Kieper 12/19/2019                                Re: [322:20-322:25]                    OVERRULED
     322 20      Q. I'm asking you what happens to the NRRs,              Def Obj relevance (401, 402); vague;
     322 21      sir, when you form these test panels and get more        misstates; argumentative (611, 403)
     322 22      consistent results?
     322 23      MS. ELIZABETH: Objection; form.
     322 24      BY THE WITNESS:
     322 25      A. The NRRs were good.
  322:26 - 323:1 Ronald Kieper 12/19/2019
     323 1       BY MR. BUCHANAN:
  323:2 - 323:5 Ronald Kieper 12/19/2019                                  Re: [323:2-323:5]                      OVERRULED
     323 2       Q. The NRRs go up, right?                                Def Obj 702; asked; argumentative
     323 3       MS. ELIZABETH: Objection; form.                          (611, 403); 3M MIL No. 23
     323 4       BY THE WITNESS:
     323 5       A. They could go up.
  323:6 - 323:7 Ronald Kieper 12/19/2019
     323 6       BY MR. BUCHANAN:
     323 7       Q. Less variability raises NRRs, right, sir?
  323:9 - 323:11 Ronald Kieper 12/19/2019
     323 9       BY THE WITNESS:
     323 10      A. Less variable tends to raise the NRRs.
     323 11      BY MR. BUCHANAN:




Ronald Kieper 12/19/2019                                                                                                     73
                             Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 86 of 128



  323:12 - 323:15 Ronald Kieper 12/19/2019                                Re: [323:12-323:15]                       SUSTAINED
     323 12       Q. That's good for marketing, isn't it?                 Def Obj foundation (602); cumulative
     323 13       MS. ELIZABETH: Objection; form.                         (403)
     323 14       BY THE WITNESS:
     323 15       A. I'm not in marketing. I don't know.
  323:16 - 323:16 Ronald Kieper 12/19/2019
     323 16       BY MR. BUCHANAN:
  323:17 - 323:25 Ronald Kieper 12/19/2019                                Re: [323:17-323:25]                       OVERRULED
     323 17       Q. Well, you know higher NRRs say more                  Def Obj argumentative; asked;
     323 18       protection, right?                                      misstates (611, 403); foundation (602);
     323 19       MS. ELIZABETH: Objection.                               702
     323 20       BY MR. BUCHANAN:
     323 21       Q. You don't need to be a marketer to know
     323 22       that?
     323 23       MS. ELIZABETH: Objection; form.
     323 24       BY THE WITNESS:
     323 25       A. Higher NRRs imply more protection, yes.
  324:3 - 324:16 Ronald Kieper 12/19/2019                                 Re: [324:3-324:16]                        SUSTAINED
     324 3       And so just in terms of consumers, sir,                  Def Obj 3M MIL No. 23; foundation
     324 4       who might be thinking that when you are quoting an NRR   (602); argumentative; misstates; vague;
     324 5       in your product that actually represents some sample     compound (611, 403); relevance (401,
     324 6       of the population that could be representative, you      402)
     324 7       all have cherry-picked the population, looked at prior
    324 8        testing results and sifted potential test
    324 9        candidates -- subjects into buckets based on how
    324 10        consistent and how high they attenuate for the
    324 11        products you are testing.
    324 12        Isn't that what happened?
    324 13        MS. ELIZABETH: Objection; form.
    324 14        BY THE WITNESS:
    324 15        A. We put people on the panel that tested
     324 16       well with these four individual types of products.
  324:17 - 324:18 Ronald Kieper 12/19/2019
     324 17       BY MR. BUCHANAN:
     324 18       Q. Right.
  324:19 - 324:24 Ronald Kieper 12/19/2019                                Re: [324:19-324:24]                       OVERRULED
     324 19       So basically, you decide to test people                 Def Obj argumentative; misstates;
     324 20       with your products who are the A students, right?       asked (611, 403); 3M MIL No. 23;
     324 21       MS. ELIZABETH: Objection; form.                         relevance (401, 402)


Ronald Kieper 12/19/2019                                                                                                        74
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 87 of 128



     324 22       BY THE WITNESS:
     324 23       A. You could characterize it that way if you
     324 24       want to.
  324:25 - 325:1 Ronald Kieper 12/19/2019
     324 25       BY MR. BUCHANAN:
     325 1       Q. Right.
  325:2 - 325:11 Ronald Kieper 12/19/2019                                 Re: [325:2-325:11]                       OVERRULED
     325 2       You went through your panels, you                        Def Obj 3M MIL No. 22; foundation
     325 3       identified who is the A student on earplugs, okay.       (602); argumentative; misstates(611,
     325 4       That person goes in that bucket. They go in the          403)
     325 5       earplug bucket. Who is an A students on earmuffs,
     325 6       okay, put people in that bucket.
     325 7       And then when it came time to test your
     325 8       products, you tested them with your A students, right?
     325 9       MS. ELIZABETH: Objection; form.
     325 10       BY THE WITNESS:
     325 11       A. To get the best results we could, yes.
  334:23 - 335:3 Ronald Kieper 12/19/2019                                 Re: [334:23-335:3]                       OVERRULED
     334 23       So your A students when you put them                    Def Obj 3M MIL No. 23; foundation
     334 24       altogether in one room, they all got As. That's not     (602); argumentative; misstates; asked
     334 25       surprising, is it?                                      (611, 403); relevance (401, 402)
     335 1       MS. ELIZABETH: Objection; form.
     335 2       BY THE WITNESS:
     335 3       A. That was why we formed the panels.
  335:4 - 335:5 Ronald Kieper 12/19/2019
     335 4       BY MR. BUCHANAN:
     335 5       Q. Right.
  335:6 - 335:10 Ronald Kieper 12/19/2019                                 Re: [335:6-335:10]                       OVERRULED
     335 6       To get the higher numbers, right?                        Def Obj 3M MIL No. 23; foundation
     335 7       MS. ELIZABETH: Objection; form.                          (602); argumentative; misstates; asked
     335 8       BY THE WITNESS:                                          (611, 403)
     335 9       A. To get more homogeneous values in our
     335 10       testing in the lab, yes.
  335:11 - 335:19 Ronald Kieper 12/19/2019                                Re: [335:11-335:19]                      OVERRULED
     335 11       BY MR. BUCHANAN:                                        Def Obj 3M MIL No. 23; foundation
     335 12       Q. Higher NRRs, that's what you wanted,                 (602); argumentative; misstates; asked
     335 13       that's what you got, right?                             (611, 403)
     335 14       MS. ELIZABETH: Objection; form, misstates the
     335 15       testimony.


Ronald Kieper 12/19/2019                                                                                                       75
                             Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 88 of 128



     335 16       MR. BUCHANAN: I don't think it does.
     335 17       BY MR. BUCHANAN:
     335 18       Q. You can answer.
     335 19       A. That was the result, yes.
  336:7 - 336:11 Ronald Kieper 12/19/2019                                  Re: [336:7-336:11]                        OVERRULED
     336 7       But we know the population is not made up                 Def Obj foundation (602); misstates;
     336 8       only of A students, is it?                                argumentative; vague (611, 403); 3M
     336 9       MS. ELIZABETH: Objection; foundation, form.               MIL No. 23; relevance (401, 402)
     336 10       BY THE WITNESS:
     336 11       A. There are, yeah, a wide range of people.
  336:12 - 336:12 Ronald Kieper 12/19/2019
     336 12       BY MR. BUCHANAN:
  336:13 - 336:19 Ronald Kieper 12/19/2019                                 Re: [336:13-336:19]                       OVERRULED
     336 13       Q. Right, right.                                         Def Obj 3M MIL No. 23; foundation
     336 14       And when you test A -- A students with B                 (602); argumentative; misstates; asked;
     336 15       students and C students, would you be surprised that     vague (611, 403); relevance (401, 402)
     336 16       the class average isn't an A?
     336 17       MS. ELIZABETH: Objection; form.
     336 18       BY THE WITNESS:
     336 19       A. No.
  336:20 - 336:20 Ronald Kieper 12/19/2019
     336 20       BY MR. BUCHANAN:
  336:21 - 336:25 Ronald Kieper 12/19/2019                                 Re: [336:21-336:25]                       OVERRULED
     336 21       Q. Yeah, you know, the class average is going            Def Obj 3M MIL No. 22; foundation
     336 22       to be lower, right?                                      (602); argumentative; misstates; asked
     336 23       MS. ELIZABETH: Objection; form.                          (611, 403)
     336 24       BY THE WITNESS:
     336 25       A. Yes.
  337:21 - 337:24 Ronald Kieper 12/19/2019                                 Re: [337:21-337:24]                       SUSTAINED
     337 21       Q. Okay. Where in the communications to                  Pltf Obj it is cumulative and therefore
     337 22       anybody outside the company who were purchasing these,   not clarification counter
     337 23      buying these, do you convey that you're only testing
     337 24       the A students?
  338:1 - 338:4 Ronald Kieper 12/19/2019
     338 1       BY THE WITNESS:
     338 2       A. In all of our testing we followed the
     338 3       guidelines in the S3.19 test standard.
     338 4       BY MR. BUCHANAN:




Ronald Kieper 12/19/2019                                                                                                         76
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 89 of 128



  338:5 - 338:10     Ronald Kieper 12/19/2019                               Re: [338:5-338:10]                       OVERRULED
     338 5         Q. Oh, I'm sorry, sir. Does the S3.19 test               Def Obj argumentative; misstates;
     338 6         standard say only test A students?                       asked (611, 403); 3M MIL No. 23
     338 7         MS. ELIZABETH: Objection; form.
     338 8         BY THE WITNESS:
     338 9         A. My understanding is it doesn't speak to
     338 10         subject selection.
  340:5 - 340:21     Ronald Kieper 12/19/2019                               Re: [340:5-340:21]                       OVERRULED
     340 5         Q. I'm just wondering, did you ever share                Def Obj 3M MIL No. 23; foundation
     340 6         that outside of your company with the purchasers that    (602); argumentative; misstates; asked
     340 7         these numbers are what they are because -- not just      (611, 403); relevance (401, 402)
     340 8         because you are using Experimenter-Fit, you are using
     340 9         Experimenter-Fit on your A students only?
     340 10         MS. ELIZABETH: Objection; form, foundation.
     340 11         BY THE WITNESS:
     340 12         A. I didn't -- was there a question?
     340 13         BY MR. BUCHANAN:
     340 14         Q. There was, sir.
     340 15         Did you ever share that with purchasers,
     340 16         the purchasing community that that's the way you were
     340 17         coming up with those NRRs you were quoting?
     340 18         MS. ELIZABETH: Objection; form.
     340 19         BY THE WITNESS:
     340 20         A. I don't know. I didn't -- I wasn't in
     340 21         marketing.
  341:7 - 342:3    Ronald Kieper 12/19/2019
     341 7         (WHEREUPON, a certain document was
     341 8         marked Ron Kieper Deposition Exhibit
     341 9         No. 27, for identification, as of
     341 10         12/19/2019.)
     341 11         BY MR. BUCHANAN:
     341 12         Q. Sir, passing you what is Exhibit 27 to
     341 13         your deposition, it's a -- it's a document from
     341 14         November 30th, 2000, an e-mail from Mr. Berger to
     341 15         Brian Myers.
     341 16         Do you see that?
     341 17         A. Yes.
     341 18         Q. Okay. It says: "Performance reviews for
     341 19         Kieper and Kladden."


Ronald Kieper 12/19/2019                                                                                                         77
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 90 of 128



     341 20         Do you see that?
     341 21         A. Yes.
     341 22         Q. And Mr. Berger, I take it, as part of his
     341 23         job and function would be providing performance
     341 24         reviews and assessments of you and other people in the
     341 25         lab, is that right?
     342 1         A. Yes.
     342 2         Q. And you got those from time to time?
     342 3         A. Yes.
  342:4 - 342:7     Ronald Kieper 12/19/2019                                 Re: [342:4-342:7]              SUSTAINED
     342 4         Q. You've seen this document before?                      Pltf Obj beyond the scope of
     342 5         A. I haven't seen the one for Cyd Kladden.                clarification counter
     342 6         Q. Okay.
     342 7         A. I would have seen mine.
  342:8 - 342:19     Ronald Kieper 12/19/2019
     342 8         Q. Okay. Well, let's look at yours. If we
     342 9         go to .6, we see "Performance Assessment Addendum for
     342 10         Ron Kieper (11/30/2000)," right?
     342 11         A. Yes.
     342 12         Q. And this would be that year, just to
     342 13         orient our dates, this would be a few months after you
     342 14         had run that 015, 016 and 017 study, right?
     342 15         A. Yes, almost a year after.
     342 16         Q. Well, actually 11/30/2000 -- when did you
     342 17         write the flange report, sir?
     342 18         A. I'd have to look at it, but I -- my
     342 19         recollection is it was in May.
  344:5 - 344:19     Ronald Kieper 12/19/2019
     344 5         Q. Okay. Well, let's look at on this page
     344 6         .6. Scroll down. There is a section on "major
     344 7         accomplishments," right?
     344 8         A. Yes.
     344 9         Q. Okay. And then below it, I think it is
     344 10         Section II B, "Tasks where Ron has exceeded, met, or
     344 11         fallen below expectations."
     344 12         Do you see that?
     344 13         A. Yes.
     344 14         Q. It says: "Ron's primary responsibility is
     344 15         REAT testing," right?


Ronald Kieper 12/19/2019                                                                                                78
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 91 of 128



     344 16       A. Yes.
     344 17       Q. And those tests 015, 016 and 017 we talked
     344 18       about earlier today, those are REAT tests, right?
     344 19       A. Yes.
  344:20 - 345:2 Ronald Kieper 12/19/2019                                Re: [344:20-345:2]              OVERRULED
     344 20       Q. Okay. It states here in the middle of the           Def Obj relevance (401, 402)
     344 21       paragraph, it says:
     344 22       "His skills in fitting subjects continue
     344 23       to improve and are undoubtedly in large part
     344 24       responsible for the high NRRs we continue to achieve
     344 25       on many of our earplugs."
     345 1       Right, sir?
     345 2       A. Yes.
  345:3 - 345:9 Ronald Kieper 12/19/2019                                 Re: [345:3-345:9]               OVERRULED
     345 3       Q. Okay. Do you remember being praised by               Def Obj relevance (401, 402);
     345 4       Mr. Berger for your skill in helping the company get    argumentative (611, 403)
     345 5       high NRRs?
     345 6       MS. ELIZABETH: Objection; form.
     345 7       BY THE WITNESS:
     345 8       A. Well, I see his praise in this document,
     345 9       yes.
  346:5 - 346:7 Ronald Kieper 12/19/2019
     346 5       Q. Okay. And you had an understanding, sir,
     346 6       that those NRRs were really important to the folks
     346 7       that were sending you products to test, right?
  346:13 - 346:13 Ronald Kieper 12/19/2019                               Re: [346:13-346:13]             SUSTAINED
     346 13       THE WITNESS: Okay, no.                                 Pltf Obj beyond the scope of
                                                                         clarification counter
  346:15 - 346:17 Ronald Kieper 12/19/2019
     346 15      A. It was always my intention to get the best
     346 16      results that I could with a given hearing protector,
     346 17      yes.
  350:17 - 350:22 Ronald Kieper 12/19/2019                               Re: [350:17-350:22]             OVERRULED
     350 17      Q. Okay. You understood your marketing                  Def Obj foundation (602)
     350 18      colleagues and your other colleagues were looking for
     350 19      high NRRs, didn't you, sir?
     350 20      MS. ELIZABETH: Objection; foundation, form.
     350 21      BY THE WITNESS:
     350 22      A. Yes, they -- they want high NRRs.


Ronald Kieper 12/19/2019                                                                                             79
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 92 of 128



  350:23 - 350:23 Ronald Kieper 12/19/2019
     350 23       BY MR. BUCHANAN:
  350:24 - 351:5 Ronald Kieper 12/19/2019                                Re: [350:24-351:5]                       OVERRULED
     350 24       Q. And you were getting praise from your boss          Def Obj foundation (602);
     350 25       for getting high NRRs, right?                          argumentative; misstates (611, 403)
     351 1       MS. ELIZABETH: Objection; form.
     351 2       BY THE WITNESS:
     351 3       A. I was getting -- I was getting -- right, I
     351 4       was getting praised for the job that I was doing in
     351 5       testing.
  351:9 - 351:19 Ronald Kieper 12/19/2019
     351 9       (WHEREUPON, a certain document was
     351 10       marked Ron Kieper Deposition Exhibit
     351 11       No. 29, for identification, as of
     351 12       12/19/2019.)
     351 13       BY MR. BUCHANAN:
     351 14       Q. I'm passing you, sir, Exhibit 29. And we
     351 15       talked about this situation in 2000 where the study
     351 16       015 was cut short at eight people rather than finish
     351 17       it when you had an NRR of 11.
     351 18       Do you recall our discussion on that, sir?
     351 19       A. I recall the discussion around test 015.
  351:20 - 352:6 Ronald Kieper 12/19/2019                                Re: [351:20-352:6]                       OVERRULED
     351 20       Q. And that was happening all of the time,             Def Obj 3M MIL No. 18; foundation
     351 21       wasn't it?                                             (602); misstates (611, 403)
     351 22       MS. ELIZABETH: Objection; form.
     351 23       BY MR. BUCHANAN:
     351 24       Q. Where you'd get interim data and you'd be
     351 25       concerned about it and have to get permission about
     352 1       whether to continue the study, right?
     352 2       MS. ELIZABETH: Objection; form.
     352 3       BY THE WITNESS:
     352 4       A. The lab procedure was for me to check in
     352 5       with Elliott regarding all testing that I was doing,
     352 6       yes.
  353:1 - 353:6 Ronald Kieper 12/19/2019                                 Re: [353:1-353:6]                        OVERRULED
     353 1       Q. Have you ever seen it written down that              Def Obj argumentative; misstates (611,
     353 2       you are going to stop studies and just keep running     403); 3M MIL No. 18
     353 3       them and fishing for the right NRR until you get it?


Ronald Kieper 12/19/2019                                                                                                      80
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 93 of 128



     353 4       MS. ELIZABETH: Objection; form.
     353 5       BY THE WITNESS:
     353 6       A. No.
  353:21 - 354:1 Ronald Kieper 12/19/2019                             Re: [353:21-354:1]                       OVERRULED
     353 21       Q. That would be an off-book procedure you          Def Obj 3M MIL No. 18;
     353 22       all had, right?                                     argumentative; misstates; asked; vague
     353 23       MS. ELIZABETH: Objection; form.                     (611, 403)
     353 24       BY THE WITNESS:
     353 25       A. That was the procedure that I followed
     354 1       with Elliott.
  354:23 - 356:13 Ronald Kieper 12/19/2019                            Re: [354:23-356:13]                      OVERRULED
     354 23       Q. It is Exhibit 29. This is Ron Kieper,            Def Obj 3M MIL No. 18; relevance
     354 24       that's you, sir, on Wednesday, May 16, 2007, to a   (401, 402)
     354 25       Mr. Berger, Hamer, Smith and Voix?
     355 1       A. Voix.
     355 2       Q. Voix, okay.
    355 3        You are talking about this custom ear
     355 4       labeling test, right?
     355 5       A. Yes.
     355 6       Q. Do you remember doing the test?
     355 7       A. No, not really.
     355 8       Q. Okay. I guess you ran several thousand
     355 9       over the years, right?
     355 10       MS. ELIZABETH: Objection; form.
     355 11       BY THE WITNESS:
     355 12       A. I ran a number of labeling tests, yes.
     355 13       BY MR. BUCHANAN:
     355 14       Q. Okay. It says: I have tested nine
     355 15       subjects in this test."
     355 16       This is you speaking or writing, right?
     355 17       A. Yes, it is.
     355 18       Q. Okay. It says: "I have tested nine
     355 19       subjects in this test. The NRR is 20. The NRR for
     355 20       the previous version is 21."
     355 21       Do you see that?
     355 22       A. Yes.
     355 23       Q. Then it says: "I assume I should stop
     355 24       this test, yes?"
     355 25       Right?


Ronald Kieper 12/19/2019                                                                                                   81
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 94 of 128



     356 1       A. Yes.
     356 2       Q. So you're reaching out, sir, when your
     356 3       follow-up tests or another test on this product is
    356 4        yielding an NRR that is one number lower than the
    356 5        prior test at nine subjects, right?
    356 6        A. Yes.
    356 7        Q. And you thought that was something you had
    356 8        to reach out for and get permission before continuing
    356 9        this study, right?
    356 10        MS. ELIZABETH: Objection; form.
    356 11        BY THE WITNESS:
    356 12        A. That was the lab procedure for me to check
     356 13       in with Elliott.
  357:1 - 357:5 Ronald Kieper 12/19/2019                                  Re: [357:1-357:5]                        OVERRULED
     357 1       Q. You're -- you're protecting the NRR?                  Def Obj misstates; argumentative;
     357 2       MS. ELIZABETH: Objection; form, asked and                asked (611, 403); foundation (602); 3M
     357 3       answered.                                                MIL No. 18
     357 4       BY THE WITNESS:
     357 5       A. I don't know that.
  357:6 - 357:9 Ronald Kieper 12/19/2019
     357 6       BY MR. BUCHANAN:
     357 7       Q. Well, okay. What we know is that an NRR
     357 8       of 20 is not as high as an NRR of 21, right?
     357 9       A. Correct.
  357:10 - 357:16 Ronald Kieper 12/19/2019                                Re: [357:10-357:16]                      OVERRULED
     357 10       Q. And you thought you had to reach out and             Def Obj misstates; asked (611, 403);
     357 11       get permission from the lab before you could continue   3M MIL No. 18
     357 12       in the face of that information, right?
     357 13       MS. ELIZABETH: Objection; form.
     357 14       BY THE WITNESS:
     357 15       A. I was following the lab procedure to check
     357 16       with Elliott before completing a test, yes.




Ronald Kieper 12/19/2019                                                                                                       82
Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 95 of 128




              Ohlin 2013-04-24

                                 Colors
                            Plaintiff Affirmatives
                             Defense Objections
                              Defense Counters
                             Plaintiff Objections
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 96 of 128



 Designation                                                                         Objection           Rulings
 6:7 - 6:9 Ohlin 2013-04-24
      67      Q. Good morning. Please state your full
      68      name and spell it for the record.
      69      A. Douglas Warren Ohlin. D-O-U-G-L-A-S,
 6:10 - 6:10 Ohlin 2013-04-24                                          Re: [6:10-6:10]
      6 10     W-A-R-R-E-N, O-H-L-I-N.                                 Pltf Obj No Objection
 12:23 - 13:8 Ohlin 2013-04-24
     12 23      Q. So in 1967, the fall, you said you began
     12 24      at Ohio State?
     12 25      A. Uh-huh.
     13 1      Q. And what program was that?
     13 2      A. Speech and hearing science.
     13 3      Q. Did you -- did you graduate from that
     13 4      program?
     13 5      A. Yeah, I got a master's and I followed up
     13 6      with a Ph.D.
     13 7      Q. When did you receive your master's?
     13 8      A. '69.
 13:22 - 14:3 Ohlin 2013-04-24
     13 22      Q. During your time studying for your MA,
     13 23      what courses were you taking?
     13 24      A. I don't recall them all, but there were
     13 25      courses in physics, courses in audiology, courses in
     14 1      speech science, phonetics, experimental method.
     14 2      Q. Anything related to hearing protection?
     14 3      A. No.
 14:12 - 14:22 Ohlin 2013-04-24
     14 12      Q. Were any related to audiology topics?
     14 13      A. Oh, yeah.
     14 14      Q. And which were those?
     14 15      A. There were courses in oral rehab, there
     14 16      were courses in diagnostic audiology, practicum in
     14 17      audiology.
     14 18      Q. What did your practicum in audiology
     14 19      entail?
     14 20      A. You went over and you worked side by side
     14 21      with a certified audiologist at the Ohio State
     14 22      hospital there.


Ohlin 2013-04-24                                                                                                   2
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 97 of 128



 15:14 - 16:1   Ohlin 2013-04-24
    15 14        Q. When you -- when you entered Ohio State,
    15 15        did you intend to get a Ph.D.?
    15 16        A. I think I did, yes.
    15 17        Q. After you received your master's in '69,
    15 18        did you have to write a dissertation --
    15 19        A. Yes.
    15 20        Q. -- to get your Ph.D.?
    15 21        What was your dissertation on?
    15 22        A. I was -- I did a dissertation in the area
    15 23        of short-term memory release of proactive inhibition
    15 24        involving stop consonants.
    15 25        Q. Did that dissertation relate to hearing
    16 1        at all?
 16:3 - 16:11   Ohlin 2013-04-24                                        Re: [16:3-16:11]
    16 3        A. Anything to do with speech relates to                Pltf Obj No Objection
    16 4        hearing. You can't -- you can't separate the two
    16 5        really.
    16 6        BY MR. HILL:
    16 7        Q. Well, what aspects of your dissertation
    16 8        related to hearing?
    16 9        A. Well, they had to hear the stop
    16 10        consonants, and they had to be able to distinguish
    16 11        between 'em.
 18:17 - 19:7   Ohlin 2013-04-24
    18 17        Q. So did you attend school after receiving
    18 18        your Ph.D. in 1972?
    18 19        A. What school?
    18 20        Q. Any school.
    18 21        A. I -- as a government employee, I attended
    18 22        a lot of training classes, but -- oh, yeah. When I
    18 23        first -- one of the first things I did when I got
    18 24        hired at the agency, they sent me to a course up in
    18 25        Waterville, Maine, that was put on by some of the
    19 1        leading experts in the field of hearing conservation.
    19 2        Q. Now, you say when you got hired at the
    19 3        agency. What agency are you talking about?
    19 4        A. At that time, it was called the U.S. Army
    19 5        Environmental Hygiene Agency.


Ohlin 2013-04-24                                                                                         3
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 98 of 128



    19 6       Q. When were you hired by the U.S. Army --
    19 7       A. July 3rd, 1972.
 22:11 - 22:16 Ohlin 2013-04-24
    22 11       Q. So you -- you said that when you joined
    22 12       you joined as an audiologist.
    22 13       A. Yeah.
    22 14       Q. And then in 1987, you believe you were
    22 15       made a program manager.
    22 16       A. Uh-huh.
 23:14 - 23:15 Ohlin 2013-04-24
    23 14       Q. How were you trying to prevent hearing
    23 15       loss at the Army?
 23:17 - 23:25 Ohlin 2013-04-24
    23 17       A. We were trying to educate people as to
    23 18       what the hazards were. We were trying to get the
    23 19       right hearing protectors on the -- on the individuals;
    23 20       ensure that they knew how to use them. We were
    23 21       monitoring their hearing. We were encouraging
    23 22       engineering control measures out in the field, trying
    23 23       to identify places where it might be feasible. We
    23 24       were monitoring the posting of hazards. We were
    23 25       developing health education materials.
 28:12 - 28:13 Ohlin 2013-04-24
    28 12       Q. Were you more involved with creating
    28 13       specifications for hearing protection products?
 28:16 - 28:16 Ohlin 2013-04-24
    28 16       A. -- did not create specifications.
 37:4 - 37:7 Ohlin 2013-04-24
    37 4       Q. Did you have any role in -- did you have
    37 5       any role in limiting the number of products that would
    37 6       be evaluated by the military for possibly hearing
    37 7       protection use?
 37:10 - 37:19 Ohlin 2013-04-24
    37 10       A. As program manager, to a certain extent,
    37 11       yes.
    37 12       BY MR. HILL:
    37 13       Q. And what was that role?
    37 14       A. I was -- I was a gatekeeper in some sense
    37 15       of the word. I was -- I think I am -- I think I -- I


Ohlin 2013-04-24                                                                                         4
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 99 of 128



    37 16      got two hearing protectors recommended during my
    37 17      tenure: One was the Elvex Quattro and the other was
    37 18      the Combat Arms Earplug. They offered something that
    37 19      was unique, that wasn't already in the system.
 47:2 - 47:4 Ohlin 2013-04-24
    47 2      Q. Did you view your job as limiting the
    47 3      number of hearing protection products that would be
    47 4      usable by armed -- armed services personnel?
 47:6 - 47:22 Ohlin 2013-04-24
    47 6      A. We tried to keep the set down a little
    47 7      bit for -- unless it provided something unique that
    47 8      wasn't offered, if it wasn't any better -- if it
    47 9      wasn't better than what was already in the system.
    47 10      And we had our reasons for that. We had to provide
    47 11      educational materials for these hearing protectors.
    47 12      If you got a closed set, it's a lot easier to do that,
    47 13      to keep them updated.
    47 14      We were capturing the type of hearing
    47 15      protection used on the audiogram, trying to correlate
    47 16      hearing loss to the type of hearing protection used,
    47 17      and we wanted a -- well, for logistics purposes,
    47 18      having something on hand. We did require them to have
    47 19      all hearing protection, all approved hearing
    47 20      protection, all of it had to be on hand in all sizes.
    47 21      So if that list got too long, it would be logistic --
    47 22      a logistic headache to try to keep.
 75:5 - 75:17 Ohlin 2013-04-24                                          Re: [75:5-75:17]                DEFER RULING
    75 5      A. I went to -- I had two primary sources                 Def Obj Incomplete (611, 403)
    75 6      for technical information: One was Elliott Berger at
    75 7      Aearo and the other was Dr. Paul Michael at Penn
    75 8      State. Early in my career, I depended on them for a
    75 9      lot of technical input.
    75 10      BY MR. HILL:
    75 11      Q. When you say "technical input," what do
    75 12      you mean?
    75 13      A. Things -- things I didn't know.
    75 14      Q. What sorts of things?
    75 15      A. I don't remember --
    75 16      MR. MYERS: Objection to the form.


Ohlin 2013-04-24                                                                                                       5
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 100 of 128



    75 17      A. -- specifics.
 75:18 - 76:4 Ohlin 2013-04-24
    75 18      BY MR. HILL:
    75 19      Q. And when did you first meet Elliott
    75 20      Berger?
    75 21      A. I don't recall.
    75 22      Q. But he was still at -- let -- as a
    75 23      threshold matter, the pronunciation of A-E-A-R-O,
    75 24      that's Aearo; is that right? Or how -- is that Aearo
    75 25      Company?
    76 1      A. That sounds right to me. I don't know.
    76 2      Q. Okay. So I may -- I may say Aearo, just
    76 3      'cause that's how I've always thought of it. I mean,
    76 4      I think what you're talking about is Aearo.
 76:5 - 76:9 Ohlin 2013-04-24                                         Re: [76:5-76:9]                       OVERRULED
    76 5      So you're saying that Elliott Berger was                Def Obj Foundation (602); Misstates
    76 6      at Aearo when you first met him?                        (611, 403)
    76 7      MR. MYERS: Objection, misstates his
    76 8      testimony.
    76 9      A. Yes.
 77:9 - 77:18 Ohlin 2013-04-24
    77 9      Q. Other than Mr. Berger, was there anyone
    77 10      else at Aearo who you would speak to?
    77 11      A. No.
    77 12      Q. What about Doug Moses?
    77 13      A. Oh. Yeah. What time frames are -- are
    77 14      we talking about now?
    77 15      Q. Any -- any time frame during your -- your
    77 16      time working for the military.
    77 17      A. Okay. Yeah, Doug -- Doug Moses, I met
    77 18      him at the -- at conferences.
 78:2 - 78:2 Ohlin 2013-04-24
    78 2      Q. Anyone else from Aearo?
 78:4 - 78:8 Ohlin 2013-04-24
    78 4      A. Did I meet anyone else from Aearo? I
    78 5      think I met Jeff Hamer once or twice.
    78 6      BY MR. HILL:
    78 7      Q. Who's Jeff Hamer?
    78 8      A. He -- he runs a laboratory.


Ohlin 2013-04-24                                                                                                        6
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 101 of 128



 78:24 - 79:5 Ohlin 2013-04-24                                           Re: [78:24-79:5]           SUSTAINED (403) as to “What the
    78 24       Q. What about for 3M? Did you have any                   Def Obj Vague (611, 403)   hell’s his name?”
    78 25       interface with anyone from 3M while you were working
    79 1       at the military?                                                                     OVERRULED in all other respects
    79 2       A. I met --
    79 3       MR. MYERS: Objection, vague.
    79 4       A. What the hell's his name? Ted Madison at
    79 5       conferences.
 79:6 - 79:12 Ohlin 2013-04-24
    79 6       BY MR. HILL:
    79 7       Q. When did you first meet Mr. Madison?
    79 8       A. Don't know. I -- I don't recall.
    79 9       Q. Do you remember what conference you met
    79 10       him at?
    79 11       A. National Hearing Conservation
    79 12       Association.
 80:21 - 80:25 Ohlin 2013-04-24
    80 21       Q. Did you ever speak to Mr. Berger about
    80 22       the Combat Arms Earplug?
    80 23       A. Yes.
    80 24       Q. And what did you talk to him about that
    80 25       product?
 81:2 - 81:7 Ohlin 2013-04-24
    81 2       A. I don't remember the specifics of the
    81 3       conversation, but it had to do with the filter that
    81 4       was being developed by Dr. Armand Dancer and his
    81 5       colleagues at the French-German Institute.
    81 6       BY MR. HILL:
    81 7       Q. What about the filter?
 81:9 - 81:10 Ohlin 2013-04-24
    81 9       A. That they had come up with a -- a filter
    81 10       that could function as a non-linear hearing protector.
 82:14 - 82:23 Ohlin 2013-04-24
    82 14       Q. Who first told you about the Combat Arms
    82 15       Earplug?
    82 16       A. I think our guys up at George Garinther,
    82 17       at the Army research lab, who spoke French, and had a
    82 18       working relationship with Dr. Dancer.
    82 19       Q. Is that the person who first raised the


Ohlin 2013-04-24                                                                                                                      7
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 102 of 128



    82 20         subject of Dr. Dancer's non-linear filter?
    82 21         THE COURT REPORTER: Which ear filter?
    82 22         MR. HILL: Non-linear.
    82 23         A. I believe so.
 84:12 - 84:19     Ohlin 2013-04-24
    84 12         Q. Did you tell Mr. Berger about the filter
    84 13         from Dr. Dancer?
    84 14         A. Dancer.
    84 15         Q. Dancer.
    84 16         A. I believe I did, yes.
    84 17         Q. And when did you tell him that?
    84 18         A. I don't know. Sometime in the early
    84 19         '90s. I -- I don't...
 84:20 - 85:7    Ohlin 2013-04-24                                         Re: [84:20-85:7]           OVERRULED
    84 20         Q. Why did you tell him that?                           Def Obj Vague (611, 403)
    84 21         A. Why did I tell him?
    84 22         MR. MYERS: Objection, vague.
    84 23         A. They had a -- they had a -- a triple
    84 24         flange earplug that had a hole in it, and I had been
    84 25         reading about non-linearity, and I thought that might
    85 1         be enough for protection, and I sent him out to our
    85 2         research guys, and they got back to me and said, "No,
    85 3         that ain't gonna work."
    85 4         So when I heard about the filter, I put
    85 5         the two and two together, and I sent those plugs to
    85 6         Dr. Dancer, and he inserted the filter in those holes
    85 7         and...
 85:8 - 85:15    Ohlin 2013-04-24                                         Re: [85:8-85:15]           OVERRULED
    85 8         BY MR. HILL:                                             Def Obj Foundation (602)
    85 9         Q. Did Mr. Berger know about the --
    85 10         Dr. Dancer's filter?
    85 11         MR. MYERS: Objection, lack of
    85 12         foundation, calls for the witness --
    85 13         A. I don't know --
    85 14         MR. MYERS: -- to speculate.
    85 15         A. -- what he knew.
 87:1 - 87:18    Ohlin 2013-04-24
    87 1         Q. Did you later go to work for Aearo?
    87 2         A. Yes.


Ohlin 2013-04-24                                                                                                 8
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 103 of 128



    87 3       Q. And when was that?
    87 4       A. First labor invoice was October of 2007.
    87 5       Q. Had you done work previous to October of
    87 6       2007 for them?
    87 7       A. Did I work for 'em?
    87 8       Q. Yes.
    87 9       A. There was no -- I -- I met with them
    87 10       before that, but to -- to sign a contract and -- and
    87 11       be interviewed, but I don't remember --
    87 12       Q. And what --
    87 13       A. -- specific dates.
    87 14       Q. When did you meet with them?
    87 15       A. They approached me and asked me if I was
    87 16       interested.
    87 17       Q. When did they approach you?
    87 18       A. I don't remember the specific dates.
 88:4 - 88:6 Ohlin 2013-04-24
    88 4       Q. And who approached you regarding working
    88 5       for Aearo?
    88 6       A. Doug Moses.
 88:7 - 88:8 Ohlin 2013-04-24                                          Re: [88:7-88:8]                         SUSTAINED
    88 7       Q. And when did they -- what did they want              Def Obj Foundation (602); Vague (611,
    88 8       you to do for Aearo?                                    403)
 93:1 - 93:9 Ohlin 2013-04-24                                          Re: [93:1-93:9]                         SUSTAINED
    93 1       Q. Did you ever have any communications with            Pltf Obj Atty Colloquy (Objection);
    93 2       Mr. Moses prior to that about your working for Aearo?   Foundation; Speculative
    93 3       MR. MYERS: Objection, vague, irrelevant.
    93 4       A. I don't recall.
    93 5       BY MR. HILL:
    93 6       Q. Are you saying that you didn't or are you
    93 7       saying --
    93 8       A. I don't -- I'm not -- I -- I don't
    93 9       recall.
 93:10 - 93:19 Ohlin 2013-04-24                                        Re: [93:10-93:19]                       SUSTAINED
    93 10       Q. How did Doug Moses know when you were               Def Obj Foundation (602)
    93 11       leaving the military?
    93 12       MR. MYERS: Objection --
    93 13       BY MR. HILL:
    93 14       Q. Working for the military?


Ohlin 2013-04-24                                                                                                           9
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 104 of 128



     93 15      MR. MYERS: Objection, lack of
     93 16      foundation, calls for speculation, assumes facts not
     93 17      in evidence.
     93 18      A. Probably the big smile on my face. I --
     93 19      I -- I don't know.
 94:1 - 94:17 Ohlin 2013-04-24
     94 1      Q. How long was the gap between when you
     94 2      stopped working for the military and began working for
     94 3      Aearo?
     94 4      A. Retired first week of June 2007; the
     94 5      first labor invoice I submitted was for October of --
     94 6      of that year.
     94 7      Q. When did you -- when did you technically
    94 8       get the -- let me take a step back.
     94 9      Did you say that you had signed a
    94 10       contract prior to October?
    94 11       A. Yes.
    94 12       Q. And when was that?
    94 13       A. I don't recall.
    94 14       Q. But sometime between June and October?
    94 15       MR. MYERS: Objection, assumes facts not
    94 16       in evidence.
     94 17      A. Yes.
 96:18 - 96:20 Ohlin 2013-04-24
     96 18      Q. So what was the -- what was the scope of
     96 19      your relationship with Aearo when you were hired on in
     96 20      2007?
 96:23 - 96:25 Ohlin 2013-04-24
     96 23      A. I was expected to attend conferences,
     96 24      give papers, write articles, review instructional
     96 25      materials for their hearing protectors.
 117:13 - 117:17 Ohlin 2013-04-24
    117 13       Q. Dr. Ohlin, direct -- directing your
    117 14       attention to Document 506 again, do you recall sending
    117 15       this e-mail?
    117 16       A. Yes.
    117 17       Q. And were you asked to send that e-mail?
 117:19 - 118:1 Ohlin 2013-04-24
    117 19       A. I was asked not to send this specific


Ohlin 2013-04-24                                                                                        10
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 105 of 128



    117 20         e-mail, but I was asked if I could find out if there
    117 21         was a stock number on the BattlePlug.
    117 22         BY MR. HILL:
    117 23         Q. And who asked you to do that?
    117 24         A. Probably Doug Moses.
    117 25         Q. And did Mr. Moses tell you why he wanted
    118 1         you to do that?
 118:2 - 118:8    Ohlin 2013-04-24
    118 2         A. I think we both shared a concern that the
    118 3         corporate people at 3M had to know the competition out
    118 4         there was real.
    118 5         Q. Which corporate people are you referring
    118 6         to?
    118 7         A. I don't know, but -- I don't know the
    118 8         names of those guys. They're way above me.
 118:9 - 118:15     Ohlin 2013-04-24                                        Re: [118:9-118:15]         OVERRULED
    118 9         Q. Why were you reaching out to get the                   Def Obj Vague (611, 403)
    118 10         stock number information rather than Doug himself?
    118 11         MR. MYERS: Objection, vague.
    118 12         A. I was his -- his gopher for this kind of
    118 13         stuff. I -- I assumed that he had -- he had other
    118 14         things to do. He thought I might be able to get it
    118 15         quicker.
 119:5 - 119:23     Ohlin 2013-04-24
    119 5         Q. And that first line, when it says, "I'm
    119 6         trying to light some fires under the 3M Aearo folks to
    119 7         make some improvements to the Combat Arms Earplug,"
    119 8         what -- what did you mean by that?
    119 9         A. Well, first of all, this company is
    119 10         committed to always making improvements. This was a
    119 11         timing issue. They had come up with a innovative way
    119 12         to reduce the NRR in the non-linear mode without
    119 13         sacrificing protection, which meant that the plug
    119 14         would be more acoustically transparent in the
    119 15         non-linear mode and improve detection.
    119 16         However, it looked like it would add a
    119 17         few months to the development of the next version, and
    119 18         we thought that some of the decision-makers were more
    119 19         interested in meeting a deadline than anything else,


Ohlin 2013-04-24                                                                                                   11
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 106 of 128



    119 20       and if we didn't get this improvement in there, it
    119 21       would probably be another couple of years --
    119 22       Q. What --
    119 23       A. -- before we got into the next version.
 119:24 - 120:1 Ohlin 2013-04-24                                        Re: [119:24-120:1]                  DEFER RULING
    119 24       Q. What was the improvement?                           Pltf Obj Foundation; 403
    119 25       A. As I described to you, it was a method to
    120 1       reduce the attenuation in the non-linear mode.
 126:23 - 126:24 Ohlin 2013-04-24                                       Re: [126:23-126:24]                 DEFER RULING
    126 23       A. I don't know. I didn't -- I didn't -- I             Def Obj Incomplete (611, 403);
    126 24       don't control the specifications.                      Relevance (401, 402)
 126:25 - 127:19 Ohlin 2013-04-24                                       Re: [126:25-127:19]                 DEFER RULING
    126 25       Q. So let's talk more about that                       Def Obj Relevance (401, 402)
    127 1       specification process. You said that you sometimes
    127 2       acted as a gatekeeper, in terms of what products were
    127 3       going to be approved; is that correct?
    127 4       MR. MYERS: Objection to the form and to
    127 5       the relevance of the entire line of inquiry.
    127 6       A. I act as gatekeeper as to what would be
    127 7       recommended. I didn't make decisions, per se. In my
    127 8       position, you made recommendations.
    127 9       BY MR. HILL:
    127 10       Q. And were those recommendations given to
    127 11       the people who wrote the specifications?
    127 12       MR. MYERS: Object to the form.
    127 13       A. Not directly, no.
    127 14       BY MR. HILL:
    127 15       Q. Who were the recommendations given to?
    127 16       MR. MYERS: Object to the form.
    127 17       A. Recommendations would be passed up the
    127 18       line through my -- through my superiors to medical
    127 19       logistics folks.
 130:6 - 130:23 Ohlin 2013-04-24                                        Re: [130:6-130:23]                  DEFER RULING
    130 6       Q. What input did you have into the Combat              Def Obj Vague (611, 403); Assumes
    130 7       Arms Earplug specifications?                            facts not in evidence (611, 403)
    130 8       MR. MYERS: Objection, assumes facts not
    130 9       in evidence.
    130 10       A. I wanted it to be -- I wanted to have a
    130 11       linear and non-linear mode so it could be used for


Ohlin 2013-04-24                                                                                                           12
                             Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 107 of 128



    130 12       steady-state noise as well as input noise.
    130 13       BY MR. HILL:
    130 14       Q. Did you write those specs?
    130 15       A. No.
    130 16       Q. Did you recommend that there be specs
    130 17       issued for those products?
    130 18       MR. MYERS: Objection, vague.
    130 19       A. I don't remember.
    130 20       BY MR. HILL:
    130 21       Q. So you don't --
    130 22       A. I don't -- I don't recall a specification
    130 23       for the Combat Arms Earplug.
 130:24 - 131:5 Ohlin 2013-04-24
    130 24       Q. Did you recommend that the Combat Arms
    130 25       Earplug be approved for military use?
    131 1       A. Yes.
    131 2       Q. And when was that?
    131 3       A. I don't know the time frame, but as chair
    131 4       of the DOD working group, I put it on the table and
    131 5       the group recommended it.
 133:16 - 133:22 Ohlin 2013-04-24
    133 16       Q. And did you say you're not sure if there
    133 17       are specs covering the Combat Arms Earplug? I -- I
    133 18       wasn't quite clear on what you were telling me.
    133 19       A. I don't remember seeing any specs on
    133 20       that, to tell you the truth. There may be a product
    133 21       description out there, something like that, but I
    133 22       don't remember specification.
 135:22 - 136:2 Ohlin 2013-04-24                                        Re: [135:22-136:2]                         OVERRULED
    135 22       Q. What about for non-linear plugs?                    Def Obj Foundation (602); Asked (611,
    135 23       MR. MYERS: Same objection, also lacks                  403)
    135 24       foundation.
    135 25       A. Non-linear plugs, as far as we knew, the
    136 1       Combat Arms Earplug was the best game in town. It was
    136 2       the only one that had data on human subjects.
 136:19 - 137:8 Ohlin 2013-04-24                                        Re: [136:19-137:8]                         SUSTAINED
    136 19       Q. When you say "the overpressure study,"              Pltf Obj 401; 403 (If played; add 136:4-
    136 20       what are you talking about?                            136:17)
    136 21       A. We -- they were getting weapons into the


Ohlin 2013-04-24                                                                                                               13
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 108 of 128



    136 22       system that had very high overpressure levels, and
    136 23       they wanted more bang for their buck, but they were
    136 24       getting up to levels where we were concerned about
    136 25       gas-containing organs, like the lungs, and we were
    137 1       getting into gray areas that we really didn't know
    137 2       could we protect people, could we protect people's
    137 3       hearing, could -- could we do damage to these
    137 4       gas-containing organs, and they wanted these weapon
    137 5       systems into the system, and they wanted to determine
    137 6       whether or not it was -- it was feasible. You didn't
    137 7       want -- you want to be hurting the enemy, not your own
    137 8       troops with your weapon systems.
 137:9 - 137:14 Ohlin 2013-04-24
    137 9       Q. But this testing stopped at some point?
    137 10       A. Yeah.
    137 11       Q. And what -- when was that?
    137 12       A. Around 1993, time frame.
    137 13       Q. And Combat Arms Earplugs were tested
    137 14       before that?
 137:16 - 137:16 Ohlin 2013-04-24
    137 16       A. Yeah, around that time. Yes.
 139:20 - 140:20 Ohlin 2013-04-24                                        Re: [139:20-140:20]        OVERRULED
    139 20       Q. You say you're not a lab rat. Were there             Def Obj Vague (611, 403)
    139 21       technical people you consulted on these kinds of
    139 22       issues?
    139 23       MR. MYERS: Objection, vague.
    139 24
    139 25       BY MR. HILL:
    140 1       Q. Let's say with respect to the human
    140 2       testing information.
    140 3       A. Well --
    140 4       MR. MYERS: Object to the form.
    140 5       A. -- I didn't have input into the testing
   140 6        protocol. I only provided the product. It was up to
   140 7        them to develop the protocol and to -- and to
    140 8       implement it.
    140 9       BY MR. HILL:
    140 10       Q. But you had input into approving products
    140 11       based on that protocol; is that correct?


Ohlin 2013-04-24                                                                                                14
                             Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 109 of 128



    140 12       MR. MYERS: Objection, vague.
    140 13       A. I approved Combat Arms Earplug back then
    140 14       'cause it was the best game in town. It was really
    140 15       the only game -- well, that's not true, but there was
    140 16       an Ear Defender British plug that had been evaluated
    140 17       by the French that really wasn't that good. But at
    140 18       the time that the Combat Arms Earplug was recommended,
    140 19       it was the best game in town. It might have been the
    140 20       only one, other than that Ear Defender.
 140:21 - 140:24 Ohlin 2013-04-24
    140 21       BY MR. HILL:
    140 22       Q. So when was the Combat Arms Earplug
    140 23       recommended?
    140 24       A. Sometime in the '90s.
 140:25 - 141:3 Ohlin 2013-04-24
    140 25       Q. Was this after you told Mr. Berger about
    141 1       the French patent related to non-linear filtration of
   141 2        sound?
    141 3       A. Yeah.
 141:1 - 141:3 Ohlin 2013-04-24
    141 1       the French patent related to non-linear filtration of
    141 2       sound?
    141 3       A. Yeah.
 141:4 - 141:7 Ohlin 2013-04-24                                           Re: [141:4-141:7]              OVERRULED
    141 4       Q. And you suggested that he put that filter              Def Obj Misstates (611, 403)
    141 5       into the earplug; is that correct?
    141 6       MR. MYERS: Objection, misstates the
    141 7       testimony.
 141:8 - 141:9 Ohlin 2013-04-24
    141 8       A. Who we talking about?
    141 9       BY MR. HILL:
 141:10 - 142:8 Ohlin 2013-04-24                                          Re: [141:10-142:8]             OVERRULED
    141 10       Q. My understanding is that Aearo had some               Def Obj Foundation (602)
    141 11       sort of a tip?
    141 12       A. Yes.
    141 13       Q. A tip, and you said something about
    141 14       putting Mr. Dancer -- I'm not a French speaker --
   141 15        A. That's right.
    141 16       Q. -- Mr. Dancer, his filter into that


Ohlin 2013-04-24                                                                                                     15
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 110 of 128



    141 17       earplug; is that --
    141 18       A. Yes.
    141 19       Q. -- correct?
    141 20       A. Yes.
    141 21       Q. And was that done?
    141 22       A. Yes.
    141 23       Q. And did that became the Combat Arms
    141 24       Earplug?
    141 25       A. I think there -- there was a French
   142 1        version of the Combat Arms Earplug under a different
   142 2        manufacturer. Might have been Moldex, I don't know.
   142 3        I don't know if it was Moldex or it was -- what's the
   142 4        other one? Anyway, they had a quality control problem
   142 5        with it. But it was not -- the first Combat Arms
   142 6        Earplug put out there with that filter was not with an
   142 7        Aearo product. The French put it out with some other
    142 8       manufacturer.
 145:9 - 145:13 Ohlin 2013-04-24                                          Re: [145:9-145:13]                         OVERRULED
    145 9       A. The only other plug I ever considered for              Def Obj Incomplete (611, 403)
    145 10       -- for the Combat Arms Earplug was the Elvex Quattro.
    145 11       I thought it was a -- it was a superior pre-formed
    145 12       earplug for a lot of reasons: comfort, ease, ease of
    145 13       insertion, et cetera, but it didn't have a hole in it.
 145:14 - 145:17 Ohlin 2013-04-24                                         Re: [145:14-145:17]                        OVERRULED
    145 14       BY MR. HILL:                                             Def Obj Foundation (602); Relevance
    145 15       Q. Could they have put a hole in it?                     (401, 402); Incomplete (611, 403)
    145 16       MR. MYERS: Objection, lack --
    145 17       A. I don't know --
 146:8 - 146:13 Ohlin 2013-04-24                                          Re: [146:8-146:13]                         OVERRULED
    146 8       A. I didn't think they would do it. Since                 Def Obj Foundation (602); Relevance
    146 9       Aearo already had this plug with a hole in it, I          (401, 402)
    146 10       thought it was easier to deal with someone who already
    146 11       had the -- had the product, and they asked for
    146 12       somebody to modify their product, and it might not
    146 13       work out for 'em.
 148:20 - 149:13 Ohlin 2013-04-24                                         Re: [148:20-149:13]                        OVERRULED
    148 20       Q. And did you take any steps to try to have             Def Obj Foundation (602); Relevance
    148 21       other vendors create other non-linear plugs?             (401, 402); Prejudice (403); Vague (611,
    148 22       MR. MYERS: Objection, vague, irrelevant.                 403)


Ohlin 2013-04-24                                                                                                                 16
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 111 of 128



    148 23       A. No.
    148 24
    148 25       BY MR. HILL:
    149 1       Q. Why not?
    149 2       MR. MYERS: Irrelevant, objection.
    149 3       A. Why not? Again, I didn't want to put a
    149 4       vendor in the position of modifying a product and
    149 5       having it not work out for 'em or...
    149 6       BY MR. HILL:
    149 7       Q. But didn't Aearo modify its product by
    149 8       adding the French filter?
    149 9       MR. MYERS: Objection, calls for
    149 10       speculation, lack of foundation.
    149 11       A. All they had to do was insert the filter.
    149 12       The hole was -- was already there. I was looking for
    149 13       the most painless way to get this done.
 151:2 - 151:2 Ohlin 2013-04-24
    151 2       Q. Was Elliott Berger your friend?
 151:8 - 151:13 Ohlin 2013-04-24
    151 8       A. I consider him like I do a lot of -- like
    151 9       Meade Killion, like other people like them, colleagues
    151 10       that I highly value.
    151 11       BY MR. HILL:
    151 12       Q. Did you value them more than colleagues
    151 13       at other vendors?
 151:16 - 151:21 Ohlin 2013-04-24
    151 16       A. You tend to be drawn to people who are
    151 17       easy to work with and who listen to you. That's the
    151 18       best way I can answer that one.
    151 19       BY MR. HILL:
    151 20       Q. Did you want to help Elliott Berger when
    151 21       you told him about the ISL filter?
 151:24 - 152:4 Ohlin 2013-04-24
    151 24       A. I -- I wasn't interested in helping
    151 25       Elliott Berger. I was interested in protecting the
    152 1       troops.
    152 2       BY MR. HILL:
    152 3       Q. But you only reached out to Elliott
    152 4       Berger, is that correct, about this new ISL filter --


Ohlin 2013-04-24                                                                                        17
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 112 of 128



 152:7 - 152:7 Ohlin 2013-04-24
    152 7       Q. -- outside of the military?
 152:14 - 152:15 Ohlin 2013-04-24
    152 14       Q. That's true?
    152 15       A. Yeah.
 167:12 - 167:22 Ohlin 2013-04-24                                      Re: [167:12-167:22]        OVERRULED
    167 12       Q. Has anyone ever said that you came up              Def Obj Foundation (602)
    167 13       with the idea for the Combat Arms --
    167 14       A. It wasn't --
    167 15       Q. -- product?
    167 16       A. It wasn't me.
    167 17       THE WITNESS: I'm sorry. Go ahead.
    167 18       MR. MYERS: Objection, lack of
    167 19       foundation.
    167 20       A. That -- that was developed at the
    167 21       French-German Institute by Dr. Dancer and his
    167 22       colleagues, not me.
 168:17 - 169:4 Ohlin 2013-04-24                                       Re: [168:17-169:4]         OVERRULED
    168 17       Q. Has anyone at 3M or Aearo ever said that           Def Obj Foundation (602)
    168 18       your specifications have been responsible for the
    168 19       Combat Arms business?
    168 20       MR. MYERS: Objection, lack of
    168 21       foundation, calls for facts not in evidence.
   168 22        A. I don't know of any specification for the
   168 23        Combat Arms Earplug.
   168 24
   168 25        BY MR. HILL:
   169 1        Q. Any product descriptions?
    169 2       MR. MYERS: Same objections, calls for
    169 3       speculation.
    169 4       A. I don't recall one.
 171:2 - 172:13 Ohlin 2013-04-24                                       Re: [171:2-172:13]         SUSTAINED
    171 2       Q. Did you have any discussions concerning             Def Obj Vague (611, 403)
    171 3       your time working for the military, while consulting
    171 4       for 3M or Aearo, regarding earplug products?
    171 5       MR. MYERS: Objection, vague and
    171 6       ambiguous.
    171 7       A. That's pretty open-ended. I -- I don't
    171 8       -- I don't know where to begin.


Ohlin 2013-04-24                                                                                              18
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 113 of 128



    171 9       BY MR. HILL:
    171 10       Q. Did you ever -- did you talk about the
    171 11       Combat Ear -- Arms Earplug?
    171 12       MR. MYERS: Objection, vague and
    171 13       ambiguous.
    171 14       A. After I --
    171 15       BY MR. HILL:
    171 16       Q. Yes.
    171 17       A. -- retired? Yes.
    171 18       Q. And what did you talk about with respect
    171 19       to your time in the military about the Combat Arms
    171 20       Earplug?
    171 21       MR. MYERS: Objection, vague and
    171 22       ambiguous, calls for a narrative.
    171 23       A. My focus, what I've been trying to push
    171 24       during my time at Aearo and 3M, is more of a focus on
    171 25       the ergonomic issues of ease of use, comfort,
    172 1       compatibility with other headgear, communication.
    172 2       BY MR. HILL:
    172 3       Q. And how did that relate to your time with
    172 4       the military?
    172 5       A. Well --
    172 6       MR. MYERS: Objection, vague and
    172 7       ambiguous.
    172 8       A. -- feedback you get from the troops.
    172 9       Their concern usually isn't whether this thing is
    172 10       protecting me or not. They want it to be comfortable.
    172 11       They want it to be easy to use. They don't want it to
    172 12       interfere with their situational awareness and their
    172 13       communication ability.
 173:22 - 173:24 Ohlin 2013-04-24
    173 22       Q. What does NRR stand for?
    173 23       A. Noise reduction rating.
    173 24       Q. What is a noise reduction rating?
 174:1 - 174:7 Ohlin 2013-04-24
    174 1       A. It is a number derived from testing a
    174 2       hearing protector by ANSI standard. That's supposed
    174 3       to be a measure of its acoustic protection.
    174 4       BY MR. HILL:


Ohlin 2013-04-24                                                                                        19
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 114 of 128



    174 5         Q. Is a higher NRR always better?
    174 6         A. No.
    174 7         Q. When is it not better?
 174:9 - 174:15     Ohlin 2013-04-24
    174 9         A. You don't want to overprotect people.
    174 10         You create -- excuse me. You -- you create
    174 11         communication issues.
    174 12         BY MR. HILL:
    174 13         Q. Is a higher NRR sometimes better than a
    174 14         lower NRR?
    174 15         A. Yes.
 175:2 - 176:23     Ohlin 2013-04-24
    175 2         Q. Under what circumstances is a higher NRR
    175 3         better?
    175 4         MR. MYERS: Same objection.
    175 5         A. Extreme noise exposures.
    175 6         BY MR. HILL:
    175 7         Q. When you say "extreme noise exposures,"
    175 8         what do you mean?
    175 9         A. Well, that's a relative term. But once
    175 10        you start getting over, say, a hundred dBA, I think
    175 11        you want a higher-performing earplug.
    175 12         Q. And what's a dBA?
    175 13         A. It's a noise level.
    175 14         Q. I mean, what does dBA stand for?
    175 15         A. Decibels under the A-weighted network.
    175 16         Q. Are gunshots an example of extreme noise?
    175 17         A. Yes, but it's an entirely different
    175 18         animal.
    175 19         Q. And when you say "an entirely different
    175 20         animal," what do you mean?
    175 21         A. It's a different mode of damage to the
    175 22         ear. It's more immediate. It's more of a mechanical
    175 23         mode of damage. In some ways, depending on the type
    175 24        of weapons fired, it's easy to protect yourself from
    175 25         it, but it's also very unforgiving. You can get more
    176 1         hearing loss in one afternoon on a firing range than
    176 2         years of listening to some steady-state noise.
    176 3         Q. Do you know if NRRs matter when products


Ohlin 2013-04-24                                                                                         20
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 115 of 128



    176 4       are sold to the market?
    176 5       MR. MYERS: Objection, vague.
    176 6       A. Unfortunately, I think there's too much
    176 7       of a focus on the NRR. In my view, it's the cover on
    176 8       the book. I would be paying more attention to those
    176 9       ergonomic issues that I mentioned before. Helps you
    176 10       ensure that people wear 'em right.
    176 11       BY MR. HILL:
    176 12       Q. But when you say it's too much focus, is
    176 13       it a lot -- does the industry place a lot of focus on
    176 14       NRR?
    176 15       MR. MYERS: Objection, lack of
    176 16       foundation.
    176 17       A. I think the customer does more than the
    176 18       -- the industry is just responding to the customer.
    176 19       BY MR. HILL:
    176 20       Q. And in what way does a customer place a
    176 21       lot of weight on NRR?
    176 22       A. Well, they think the higher NRR is -- is
    176 23       always better.
 180:21 - 181:22 Ohlin 2013-04-24
    180 21       Q. Do all Combat Arms earplugs have the same
    180 22       fit instructions, do you know?
    180 23       A. It depends on the version.
    180 24       Q. Let's start with the first version. Do
    180 25       you know?
    181 1       A. Generally -- can't speak in specifics,
    181 2       but generally, you know you got it in right if you tug
    181 3       on the plug and there's tension and you get a slight
    181 4       occlusion effect. That is, when you talk, your own
    181 5       voice sounds and feels low tone, like you're talking
    181 6       inside of a barrel.
    181 7       Q. Did that instruction involve a large size
    181 8       or small size or anything like that?
    181 9       A. That -- that's not relevant to size, per
    181 10       se.
    181 11       Q. What about the second version? Did --
    181 12       did those plugs all have the same fitting
    181 13       instructions?


Ohlin 2013-04-24                                                                                         21
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 116 of 128



    181 14       A. No. We had different -- different
    181 15      procedures from -- going from linear to non-linear.
   181 16       The second version a lot of people aren't -- even
    181 17       within the company forget this. The first version was
    181 18       a single-sided, three- -- three-flange plug. The
   181 19       second version was a double-ended plug with -- it was
   181 20       olive drab and yellow, and one plug was for
   181 21       steady-state noise and the other plug was for the
    181 22      non-linear mode for weapons fire.
 182:14 - 182:17 Ohlin 2013-04-24
    182 14      Q. Have you ever advised anyone at 3M that
    182 15      you were worried that Elliott Berger was being
    182 16      pressured to increase NRR on a product?
    182 17       A. Yes.
 182:22 - 183:11 Ohlin 2013-04-24
    182 22       BY MR. HILL:
    182 23      Q. -- when was that?
    182 24      A. I don't know when it was, but it was when
    182 25      -- when they tested the new size plug and they got the
    183 1       NRR, got such a lower NRR with the same earplug, I
    183 2       heard there was a lot concern about that. What
    183 3       happened?
    183 4       Q. Who did you report your concern to at 3M?
    183 5       A. Doug Moses.
    183 6       Q. Anyone else?
    183 7       A. I don't recall anybody else, no.
    183 8       Q. Did you have any conversations with
    183 9       Mr. Moses about this?
    183 10       A. Probably. I don't recall the, you know,
    183 11       exact conversation.
 183:12 - 183:21 Ohlin 2013-04-24                                        Re: [183:12-183:21]        OVERRULED
    183 12      Q. Do you know if Mr. Moses took any action              Def Obj Foundation (602)
    183 13      as a result of your e-mail?
    183 14      MR. MYERS: Objection, lack of
    183 15      foundation.
    183 16      A. I think they passed on my -- my
    183 17      suggestion to fit smaller.
    183 18       BY MR. HILL:
    183 19       Q. Did they pass on anything regarding your


Ohlin 2013-04-24                                                                                                22
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 117 of 128



    183 20       concern that Mr. Berger was being pressured to
    183 21       increase NRRs?
 185:13 - 185:21 Ohlin 2013-04-24
    185 13       (Ohlin Exhibit 507 was marked for
    185 14       purposes of identification.)
    185 15       BY MR. HILL:
    185 16       Q. Dr. Ohlin, I'm setting in front of you
    185 17       Exhibit No. 507. Please take a moment to look at
    185 18       this.
    185 19       Do you recognize this document?
    185 20       A. Yes.
    185 21       Q. What is it?
 185:23 - 185:24 Ohlin 2013-04-24
    185 23       A. It's an e-mail message from me to Doug
    185 24       Moses.
 186:1 - 186:3 Ohlin 2013-04-24
    186 1       Q. And why did you send this e-mail?
   186 2        A. Why?
    186 3       Q. Yes.
 186:5 - 187:16 Ohlin 2013-04-24
    186 5       A. I didn't know if Doug was privy to this
    186 6       history, and I wanted to make sure that -- since I
    186 7       heard all this concern about the lower NRR, I wanted
    186 8       to make sure that they weren't putting pressure on
    186 9       him.
    186 10       BY MR. HILL:
    186 11       Q. What -- what history are you talking
    186 12       about?
    186 13       A. I didn't know -- as you can see there, I
    186 14       didn't know a lot about it, but I know that the -- for
    186 15       some reason, EPA fined that lab -- fined the E.A.R.
    186 16       lab for some discrepancy over how they changed their
    186 17       NRR or something. I didn't have any details on it.
    186 18       Q. Do you see the second line in the first
    186 19       paragraph where you say, "There has always been
    186 20       intense pressure on Elliott to match the attenuation
    186 21       values the Penn State Lab is able to produce"?
    186 22       A. Yes.
    186 23       Q. And what do you mean by that?


Ohlin 2013-04-24                                                                                         23
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 118 of 128



    186 24         A. Exactly what I said. If -- if one
    186 25         laboratory is getting higher NSNs (sic) with the same
    187 1         product, higher -- higher NRRs with the same product
    187 2         than you are, then somebody wants -- wants to know
    187 3         why.
    187 4         Q. In the second paragraph, do you see the
    187 5         line that says, "We are putting pressure on Elliott to
    187 6         come up with a higher NRR for this new version of the
    187 7         Combat Arms Earplug"? Then you say, "We could be
    187 8         setting Aearo up for another fine."
    187 9         Do you see those lines?
    187 10         A. Yes.
    187 11         Q. What did you mean by that?
    187 12         A. I didn't -- I didn't want them to put him
    187 13         in a position -- which I don't think he would have
    187 14         done anyway -- in a position to repeat what happened
    187 15         before, whatever that was, and I didn't know what it
    187 16         was.
 187:17 - 188:1     Ohlin 2013-04-24                                       Re: [187:17-188:1]         OVERRULED
    187 17         Q. Now, you're saying that we are putting               Def Obj Asked (611, 403)
    187 18         pressure on Elliott to come up with a higher NRR.
    187 19         What do you mean by that?
    187 20         MR. MYERS: Objection, asked and -- just
    187 21         answered.
    187 22         A. I think we're looking for explanations.
    187 23         I don't know if "pressure" is the right word there,
    187 24         but what's going on? Why, you know? And my
    187 25         explanation was it's -- they're dealing with a sized
    188 1         earplug, and they're fitting it too large.
 188:2 - 188:5    Ohlin 2013-04-24
    188 2         BY MR. HILL:
    188 3         Q. But you're not really talking about the
    188 4         fitting of this earplug in this e-mail, are you?
    188 5         A. No.
 188:6 - 188:11     Ohlin 2013-04-24                                       Re: [188:6-188:11]         OVERRULED
    188 6         Q. What are you talking about in this                    Def Obj Asked (611, 403)
    188 7         e-mail?
    188 8         MR. MYERS: Objection, vague, asked and
    188 9         answered.


Ohlin 2013-04-24                                                                                                  24
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 119 of 128



    188 10       A. What I'm talking about is if anybody is
    188 11       putting pressure on him, for them to back off.
 188:12 - 188:18 Ohlin 2013-04-24
    188 12       BY MR. HILL:
    188 13       Q. Now, you say -- you say if we are putting
    188 14       pressure. Do you see in that middle paragraph where
    188 15       it says, "We are putting pressure on Elliott to come
    188 16       up with a higher NRR for this new version of the
    188 17       Combat Arms Earplug"?
    188 18       A. Uh-huh.
 188:19 - 188:23 Ohlin 2013-04-24                                         Re: [188:19-188:23]            OVERRULED
    188 19       Q. And what did you mean by that line?                   Def Obj Asked (611, 403)
    188 20       MR. MYERS: Objection, asked and
    188 21       answered.
    188 22       A. We wanted him to go back and try to
    188 23       figure out why there was a difference.
 191:18 - 192:2 Ohlin 2013-04-24                                          Re: [191:18-192:2]             OVERRULED
    191 18       Q. So when you say that we are putting                   Def Obj Asked (611, 403)
    191 19       pressure on Elliott to come up with a higher NRR for
    191 20       this new version of the Combat Arms Earplug, were you
    191 21       referring to the change in fitting protocol?
    191 22       MR. MYERS: Objection to form, asked and
    191 23       answered.
    191 24       A. And I said before, I think we were
    191 25       looking for an explanation of why it was -- why it was
    192 1       lower, and this was the explanation that I provided.
    192 2       I thought they were fitting them too large.
 192:4 - 192:8 Ohlin 2013-04-24                                           Re: [192:4-192:8]              OVERRULED
    192 4       Q. But you were trying to get the NRR                     Def Obj Misstates (611, 403)
    192 5       increased; is that correct?
    192 6       MR. MYERS: Objection, lack of
    192 7       foundation, misstates his testimony.
    192 8       A. Sure.
 192:9 - 192:23 Ohlin 2013-04-24                                          Re: [192:9-192:23]             OVERRULED
    192 9       BY MR. HILL:                                              Def Obj Vague (611, 403)
    192 10       Q. And why is that?
    192 11       MR. MYERS: Objection, vague.
    192 12       A. People would be curious as to why the
    192 13       same -- we're getting a lower NRR with the same


Ohlin 2013-04-24                                                                                                     25
                             Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 120 of 128



    192 14       earplug, that we had somehow degraded this, you know.
    192 15       It may raise some eyebrows out there among other
    192 16       distributors, end users, that we might have done
    192 17       something wrong here with this earplug.
    192 18       BY MR. HILL:
    192 19       Q. Have you seen other earplugs where the
    192 20       fit protocol was changed after receiving one NRR to
    192 21       get another NRR?
    192 22       MR. MYERS: Objection to the form.
    192 23       A. I don't recall that, no.
 196:9 - 196:13 Ohlin 2013-04-24
    196 9       (Ohlin Exhibit 510 was marked for
    196 10       purposes of identification.)
    196 11       BY MR. HILL:
    196 12       Q. Please take a look at this -- this
    196 13       document, which has been marked as Exhibit No. 510.
 196:19 - 196:22 Ohlin 2013-04-24
    196 19       Q. Do you -- what is this document?
    196 20       A. It's an e-mail from me to Eric Fallon.
    196 21       Q. And why did you send that e-mail to
    196 22       Mr. Fallon?
 196:24 - 197:18 Ohlin 2013-04-24
    196 24       A. Keep him up to date on what was going on,
    196 25       as far as the NRR was concerned.
    197 1       BY MR. HILL:
    197 2       Q. You see that it says, "You may have
    197 3       noticed that the NRR for the closed position is 2 dB
    197 4       less than the previous version."
    197 5       What does that mean?
    197 6       A. It was 2 dB less.
    197 7       Q. For which product?
    197 8       A. When it went from version -- when they
    197 9       went to the single side to the sized plug.
    197 10       Q. Is that Version 3 to 4?
    197 11       A. I think it's going from 2 to 3, I think.
    197 12       Q. But you saying we're going from the
    197 13       two-ended version to the one-ended size plug?
   197 14        A. Correct.
    197 15       Q. And you say, "I'm told it was directly


Ohlin 2013-04-24                                                                                       26
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 121 of 128



    197 16       related to the protocol that Aearo uses for the sized
    197 17       versions of an earplug."
    197 18       What does that mean?
 197:20 - 197:25 Ohlin 2013-04-24
    197 20       A. I think I was trying to provide an
    197 21       explanation of why it was 2 dB less than the previous
    197 22       version.
    197 23       BY MR. HILL:
    197 24       Q. Why did you feel -- why did you provide
    197 25       that explanation?
 198:3 - 198:13 Ohlin 2013-04-24
    198 3       A. It looked like it deserved an -- an
    198 4       explanation when the NRR came -- came in less. I was
    198 5       -- frankly, I was expecting the NRR to go up with a
    198 6       sized device, and I was a little bit surprised that it
    198 7       went down.
    198 8       BY MR. HILL:
    198 9       Q. Now, you say, "They let the subject
    198 10       choose the most comfortable size for them." And then
    198 11       colon, "The NRR for the closed version stayed the
    198 12       same."
    198 13       A. Uh-huh.
 223:2 - 223:4 Ohlin 2013-04-24
    223 2       Q. We're handing you -- I'm handing you
    223 3       Document No. Exhibit 517. Please take a moment to
    223 4       look at this document.
 223:9 - 223:9 Ohlin 2013-04-24
    223 9       Q. And what is this document?
 223:12 - 223:13 Ohlin 2013-04-24
    223 12       A. They are a series of e-mails pertaining
    223 13       to the New Dynamics contract protest.
 223:22 - 224:4 Ohlin 2013-04-24
    223 22       Q. Now, you were a recipient of this
    223 23       document --
    223 24       A. Yes.
    223 25       Q. -- is that correct?
    224 1       A. Yes.
    224 2       Q. Do you see where it says on page
    224 3       3M00030023 --


Ohlin 2013-04-24                                                                                        27
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 122 of 128



    224 4         A. Uh-huh.
 224:5 - 224:10     Ohlin 2013-04-24
    224 5         Q. -- "Doug, please put a few sentences
    224 6         together at your earliest convenience and send it to
    224 7         me"? And above that, it says, "A statement re human
    224 8         test protocol should be drafted by Doug Ohlin and
    224 9         approved by Elliott Berger."
    224 10         What does that refer to?
 224:13 - 225:6     Ohlin 2013-04-24
    224 13         A. I don't know what they were referring to
    224 14         'cause we never did develop any test protocol. I
    224 15         think what they were asking for, and what I later
    224 16         provided, was just what human testing was done with
    224 17         the plug, but we never developed a test protocol.
    224 18         BY MR. HILL:
    224 19         Q. Are you -- does this refer to the human
    224 20         testing that you said was discontinued in 1993?
    224 21         A. Correct.
    224 22         Q. Did you draft such a statement?
    224 23         A. Yes.
    224 24         Q. And what did the statement say?
    224 25         A. The statement went into the testing and
    225 1         results that were done out at White Sands and also
    225 2         referred to the localization testing that the Air
    225 3         Force did with the Combat Arms Earplug.
    225 4         Q. And what was the purpose of your writing
    225 5         that statement?
    225 6         A. They asked me to.
 225:7 - 225:16     Ohlin 2013-04-24                                     Re: [225:7-225:16]         SUSTAINED
    225 7         Q. And what did they do with that statement?           Def Obj Foundation (602)
    225 8         A. I think they --
    225 9         MR. MYERS: Objection, vague.
    225 10         A. It was used as part of their protest.
    225 11         BY MR. HILL:
    225 12         Q. And what was the purpose of that protest?
    225 13         MR. MYERS: Objection, lack of
    225 14         foundation.
    225 15         A. I think they were trying to contest the
    225 16         contract that had just been awarded to Moldex.


Ohlin 2013-04-24                                                                                                28
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 123 of 128



 226:3 - 226:12 Ohlin 2013-04-24
    226 3       (Ohlin Exhibit 518 was marked for
    226 4       purposes of identification.)
    226 5       BY MR. HILL:
    226 6       Q. Dr. Ohlin, in front of you now is
    226 7       Document No. Exhibit 518. Do you recognize this
    226 8       document?
    226 9       A. Yes.
    226 10       Q. What is it?
    226 11       A. It was me giving Doug Moses an update as
    226 12       to the phone call I got from Colonel Grantham.
 226:13 - 227:8 Ohlin 2013-04-24
    226 13       Q. And what kinds of -- why were you
    226 14       communicating with Colonel Grantham?
    226 15       A. She had contacted me for a little history
    226 16       that I might be able to help her with.
    226 17       Q. On what history?
    226 18       A. On how the plug got into the system, why
    226 19       it was unique, why the Army limits the list of
    226 20       approved hearing protectors, and some key references
    226 21       to use for the justification for the adoption of the
    226 22       -- adoption of the plug.
    226 23       Q. And which plug are we talking about?
    226 24       A. The Combat Arms Earplug.
    226 25       Q. And it looks like one of the key
    227 1       references to justify its use is Elliott's study on
    227 2       the non-linear devices. You see that in the second
    227 3       paragraph?
    227 4       A. Yeah, he -- there was an article. He --
    227 5       he evaluated six -- five or six non-linear plugs that
    227 6       were out there, and the Combat Arms Earplug
    227 7       demonstrated the best non-linearity of the five or six
    227 8       that he evaluated.
 227:16 - 227:18 Ohlin 2013-04-24
    227 16       Q. The Dan Johnson overpressure study, did
    227 17       that refer to that testing that ended in 1993?
    227 18       A. Correct.
 228:11 - 228:20 Ohlin 2013-04-24
    228 11       Q. Do you see the next line that's -- this


Ohlin 2013-04-24                                                                                        29
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 124 of 128



    228 12         next paragraph, it says, "The Army's problem is that
    228 13         there is no formal system for evaluating new hearing
    228 14         protectors. For years, I functioned as the gatekeeper
    228 15         to keep the list manageable"?
    228 16         A. Uh-huh.
    228 17         Q. You see that? What did you mean by that?
    228 18         A. So we could keep the records maintained,
    228 19         inventories, be able to know which hearing protectors
    228 20         we had to develop training aids for.
 232:7 - 232:18     Ohlin 2013-04-24                                       Re: [232:7-232:18]                      SUSTAINED
    232 7         Q. Now, earlier you -- you said in another               Def Obj Vague; Argumentative (611,
    232 8         context when asking for information that competition     403)
    232 9         is a good thing for hearing protectors?
    232 10         A. Yes.
    232 11         Q. Aren't you undercutting your own
   232 12          rationale when you limit the list of approved
   232 13          protectors?
   232 14          MR. MYERS: Objection, argumentative,
   232 15          vague and ambiguous.
   232 16          A. You may be -- you may be, to a certain
   232 17          extent, sacrificing one thing for another. Quality
    232 18         for -- for price. There's always trade-offs.
 232:19 - 233:5     Ohlin 2013-04-24                                       Re: [232:19-233:5]                      SUSTAINED
    232 19         BY MR. HILL:                                            Def Obj Foundation (602); Vague (611,
    232 20         Q. And who is making those trade-offs?                  403)
    232 21         MR. MYERS: Objection, foundation.
    232 22         BY MR. HILL:
    232 23         Q. Was it you as the gatekeeper?
    232 24         MR. MYERS: Objection, foundation, vague
    232 25         and ambiguous.
    233 1         A. Again, I didn't get into price --
    233 2         pricing. Although, we -- we were always trying to be
    233 3         cost effective, but the first things we would always
    233 4         look at was performance, and the bean counters would
    233 5         have to worry about price more than us.
 233:6 - 233:10     Ohlin 2013-04-24
    233 6         BY MR. HILL:
    233 7         Q. When you were providing recommendations
    233 8         regarding hearing protection products, did you have


Ohlin 2013-04-24                                                                                                               30
                              Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 125 of 128



    233 9       specific products in mind when you created those
    233 10       specifications?
 233:13 - 233:16 Ohlin 2013-04-24
    233 13       A. I didn't create specifications.
    233 14       BY MR. HILL:
    233 15       Q. When you were providing input into those
    233 16       specifications.
 233:19 - 233:24 Ohlin 2013-04-24
    233 19       A. I was looking for products that were
    233 20       unique, that offered something that was not offered by
    233 21       what was currently in the system. That was my
    233 22       criteria. And, again, I only -- I only remember
    233 23       recommending, really, two earplugs: the Combat Arms
    233 24       Earplug and the Elvex Quattro.
 239:15 - 239:22 Ohlin 2013-04-24
    239 15       (Ohlin Exhibit 520 was marked for
    239 16       purposes of identification.)
    239 17       BY MR. HILL:
    239 18       Q. All right. I'm handing to you a document
    239 19       that's been marked as Exhibit No. 520. Do you
    239 20       recognize this document?
    239 21       A. Apparently, I wrote it, but I don't
    239 22       specifically remember. What's -- what's the date on
 240:4 - 240:20 Ohlin 2013-04-24
    240 4       Q. What is this document?
    240 5       A. This is a request for a national stock
    240 6       number.
    240 7       Q. And that's for a non-linear earplug
    240 8       configured to the specifications of the enclosed
    240 9       production samples to be adapted -- be adopted for
    240 10       military use. What -- what non-linear earplug samples
    240 11       were those?
    240 12       A. This would be for the double-ended plug.
    240 13       Q. The Combat Arms Earplug?
    240 14       A. Yes.
    240 15       Q. Does this reflect your -- does this
   240 16        refresh your recollection as to whether there was
    240 17       specifications relating to that plug?
    240 18       A. This was a justification. This wasn't


Ohlin 2013-04-24                                                                                        31
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 126 of 128



    240 19       really specifications, per se. The label here is
    240 20       justification for non-linear earplug.
 240:21 - 241:8 Ohlin 2013-04-24                                          Re: [240:21-241:8]                         OVERRULED
    240 21       Q. When you say -- "...recommended that a                Def Obj Vague; Misstates (611, 403);
    240 22       non-linear earplug configured to the specifications of   Assumes facts not in evidence (611, 403)
    240 23       the enclosed production."
    240 24       So are you saying there the
    240 25       specifications is -- is being used in a different
    241 1       sense of the specification that we talked about
    241 2       earlier today?
    241 3       MR. MYERS: Object -- objection, vague
    241 4       and ambiguous, assumes facts not in evidence.
    241 5       A. Again, I -- I know of no specification
    241 6       for the Combat Arms Earplug. This was a just- --
    241 7       justification for getting a national stock number for
    241 8       it.
 242:10 - 242:18 Ohlin 2013-04-24
    242 10       Q. And do you see where the next -- next
    242 11       sentence says, "A small filter is inserted into the
    242 12       center stem of an earplug"?
    242 13       A. Uh-huh.
    242 14       Q. Is that the filter we talked about
    242 15       earlier today as the French filter?
    242 16       A. Yes.
    242 17       Q. And is that the filter that you brought
    242 18       to the attention of Dr. -- or of Mr. Elliott Berger?
 242:20 - 243:2 Ohlin 2013-04-24
    242 20       A. Yes.
    242 21       BY MR. HILL:
    242 22       Q. And I see -- turn back to the first page
    242 23       of this document. It says, "If feasible, a bulk
    242 24       purchase through the DLA could minimize cost."
    242 25       A. Uh-huh.
    243 1       Q. Do you usually recommend a bulk purchase
    243 2       when you're recommending a new product?
 243:5 - 243:9 Ohlin 2013-04-24
    243 5       A. Again, we're always -- funding is always
   243 6        an issue, and we're always trying to keep down the
    243 7       price, and DLA, at this time -- I know that it's


Ohlin 2013-04-24                                                                                                                 32
                               Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 127 of 128



    243 8       changed -- they could bulk purchase things and people
    243 9       could get 'em a lot cheaper.
 243:14 - 243:16 Ohlin 2013-04-24
    243 14       Q. Does the Army hearing group still have a
    243 15       gatekeeper?
    243 16       A. No, they --
 243:19 - 243:23 Ohlin 2013-04-24
    243 19       A. What they're trying to do is, they're
    243 20       trying to develop a protocol based on objective data,
    243 21       based on attenuation data, communication data, and
    243 22       localization data to make their decisions on the basis
    243 23       of data, per se.
 261:21 - 261:22 Ohlin 2013-04-24
    261 21       Q. What is your role for Aearo or 3M
    261 22       regarding the Ability One program?
 261:25 - 262:3 Ohlin 2013-04-24
    261 25       A. I don't really have a role other than
    262 1       what we do at the conferences, fitting those earplugs.
    262 2       And I -- when called upon, I will provide them with
    262 3       some technical information if they request it.
 262:5 - 262:12 Ohlin 2013-04-24
    262 5       Q. What technical information have you been
    262 6       called upon to provide?
    262 7       A. The one that comes to mind is the
    262 8       justification for the Combat Arms Earplug.
    262 9       Q. And when you say that, what do you mean?
    262 10       A. Why it's unique, why it's a superior
    262 11       product.
    262 12       Q. Anything related to human testing?
 262:14 - 262:15 Ohlin 2013-04-24
    262 14       A. Yeah, I did -- I did provide them with a
    262 15       -- a synopsis of that study, yes.
 272:10 - 272:13 Ohlin 2013-04-24
    272 10       MR. HILL: Let's mark these two and
    272 11       then...
    272 12       (Ohlin Exhibits 527 & 528 was marked for
    272 13       purposes of identification.)
 272:15 - 273:6 Ohlin 2013-04-24
    272 15       Q. Please take a moment to look at these two


Ohlin 2013-04-24                                                                                         33
                                Case 7:20-cv-00137-MCR-GRJ Document 93-1 Filed 03/20/21 Page 128 of 128



    272 16         documents, which are labeled as Exhibits 527 and 528.
    272 17         Do you recognize these documents?
    272 18         A. Yeah, this is a wallet card that I think
    272 19         3M came out with.
    272 20         Q. Now -- and are you talking now about
    272 21         Exhibit No. 527?
    272 22         A. I think so. The Army also had a wallet
    272 23         card. I don't remember what the difference between
    272 24         the two were. Just a minute. Okay.
    272 25         Q. Do you see where it says, "Recommend the
    273 1         removal of the NRR information. It means nothing to
    273 2         the individual soldier other than the potential to
    273 3         mislead them on the protective capabilities in the
    273 4         level dependent, open mode"?
    273 5         A. Yeah.
    273 6         Q. What do you mean by that?
 273:8 - 273:16     Ohlin 2013-04-24
    273 8         A. The ANSI standard was never meant to
    273 9         evaluate non-linear devices, but by law, they have to
    273 10         do it anyway, and they have to include the NRR in the
    273 11         non-linear mode. And when they see that, they might
    273 12         think that it's not providing adequate protection.
    273 13         They don't understand the principle of
    273 14         acoustic impedance and how that works with impulse
    273 15         noise and so forth. Like I said before, impulse noise
    273 16         is a different animal.




Ohlin 2013-04-24                                                                                          34
